EXHIBIT 10(a)

$275,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 29, 2001,

among

AIRBORNE EXPRESS, INC., and ABX AIR, INC.,

as Borrowers,

 

AIRBORNE, INC.,

as Parent,




The LENDERS Listed Herein,

and


WACHOVIA BANK, N.A., as Administrative Agent and Collateral Agent,

with

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent,

BANK OF AMERICA, N.A., as Syndication Agent, and

WACHOVIA SECURITIES, INC., as Lead Arranger.




TABLE OF CONTENTS

CREDIT AGREEMENT

                                                            Page

ARTICLE 1
...............DEFINITIONS.................................................................................
1

SECTION 1.01..........
Definitions.........................................................................................
1

SECTION 1.02.......... Accounting Terms and
Determinations............................................. 28

SECTION 1.03..........
References......................................................................................
28

SECTION 1.04.......... Use of Defined
Terms...................................................................... 29

SECTION 1.05..........
Terminology....................................................................................
29

ARTICLE 2 ................THE
CREDITS..............................................................................
30

SECTION 2.01.......... Commitments to Make
Loans.......................................................... 30

SECTION 2.02.......... Method of Borrowing
Loans............................................................ 31

SECTION 2.03.......... Suretyship
Waivers..........................................................................
33

SECTION 2.04.......... Continuation and Conversion
Elections............................................. 34

SECTION 2.05..........
Notes..............................................................................................
35

SECTION 2.06.......... Maturity of
Loans............................................................................
35

SECTION 2.07.......... Interest
Rates..................................................................................
35

SECTION 2.08..........
Fees................................................................................................
37

SECTION 2.09.......... Optional Termination or Reduction of
Commitments......................... 38

SECTION 2.10.......... Mandatory Reduction and Termination of
Commitments................... 38

SECTION 2.11.......... Optional
Prepayments.....................................................................
39

SECTION 2.12.......... Mandatory
Prepayments.................................................................. 39

SECTION 2.13.......... General Provisions as to
Payments................................................... 40

SECTION 2.14.......... Computation of Interest and
Fees.................................................... 43

SECTION 2.15.......... All Loans to Constitute One
Obligation............................................ 43

SECTION 2.16.......... Issuance of Letters of
Credit............................................................ 43

SECTION 2.17.......... Conditions and Amounts of Letters of
Credit.................................... 44

SECTION 2.18.......... Requests for Issuance of Letters of
Credit........................................ 44

SECTION 2.19.......... Letter of Credit Reimbursement Obligations; Duties of the
Issuer...... 45

SECTION 2.20.......... Letter of Credit
Participations.......................................................... 46

SECTION 2.21.......... Payment of Reimbursement
Obligations............................................ 48

SECTION 2.22.......... Compensation for Letters of Credit and Reporting
Requirements...... 49

SECTION 2.23.......... Indemnification and Exoneration with respect to Letters
of Credit..... 49

SECTION 2.24.......... Letters of Credit in Foreign
Currencies............................................. 50

SECTION 2.25.......... Assumption of
Debt......................................................................... 51

ARTICLE
3........................................................................................................................
51

SECTION 3.01.......... Grant of Security
Interest................................................................. 51

SECTION 3.02.......... Further
Assurances..........................................................................
52

ARTICLE
4........................................................................................................................
52

SECTION 4.01.......... Conditions to Initial Borrowing and issuance of any
Letter of Credit.. 52

SECTION 4.02.......... Conditions to All Borrowings and Issuances of Letters of
Credit....... 54

ARTICLE 5 ................REPRESENTATIONS AND
WARRANTIES............................... 55

SECTION 5.01.......... Corporate Existence and
Power...................................................... 55

SECTION 5.02.......... Corporate and Governmental Authorization; No
Contravention........ 55

SECTION 5.03.......... Binding
Effect..................................................................................
56

SECTION 5.04.......... Financial
Information.......................................................................
56

SECTION 5.05..........
Litigation.........................................................................................
56

SECTION 5.06.......... Compliance with
ERISA.................................................................. 56

SECTION 5.07.......... Compliance with Laws; Payment of
Taxes....................................... 56

SECTION 5.08..........
Subsidiaries.....................................................................................
57

SECTION 5.09.......... Investment Company
Act................................................................ 57

SECTION 5.10.......... Public Utility Holding Company
Act................................................. 57

SECTION 5.11.......... Ownership of Property;
Liens.......................................................... 57

SECTION 5.12.......... No
Default......................................................................................
57

SECTION 5.13.......... Full
Disclosure.................................................................................
58

SECTION 5.14.......... Environmental
Matters..................................................................... 58

SECTION 5.15.......... Capital
Stock..................................................................................
58

SECTION 5.16.......... Margin
Stock..................................................................................
59

SECTION 5.17..........
Insolvency.......................................................................................
59

SECTION 5.18..........
Insurance........................................................................................
59

SECTION 5.19..........
Citizenship.......................................................................................
59

SECTION 5.20.......... Status as an Air
Carrier................................................................... 60

SECTION 5.21.......... Purchase of
Collateral......................................................................
60

SECTION 5.22.......... Possession of
Permits...................................................................... 60

SECTION 5.23.......... Labor
Disputes................................................................................
60

SECTION 5.24..........
Restrictions.....................................................................................
60

SECTION 5.25..........
Leases............................................................................................
61

SECTION 5.26.......... Trade
Relations...............................................................................
61

SECTION 5.27.......... Capital
Structure.............................................................................
61

SECTION 5.28.......... Material
Contracts...........................................................................
61

SECTION 5.29.......... Survival of Representations and
Warranties...................................... 62

SECTION 5.30.......... Force
Majeure................................................................................
62

SECTION 5.31.......... 1992 Notes and 1995
Notes........................................................... 62

SECTION 5.32.......... Federal Taxpayer Identification
Number.......................................... 62

SECTION 5.33.......... Right to Assign and Grant Security
Interest....................................... 62

SECTION 5.34.......... Intercompany
Debt..........................................................................
62

ARTICLE 6
...............COVENANTS................................................................................
62

SECTION 6.01..........
Information......................................................................................
62

SECTION 6.02.......... Inspection of Property, Books and
Records..................................... 65

SECTION 6.03.......... Maintenance of
Existence................................................................ 66

SECTION 6.04..........
Dissolution......................................................................................
66

SECTION 6.05.......... Consolidations, Mergers and Sales of
Assets................................... 66

SECTION 6.06.......... Use of
Proceeds..............................................................................
67

SECTION 6.07.......... Compliance with Laws; Payment of
Taxes....................................... 67

SECTION 6.08..........
Insurance........................................................................................
68

SECTION 6.09.......... Change in Fiscal
Year...................................................................... 68

SECTION 6.10.......... Maintenance of
Property................................................................. 68

SECTION 6.11.......... Material Contracts; Operating and Capitalized
Leases...................... 68

SECTION 6.12.......... Environmental
Matters..................................................................... 69

SECTION 6.13.......... Environmental
Release..................................................................... 69

SECTION 6.14.......... Transactions with Affiliates; Intercompany
Debt............................... 69

SECTION 6.15.......... Restricted
Payments........................................................................
70

SECTION 6.16..........
Investments.....................................................................................
70

SECTION 6.17.......... Permitted
Liens...............................................................................
71

SECTION 6.18.......... Restrictions on Ability of Subsidiaries to Pay
Dividends.................... 72

SECTION 6.19.......... Minimum Consolidated
EBITDA..................................................... 73

SECTION 6.20.......... Maximum Leverage
Ratio................................................................ 73

SECTION 6.21.......... Debt Service Coverage
Ratio.......................................................... 74

SECTION 6.22.......... Minimum Liquidity; Fixed Charge Coverage
Ratio............................ 74

SECTION 6.23.......... Limitation on Capital
Expenditures................................................... 75

SECTION 6.24.......... Permitted
Debt................................................................................
75

SECTION 6.25.......... Limitation on Issuance and Sale of Capital Stock and
Redeemable Preferred Stock of Subsidiaries 75

SECTION 6.26.......... More Restrictive
Agreements........................................................... 75

SECTION 6.27.......... New
Subsidiaries............................................................................
76

SECTION 6.28.......... Location of Deposit
Accounts.......................................................... 77

ARTICLE 7
...............DEFAULTS....................................................................................
77

SECTION 7.01.......... Events of
Default.............................................................................
77

SECTION 7.02.......... Notice of
Default.............................................................................
80

SECTION 7.03.......... Remedies with Respect to
Collateral................................................ 80

ARTICLE 8 ................THE ADMINISTRATIVE AGENT AND THE LENDERS............
80

SECTION 8.01.......... Appointment; Powers and
Immunities.............................................. 80

SECTION 8.02.......... Reliance by Administrative
Agent..................................................... 82

SECTION 8.03..........
Defaults...........................................................................................
82

SECTION 8.04.......... Rights of Administrative Agent and its Affiliates as a
Lender.............. 82

SECTION 8.05..........
Indemnification................................................................................
83

SECTION 8.06.......... Consequential
Damages................................................................... 83

SECTION 8.07.......... Payee of Note Treated as
Owner.................................................... 83

SECTION 8.08.......... Nonreliance on Administrative Agent and Other
Lenders.................. 83

SECTION 8.09.......... Failure to
Act..................................................................................
84

SECTION 8.10.......... Resignation or Removal of Administrative
Agent............................... 84

SECTION 8.11.......... Joinder of
Lenders...........................................................................
84

SECTION 8.12.......... Agreements Regarding
Collateral..................................................... 85

SECTION 8.13.......... Administrative Agent Field
Exams.................................................... 85

SECTION 8.14.......... Designation of Co-Collateral
Agent.................................................. 86

SECTION 8.15.......... Limitation of Certain Agents'
Duties................................................. 86

ARTICLE 9 ...............CHANGE IN CIRCUMSTANCES; COMPENSATION............... 87

SECTION 9.01.......... Basis for Determining Interest Rate Inadequate or
Unfair.................. 87

SECTION 9.02..........
Illegality...........................................................................................
87

SECTION 9.03.......... Increased Cost and Reduced
Return................................................ 88

SECTION 9.04.......... Base Rate Loans or Other Euro-Dollar Loans Substituted
for Affected Euro-Dollar Loans 89

SECTION 9.05..........
Compensation.................................................................................
89

SECTION 9.06.......... Replacement of
Lenders.................................................................. 90

ARTICLE 10
.............MISCELLANEOUS.......................................................................
90

SECTION 10.01........
Notices...........................................................................................
90

SECTION 10.02........ No
Waivers....................................................................................
91

SECTION 10.03........ Expenses; Documentary
Taxes........................................................ 91

SECTION 10.04........
Indemnification................................................................................
92

SECTION 10.05........ Setoff; Sharing of
Setoffs................................................................. 92

SECTION 10.06........ Amendments and
Waivers............................................................... 93

SECTION 10.07........ No Margin Stock
Collateral............................................................. 94

SECTION 10.08........ Successors and
Assigns................................................................... 94

SECTION 10.09........
Confidentiality.................................................................................
97

SECTION 10.10........ Representation by
Lenders.............................................................. 98

SECTION 10.11........ Obligations
Several..........................................................................
98

SECTION 10.12........ Georgia
Law...................................................................................
98

SECTION 10.13........
Severability.....................................................................................
98

SECTION 10.14........
Interest............................................................................................
98

SECTION 10.15........
Interpretation...................................................................................
99

SECTION 10.16........ WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION..... 99

SECTION 10.17........
Counterparts.................................................................................
100

SECTION 10.18........ Source of Funds --
ERISA............................................................ 100

SECTION 10.19........ Credit
Inquiries..............................................................................
100

SECTION 10.20........ Consequential
Damages................................................................. 100

SECTION 10.21........ Entire
Agreement...........................................................................
100

SECTION 10.22........ Continuing
Agreement................................................................... 100

 

 


EXHIBITS:

EXHIBIT A-1 - Form of Syndicated Loan Note

EXHIBIT A-2 - Form of Swing Loan Note

EXHIBIT B-1 - Form of Borrowers' Opinion

EXHIBIT B-2 - Form of Local Counsel's Opinion

EXHIBIT B-3 - Form of FAA Counsel's Opinion

EXHIBIT C - Form of Administrative Agent's Opinion

EXHIBIT D - Form of Assignment and Acceptance

EXHIBIT E-1 - Form of Notice of Borrowing

EXHIBIT E-2 - Form of Notice of Continuation or Conversion

EXHIBIT F - Form of Borrowing Base Certificate

EXHIBIT G - Form of Compliance Certificate

EXHIBIT H-1 - Form of Closing Certificate (ABX Air, Inc.)

EXHIBIT H-2 - Form of Closing Certificate (Airborne, Inc.,

and Airborne Express, Inc.)

EXHIBIT I - Form of Officer's Certificate

EXHIBIT J - [RESERVED]

EXHIBIT K - Form of Aircraft Chattel Mortgage, Security Agreement, and

Assignment of Rents and Leases

EXHIBIT L - Form of Contribution Agreement

EXHIBIT M - Form of Information Disclosure Certificate

EXHIBIT N - Form of Pledge Agreement

EXHIBIT O - Form of Mortgage

EXHIBIT P-1 - Form of Letter of Credit Request

EXHIBIT P-2 - Form of Notice of Letter of Credit

EXHIBIT Q - [RESERVED]

EXHIBIT R - Form of Parent Guaranty

EXHIBIT S - Form of Subsidiary Guaranty

EXHIBIT T - Form of Security Agreement

 

SCHEDULES:

SCHEDULE 1.01(L) - Outstanding Letters of Credit

SCHEDULE 1.01(P) - Permitted Encumbrances

SCHEDULE 1.01(R) - Real Property Collateral

SCHEDULE 1.01(S) - Segregated Aviation Chattel

SCHEDULE 5.08 - Subsidiaries

SCHEDULE 5.19 - Foreign Subsidiaries

SCHEDULE 5.23 - Labor Disputes

SCHEDULE 5.25 - Capital and Operating Leases

SCHEDULE 5.27 - Capital Structures of Subsidiaries

SCHEDULE 6.14 - Transactions with Affiliates

SCHEDULE 6.16 - Existing Investments

SCHEDULE 6.17 - Liens

SCHEDULE 6.24 - Permitted Debt


AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 29, 2001, is made by
and among AIRBORNE EXPRESS, INC., a Delaware corporation ("Express"), ABX AIR,
INC., a Delaware corporation ("ABX"; ABX and Express each a "Borrower" and,
together, jointly and severally, the "Borrowers"), AIRBORNE, INC., a Delaware
corporation (the "Parent"), the Lenders listed on the signature pages hereof and
WACHOVIA BANK, N.A., a national banking association, as a Lender, Administrative
Agent, and Collateral Agent. AIRBORNE INC., a Delaware corporation (the
"Parent"), joins in this Agreement for the purposes of making certain
representations, warranties, and covenants to the Administrative Agent, the
Collateral Agent, and Lenders.

The parties hereto agree as follows:

ARTICLE 1 DEFINITIONS SECTION 1.01.                     Definitions

.

The terms as defined in this Section 1.01 shall, for all purposes of this
Agreement and any amendment hereto (except as herein otherwise expressly
provided), have the meanings set forth herein:

"1992 Notes" means, collectively, the debentures, notes, instruments, and other
evidences of Debt issued by Express, formerly known as Airborne Freight
Corporation, pursuant to the Indenture and certain other Indenture Documents on
or about December 15, 1992, together with all amendments, consolidations,
modifications, renewals, and supplements thereto.

"1995 Notes" means, collectively, the debentures, notes, instruments, and other
evidences of Debt issued by Express, formerly known as Airborne Freight
Corporation, pursuant to the Indenture and the other Indenture Documents on or
about September 15, 1995, together with all amendments, consolidations,
modifications, renewals, and supplements thereto.

"Adjusted Debt" means, at the time of determination, (a) Consolidated Debt
(including, without limitation, any Receivables Program Obligations and Debt
arising in connection with any Excluded Aircraft Financings, but excluding any
amounts attributable to undrawn amounts available for drawing under Letters of
Credit (to the extent such undrawn amounts were included in the calculation of
Consolidated Debt)), plus (b) the product of (i) Consolidated Lease Expense for
the Fiscal Quarter just ended and the immediately preceding three Fiscal
Quarters, times (ii) seven (7).

"Adjusted London Interbank Offered Rate" has the meaning set forth in Section
2.07(c).

"Administrative Agent" means Wachovia Bank, N.A., a national banking association
organized under the laws of the United States of America, in its capacity as
administrative agent for the Lenders hereunder, and its successors and permitted
assigns in such capacity.

"Affiliate" of any relevant Person means (a) any Person that directly, or
indirectly through one or more intermediaries, controls the relevant Person (a
"Controlling Person"), (b) any Person (other than the relevant Person or a
Subsidiary of the relevant Person) which is controlled by or is under common
control with a Controlling Person, or (c) any Person (other than a Subsidiary of
the relevant Person) of which the relevant Person owns, directly or indirectly,
20% or more of the common stock or equivalent equity interests. As used herein,
the term "control" means possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

"Aggregate Real Properties" means each of the Real Properties and all other real
property owned, leased, or operated by the Parent or any Subsidiary.

"Agreement" means this Amended and Restated Credit Agreement, together with all
amendments and supplements hereto.

"Aircraft Chattel Mortgage" means each of those certain Aircraft Chattel
Mortgages, Security Agreements, and Assignments of Rents and Leases,
substantially in the form of Exhibit K, executed and delivered pursuant to this
Agreement, in which certain of the Parent, the Subsidiaries, and other Persons
which become Guarantors after the Closing Date grant to the Collateral Agent,
for the equal and ratable benefit of the Secured Creditors, a security interest
in the Collateral described therein, together with all amendments and
supplements thereto.

"Aircraft Financing Subsidiary" means one or more special purpose Persons which
(a) constitute a Subsidiary of the Parent or a Domestic Subsidiary; and (b) were
or will be created for the sole purpose of, and whose only business shall be,
directly related to the structuring or performance of an Excluded Aircraft
Financing.

"Amortization" means for any period the sum of all amortization charges of the
Parent and its Consolidated Subsidiaries for such period as determined in
accordance with GAAP.

"Appliance" has the meaning given such term in 49 U.S.C. Sec. 40102.

"Applicable Margin" has the meaning set forth in Section 2.07(a).

"Arranger's Letter Agreement" means that certain letter agreement, dated as of
May 24, 2001, among the Parent, Wachovia Securities, Inc., and Wachovia Bank,
N.A., relating to the structure of the credit facilities provided for under this
Agreement, and certain fees from time to time payable by the Borrowers to the
Administrative Agent, together with all amendments and supplements thereto.

"Assignee" has the meaning set forth in Section 10.08(c).

"Assignment and Acceptance" means an Assignment and Acceptance executed in
accordance with Section 10.08(c) in the form of Exhibit D.

"Authority" has the meaning set forth in Section 9.02.

"Aviation Chattel" means each aircraft, aircraft engine, and propeller owned by
the Parent or any Subsidiary; provided that, on and after the 61st day following
the Closing Date, the term "Aviation Chattel" shall not include any item of
Segregated Aviation Chattel unless:

(a)    the FAA records relating to such item of Segregated Aviation Chattel
shall have been cleared, to the satisfaction of the Administrative Agent, of all
inconsistencies, Liens (whether actual Liens or potential Liens), and other
aberrations of title or record or (b)   the Administrative Agent shall have, in
its sole and absolute discretion, elected in writing to allow such item of
Segregated Aviation Chattel to remain included in the definition of "Aviation
Chattel" after such date;

further provided, that the term "Aviation Chattel" shall not, at any time,
include any item of Segregated Aviation Chattel if the Administrative Agent
determines, in its sole and absolute discretion, that the Parent or a Subsidiary
is not exercising its best efforts to clear the FAA records in the manner and to
the extent provided in subparagraph (a) above.

"Bankruptcy Code" shall mean Title 11 of the United States Code, as it may be
amended from time to time.

"Base Rate" means for any Base Rate Loan for any day, the rate per annum equal
to the higher as of such day of (a) the Prime Rate or (b) one-half of one
percent above the Federal Funds Rate. For purposes of determining the Base Rate
for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

"Base Rate Loan" means a Loan which bears or is to bear interest at a rate based
upon the Base Rate, and is to be made as a Base Rate Loan pursuant to the
applicable Notice of Borrowing, Notice of Continuation or Conversion, Section
2.02(f), or Article 9, as applicable.

"Borrower" and "Borrowers" means, individually and collectively, as the context
requires, each of the following Persons, each of them being jointly and
severally obligated as Borrowers hereunder: (a) AIRBORNE EXPRESS, INC., a
Delaware corporation, and (b) ABX AIR, INC., a Delaware corporation, and (c)
each of their respective successors and permitted assigns.

"Borrowing" means a borrowing hereunder consisting of Loans made to either or
both of the Borrowers (a) at the same time by all of the Lenders, in the case of
a Syndicated Borrowing, or (b) by Wachovia, in the case of a Swing Loan. A
"Borrowing" is a "Syndicated Borrowing" if such Loans are made pursuant to
Section 2.01(a). A Borrowing is a "Base Rate Borrowing" if such Loans are Base
Rate Loans or a "Euro-Dollar Borrowing" if such Loans are Euro-Dollar Loans. A
Borrowing is a "Swing Loan Borrowing" if such Loan is made pursuant to Section
2.01(b).

"Borrowing Base" means the following sum:

(A) the Determined Percentage of an amount equal to the difference of (i) the
product of the Current Receivables Factor, times the Eligible Accounts, less
(ii) the maximum aggregate amount of Purchased Receivables which have been
purchased from the Receivables Subsidiary under the Receivables Securitization
Program at any time, as such maximum amount may be modified from time to time,
less (iii) the Receivables Reserve;

PLUS

(B) 65% of the Fair Market Value of the Parent's and the Subsidiaries' aviation
fuel inventory which is subject at all times to a duly perfected, first priority
security interest in favor of the Collateral Agent pursuant to a Security
Agreement;

PLUS

(C) 80% of the amount equal to the difference of (i) the Orderly Liquidation
Value of all Spare Parts and Appliances (other than Spare Parts and Appliances
which are included in paragraph (F) below) which are subject at all times to a
duly perfected, first priority security interest in favor of the Collateral
Agent pursuant to a Security Agreement or an Aircraft Chattel Mortgage, less
(ii) the Costs attributable to such items;

PLUS

(D) 60% of the aggregate Fair Market Value of the Borrowing Base Properties;

PLUS

(E) 80% of the amount equal to the difference of (i) the Orderly Liquidation
Value of all operational and fully functioning Aviation Chattel which is at all
times subject to a duly perfected, first priority security interest (subject
only to Permitted Encumbrances which do not constitute liens or security
interests) in favor of the Collateral Agent pursuant to an Aircraft Chattel
Mortgage or Security Agreement, less (ii) the Costs attributable to such items;

PLUS

(F) 80% of the amount equal to the difference of (i) the Orderly Liquidation
Value of all disabled or non-operating Aviation Chattel (including, without
limitation, Aviation Chattel which is incomplete and from which the Parent or
the Subsidiaries scavenge parts) which is all times subject to a duly perfected,
first priority security interest (subject only to Permitted Encumbrances which
do not constitute liens or security interests) in favor of the Collateral Agent
pursuant to an Aircraft Chattel Mortgage or Security Agreement, less (ii) the
Costs attributable to such items;

PLUS

(G) an amount equal to (i) the actual amount of any cash on deposit in any
Designated Account, plus (ii) the value of any Cash Equivalents maintained in
any Designated Account, less, in any case, any interest on such cash or Cash
Equivalents which is in such Designated Account;

MINUS

(H) an amount equal to the Outstanding Indenture Obligations.

"Borrowing Base Certificate" means a certificate in the form of Exhibit F.

"Borrowing Base Property" means each parcel of Real Property (a) which is at all
times subject to a duly perfected, first priority security interest in favor of
the Collateral Agent pursuant to a Mortgage; (b) with respect to which the
Parent or the owner of such parcel shall have delivered to the Collateral Agent
a survey of such parcel in form reasonably satisfactory to the Collateral Agent;
(c) with respect to which the Parent or the owner of such parcel shall have
delivered to the Collateral Agent a Phase I environmental audit of such parcel
(with such audit's having been performed by an environmental audit Person
reasonably satisfactory to the Collateral Agent); (d) with respect to which the
Collateral Agent shall have received a title insurance policy insuring the
Collateral Agent, on behalf of the Secured Creditors, as being the owner and
holder of a first priority mortgage lien on such parcel, in form, substance,
amount, with such reinsurance, with such endorsements, with no exception for
creditors' rights, and with only such exceptions as are approved by the
Collateral Agent in its discretion and such parcel will not be subject to any
leases which are not subordinate to the Mortgage and not approved by the
Collateral Agent; and (e) with respect to which the Administrative Agent, after
the Collateral Agent's receipt of such survey and audit shall have, in its
discretion, consented in writing to such parcel's being included in this
definition; provided that, if such surveys and audits are not delivered to the
Collateral Agent within 120 days of the Closing Date, such parcel shall never
thereafter be included within the definition of Borrowing Base Properties unless
the Collateral Agent and the Administrative Agent shall agree otherwise in
writing.

"Capital Stock" means any non-redeemable capital stock of the Parent or any of
the Subsidiaries (to the extent issued to a Person other than the Parent or a
Subsidiary), whether common or preferred.

"Capital Expenditures" shall mean the aggregate amount of all expenditures of
the Parent and its Consolidated Subsidiaries which, in accordance with GAAP,
would be classified as capital expenditures, but excluding the amount of any
capitalized interest expense.

"Cash Equivalent" means any instrument, to the extent the Investment in such
instrument is permitted under Section 6.16, (a) issued by a Person whose
commercial paper is rated A1 or the equivalent thereof by S&P or P1 or the
equivalent thereof by Moody's and (b) which provides for a fixed income and has
a maturity date of three months or less.

"Casualty" means any act or occurrence of any kind or nature that results in
damage, loss or destruction to an asset.

"CERCLA" means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. Sec. 9601 et. seq. and its implementing regulations and
amendments.

"CERCLIS" means the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

"Change of Law" shall have the meaning set forth in Section 9.02.

"Citizen" has the meaning set forth in Section 5.19.

"Closing Certificate" has the meaning set forth in Section 4.01(e).

"Closing Date" means June 29, 2001.

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.

"Collateral" means the real and personal property in which the Collateral Agent,
in its capacity as collateral agent, for itself and the equal and ratable
benefit of the Secured Creditors, is granted a security interest pursuant to any
of the Collateral Documents.

"Collateral Agent" means the Administrative Agent or its designee, in its
capacity as Collateral Agent under any Loan Document.

"Collateral Assignment of Material Contracts" means a collateral assignment of
contract in form satisfactory to the Collateral Agent, pursuant to which the
Parent or a Subsidiary assigns the rights under such contract to the Collateral
Agent for collateral purposes and for the equal and ratable benefit of the
Secured Creditors, along with any other documents relating thereto reasonably
requested by the Collateral Agent to evidence the parties' consent to such
assignment and release or waiver of claims under such contract.

"Collateral Documents" means each of the Pledge Agreement, the Security
Agreements, the Aircraft Chattel Mortgages, the Trademark Security Agreements,
the Information Disclosure Certificates, and the Collateral Assignment of
Material Contracts (to the extent requested by the Collateral Agent), together
with acknowledgment copies of duly recorded UCC-1 financing statements and other
documents (satisfactory in form and content to the Collateral Agent in all
respects) pertaining to the Collateral and evidencing recordation thereof in
filing offices deemed necessary by the Collateral Agent, each Waiver Agreement
requested by the Collateral Agent, duly executed counterparts of the Mortgages,
together with the UCC-1 (and UCC-2, for Georgia) financing statements pertaining
thereto.

"Collateral Locations" shall mean the respective chief executive office of the
Parent and each Subsidiary and those additional locations, if any, of the Parent
and each Domestic Subsidiary set forth and described in the Information
Disclosure Certificates.

"Commitment" means, with respect to each Lender, (a) the amount set forth
opposite the name of such Lender on the signature pages hereof, and (b) as to
any Lender which enters into any Assignment and Acceptance (whether as
transferor Lender or as Assignee thereunder), the amount of such Lender's
Commitment after giving effect to such Assignment and Acceptance as set forth in
Schedule I thereto, in each case as such amount may be reduced from time to time
pursuant to Sections  2.09 and 2.10.

"Commitment Share" means, with regard to any amount and with respect to any
Lender, such Lender's portion of such amount, based on the ratio such Lender's
Commitment bears to the aggregate of all Commitments.

"Compliance Certificate" has the meaning set forth in Section 6.01(c).

"Condemnation" means any taking of title, of use, or of any other property
interest under the exercise of the power of eminent domain, whether temporarily
or permanently, by any governmental authority or by any Person acting under
governmental authority.

"Condemnation Awards" means any and all judgments, awards of damages (including,
but not limited to, severance and consequential damages), payments, proceeds,
settlements, amounts paid for a taking in lieu of Condemnation, or other
compensation heretofore or hereafter made, including interest thereon, and the
right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.

"Consolidated Debt" means at any date the Debt of the Parent and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

"Consolidated EBITDA" means the sum of the following, calculated on a
consolidated basis in accordance with GAAP for the Parent and the Consolidated
Subsidiaries, for the relevant fiscal period: (a) Consolidated Net Income, plus
(b) Consolidated Interest Expense (to the extent deducted in determining
Consolidated Net Income), plus (c) Amortization (to the extent deducted in
determining Consolidated Net Income), plus (d) Depreciation (to the extent
deducted in determining Consolidated Net Income), plus (e) Consolidated Taxes
(to the extent deducted in determining Consolidated Net Income), plus (f) any
Restructuring Costs actually incurred during such fiscal period in an amount not
to exceed $5,000,000 in the aggregate over all such fiscal periods.

"Consolidated EBILTDA" means the sum of the following, calculated on a
consolidated basis in accordance with GAAP for the Parent and the Consolidated
Subsidiaries, for the relevant fiscal period: (a) Consolidated EBITDA, plus (b)
all Consolidated Lease Expense.

"Consolidated Fixed Charges" means the sum of the following, calculated on a
consolidated basis in accordance with GAAP for the Parent and the Consolidated
Subsidiaries, for the relevant fiscal period: (a) Consolidated Interest Expense,
plus (b) Consolidated Lease Expense, plus (c) Scheduled Principal Amortization,
plus (d) Dividends paid or declared by the Parent.

"Consolidated Interest Expense" for any period means (a) interest, whether
expensed or capitalized, in respect of Debt of the Parent or any of the
Consolidated Subsidiaries outstanding during such period, determined on a
consolidated basis in accordance with GAAP, and (b) all program expenses payable
under a Receivables Securitization Program.

"Consolidated Lease Expense" for any period of determination means the sum of
the Parent's and each Consolidated Subsidiary's obligations for current minimum
payments for operating leases determined in accordance with GAAP on a
consolidated basis.

"Consolidated Net Income" means, for any period, the Net Income of the Parent
and the Consolidated Subsidiaries determined on a consolidated basis, but
excluding (a) extraordinary items and (b) any equity interests of the Parent or
any Consolidated Subsidiary in the unremitted earnings of any Person that is not
a Subsidiary.

"Consolidated Operating Income" means, for any period, the Operating Income of
the Parent and the Consolidated Subsidiaries determined on a consolidated basis.

"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Parent in its consolidated financial statements as of such date.

"Consolidated Tangible Net Worth" means, at any time, Stockholders' Equity, less
the sum of the value, as set forth or reflected on the most recent consolidated
balance sheet of the Parent and the Consolidated Subsidiaries, prepared in
accordance with GAAP, of:

(a)     Any surplus resulting from any write up of assets subsequent to December
31, 2000; (b)   All assets which would be treated as intangible assets for
balance sheet presentation purposes under GAAP, including, without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired, or otherwise), trademarks, tradenames, copyrights, patents and
technologies, and unamortized debt discount and expense; (c)    To the extent
not included in (b) of this definition, any amount at which shares of Capital
Stock of the Parent appear as an asset on the balance sheet of the Parent and
the Consolidated Subsidiaries; (d)   Loans or advances to stockholders,
directors, officers or employees; and (e)    To the extent not included in (b)
of this definition, deferred expenses.

"Consolidated Taxes" means, for any period of determination, the sum of the
Parent's and each Consolidated Subsidiary's cash federal and state income taxes,
determined in accordance with GAAP on a consolidated basis.

"Consolidated Total Tangible Assets" means, at any time, (a) the total assets of
the Parent and the Consolidated Subsidiaries, determined on a consolidated
basis, as set forth or reflected on the most recent consolidated balance sheet
of the Parent and the Consolidated Subsidiaries, prepared in accordance with
GAAP, minus (b) all intangible assets of the Parent and the Consolidated
Subsidiaries, determined on a consolidated basis, as set forth or reflected on
the most recent consolidated balance sheet of the Parent and the Consolidated
Subsidiaries, prepared in accordance with GAAP.

"Contributed Receivables" means Receivables which are contributed to the
Receivables Subsidiary as equity Investments therein pursuant to a Receivables
Securitization Program.

"Contribution Agreement" means the certain Contribution Agreement, substantially
in the form of Exhibit L, by and among each of the Borrowers and each of the
Guarantors in existence on the Closing Date and created or acquired thereafter
from time to time, together with all amendments or supplements thereto.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Parent and the Borrowers, are treated as a single
employer under Section 414 of the Code.

"Costs" means, with respect to a particular asset, the sales, marketing, and
related costs anticipated to be incurred by the Collateral Agent in the
liquidation of such asset, as determined from time to time by the Collateral
Agent in its commercially reasonable, good faith judgment.

"Current Receivables Factor" means a fraction, expressed as a decimal, the
numerator of which is line item 8, "Net Pool Balance," on the most recent
Monthly Servicer Report delivered in connection with the Current Receivables
Program and the denominator of which is line item 4(e), "Reported Ending A/R
Balance Net of COD," on the same report; provided that if any amendment to the
Current Receivables Program results in either of the foregoing line items' no
longer being utilized in such report, or results in an appreciable change in the
meaning of either of such terms or the method in which either of them is
calculated, then the "Current Receivables Percentage" shall mean such other
percentage selected by the Administrative Agent in its good faith commercially
reasonable judgment which most closely approximates the definition intended
above.

"Current Receivables Program" means that certain Receivables Securitization
Program operated pursuant to that certain Receivables Purchase Agreement dated
as of December 28, 2000, by and among Airborne Credit, Inc., Airborne Express,
Inc., Blue Ridge Asset Funding Corporation, and Wachovia Bank, N.A., as amended
from time to time, so long as Wachovia remains a party thereto.

"Debt" of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all payment obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (c) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business and paid in accordance with their terms, (d) all
obligations of such Person as lessee under capital leases or leases for which
such Person retains tax ownership of the property subject to a lease, (e) all
obligations of such Person to reimburse any lender or other Person in respect of
amounts payable under a lender's or banker's acceptance, (f) all Redeemable
Preferred Stock of such Person (in the event such Person is a corporation), (g)
all obligations of such Person to reimburse any lender or other Person in
respect of amounts paid or undrawn amounts available to be paid under a letter
of credit or similar instrument, (h) all Debt of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person, (i)
all obligations of such Person with respect to interest rate protection
agreements, foreign currency exchange agreements or other hedging arrangements
(valued as the termination value thereof computed in accordance with a method
approved by the International Swap Dealers Association and agreed to by such
Person in the applicable hedging agreement, if any), (j) all principal amounts
outstanding and owed to Persons other than the Parent or any Subsidiary under
the items described in clause (a) of the definition of Receivables Program
Obligations, and (k) all Debt of others Guaranteed by such Person.

"Debt Service Coverage Ratio" means, calculated for each Fiscal Quarter then
ending and the immediately preceding three Fiscal Quarters (determined on a
consolidated basis in accordance with GAAP), the ratio of (a) Consolidated
EBILTDA to (b) the sum of (i) Consolidated Interest Expense, plus (ii)
Consolidated Lease Expense, plus (iii) Scheduled Principal Amortization.

"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

"Default Rate" means, with respect to any of the Obligations (including, without
limitation, the Reimbursement Obligations and the Loans), on any day, the sum of
2%, plus the then highest interest rate (including the Applicable Margin) which
may be applicable to Loans hereunder (irrespective of whether any such type of
Loans are actually outstanding hereunder).

"Deferred Compensation Plan" means that certain Express Executive Deferral Plan
restated effective January 1, 1999.

"Depreciation" means for any period the sum of all depreciation expenses of the
Parent and the Consolidated Subsidiaries for such period, as determined in
accordance with GAAP.

"Designated Account" means each specifically identified deposit account or
securities account, other than an account which constitutes a Holding Account,
of the Parent or a Subsidiary (a) as to which the Administrative Agent has a
duly perfected, first priority security interest pursuant to a blocked account
or other agreement, in either case in form satisfactory to the Administrative
Agent, executed and delivered by such Parent or Subsidiary, the depository
institution or securities intermediary at which such account is maintained, as
the case may be, and the Administrative Agent and (b) with respect to which the
Administrative Agent has control of the disposition of the property or funds
maintained in such deposit account or securities account, to the express
exclusion of such Parent or Subsidiary and all other Persons; provided that, so
long as no Event of Default shall have occurred and be continuing, (x) the
Parent or Subsidiary may utilize from time to time any interest in such account
(and the Administrative Agent agrees to cooperate with the Parent or Subsidiary
in gaining access to such interest) and (y) the Parent or Subsidiary, upon
request made to the Administrative Agent, may withdraw the principal amount of
such account, so long as such withdrawal would not result in or cause any
violation of any other term of this Agreement, including, without limitation,
Section 2.12(b).

"Determined Percentage" means 65%; provided that, on and after any increase in
the commitment amount of the Current Receivables Program, the Determined
Percentage shall be as determined from time to time by the Administrative Agent
based on its commercially reasonable good faith discretion.

"Dividends" means for any period the sum of all dividends and other
distributions paid or declared by Parent during such period in respect of any
Capital Stock and Redeemable Preferred Stock (other than dividends paid or
payable in the form of additional Capital Stock).

"Dollar Equivalent" means the Dollar equivalent of the amount of a Letter of
Credit denominated in a foreign currency acceptable to the Foreign LC Issuer,
determined by the Administrative Agent on the basis of its spot rate for the
purchase of the appropriate foreign currency with Dollars.

"Dollars" or "$" means dollars in lawful currency of the United States of
America.

"Domestic Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in Georgia are authorized by law to close.

"Domestic Subsidiary" means any Subsidiary which is not a Foreign Subsidiary.

"Eligible Accounts" means those accounts receivables which constitute "Eligible
Receivables" as defined in the Current Receivables Program; provided that,
immediately upon the occurrence of any event (including, without limitation, the
termination, expiration, amendment or restatement of such Current Receivables
Program) which results in Wachovia's not being a party in or to such Current
Receivables Program or party to any replacement of such Current Receivables
Program which is effective immediately upon the expiration or termination of the
Current Receivables Program, the term "Eligible Accounts" shall thereafter be
defined by criteria and standards established by the Administrative Agent in its
commercially reasonable, good faith discretion.

"Environmental Authority" means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

"Environmental Authorizations" means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Parent or any Subsidiary required by any Environmental Requirement.

"Environmental Judgments and Orders" means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent, or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

"Environmental Liabilities" means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

"Environmental Notices" means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

"Environmental Proceedings" means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

"Environmental Releases" means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

"Environmental Requirements" means any legal requirement relating to health,
safety or the environment and applicable to the Parent or any Subsidiary or the
Aggregate Real Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

"Euro-Dollar Business Day" means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

"Euro-Dollar Loan" means a Loan which bears or is to bear interest at a rate
based upon the Adjusted London Interbank Offered Rate, and to be made as a
Euro-Dollar Loan pursuant to the applicable Notice of Borrowing or Notice of
Continuation or Conversion.

"Euro-Dollar Reserve Percentage" has the meaning set forth in Section 2.07(c).

"Event of Default" has the meaning set forth in Section 7.01.

"Excess Availability" means, at any time, the amount (if any) by which (a) the
lesser of (i) the Borrowing Base or (ii) the aggregate amount of the
Commitments, exceeds (b) the Working Capital Obligations.

"Excluded Aircraft Financing" means each secured financing or sale and leaseback
of aircraft of the Parent and its Subsidiaries, provided that (a) no more than 7
aircraft of the Parent and the Subsidiaries, in the aggregate, may be so used as
collateral security or sold and leased back, and (b) the dollar amount of such
financings and consideration (cash and non-cash) paid for such sales shall not
exceed $160,000,000 in the aggregate.

"Excluded Receivables" means all Receivables other than Purchased Receivables
and Contributed Receivables.

"Excluded Receivables Assets" means (a) all goods of the Parent and the
Subsidiaries held for sale or lease or to be furnished under a contract of
service (including raw materials, work in process, finished goods and materials
used or consumed in the manufacture or production thereof), goods that are
returned to or repossessed, and all accessions thereto and products thereof and
documents therefor (collectively, "Inventory"), other than returned goods, if
any, relating to the sale that gave rise to any Receivables which are included
in the Receivables Program Related Assets ("Related Returned Goods");
(b) Excluded Receivables; and (c) any Receivables or other proceeds of Inventory
created or arising (i) after an Event of Default specified in (h) or (i) of
Section 7.01 (other than proceeds of Related Returned Goods), or (ii) after
termination of purchases under the Receivables Securitization Program.

"Executive Office" means, with respect to the Parent or any of the Subsidiaries,
the chief executive office address of such Person designated as such in the
Information Disclosure Certificate delivered by such Person to the
Administrative Agent and Collateral Agent.

"Facility Fee" has the meaning set forth in Section 2.08(a).

"Fair Market Value" means, with respect to a particular asset, the price a
willing buyer would pay to a willing seller in an arm's-length transaction
between unrelated parties, as determined from time to time by the Administrative
Agent in its commercially reasonable, good faith judgment.

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (a) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (b) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to the Administrative Agent on such day on
such transactions, as determined in good faith by the Administrative Agent.

"Financial Covenants" means any financial covenants, financial covenant ratios,
or other covenants directly measured by a Person's financial standing and
performance.

"Fiscal Month" means any fiscal month of the Parent.

"Fiscal Quarter" means any fiscal quarter of the Parent.

"Fiscal Year" means any fiscal year of the Parent.

"Foreign LC Issuer" means each of Bank of America, N.A., and Wachovia.

"Foreign Subsidiary" means a Subsidiary (a) located outside the United States
and (b) which, with respect to either of the Borrowers, would be a "controlled
foreign corporation" deemed to hold "United States property" under Section 956
of the Code solely as a result of becoming a Guarantor by delivering a
Subsidiary Guaranty.

"GAAP" means generally accepted accounting principles in the United States of
America applied on a basis consistent with those which, in accordance with
Section 1.02, are to be used in making the calculations for purposes of
determining compliance with the terms of this Agreement.

"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt or other obligation of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term "Guarantee" used as a verb has a corresponding meaning.

"Guarantor" means the Parent and each Subsidiary which has delivered a
Subsidiary Guaranty to the Administrative Agent.

"Hazardous Materials" includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. Sec. 6901 et seq. and its implementing regulations and amendments, or in
any applicable state or local law or regulation, (b) "hazardous substance",
"pollutant", or "contaminant" as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including, crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

"Holding Account" means each specifically identified deposit account or
securities account of the Parent or a Subsidiary (a) as to which the
Administrative Agent has a duly perfected, first priority security interest
pursuant to a blocked account or other agreement, in either case in form
satisfactory to the Administrative Agent, executed and delivered by such Parent
or Subsidiary, the depository institution or securities intermediary at which
such account is maintained, as the case may be, and the Administrative Agent;
(b) with respect to which the Administrative Agent has control of the
disposition of the property or funds maintained in such deposit account or
securities account, to the express exclusion of such Parent or Subsidiary and
all other Persons; and (c) which contains Net Cash Proceeds which the Parent or
Subsidiary intends to apply to the repair or replacement, as the case may be, of
assets as contemplated in Section 2.12(c).

"Income Available for Fixed Charges" means, for any period, (a) Consolidated
EBILTDA, less (b) the sum of (i) cash Capital Expenditures and (ii) Consolidated
Taxes.

"Indenture" means that certain Indenture dated as of December 15, 1992, as
supplemented by that certain First Supplemental Indenture dated as of September
15, 1995, relating to Express' 7.35% Notes Due 2005, as further supplemented by
that certain Second Supplemental Indenture Relating to Express' 8-7/8% Notes Due
2002 dated February 12, 1997, as further supplemented by that certain Third
Supplemental Indenture dated as of the Closing Date.

"Indenture Documents" means the Indenture and each of the other documents,
agreements, instruments, debentures, notes, or evidences of indebtedness from
time to time issued, executed, delivered, or entered into in connection with, or
pursuant to, the Indenture.

"Information Disclosure Certificate" means each of the Information Disclosure
Certificates, substantially in the form of Exhibit M, executed and delivered to
the Administrative Agent and the Collateral Agent.

"Interest Period" means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second, third, or sixth month thereafter, as the
Borrowers may elect in the applicable Notice of Borrowing or Notice of
Continuation or Conversion; provided that:

(a)     any Interest Period (subject to paragraph (c) below) which would
otherwise end on a day which is not a Euro-Dollar Business Day shall be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day; (b)   any Interest Period
which begins on the last Euro-Dollar Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall, subject to paragraph (c) below, end on the
last Euro-Dollar Business Day of the appropriate subsequent calendar month; and
(c)    no Interest Period may be selected which begins before the Termination
Date and would otherwise end after the Termination Date.

"Investment" means any investment in any Person, whether by means of
(a) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (b) purchase or
acquisition of obligations or securities of such Person, (c) capital
contribution to such Person, (d) loan or advance to such Person, (e) making of a
time deposit with such Person, (f) Guarantee or assumption of any obligation of
such Person or (g) by any other means.

"Issuers" means (a) the Administrative Agent and the Foreign LC Issuers as
issuers of Letters of Credit under clause (b) of the definition of "Letter of
Credit" and (b) each issuer of Letters of Credit outstanding on the date of this
Agreement and listed on Schedule 1.01(L); "Issuer" means each of them, as the
context requires.

"Lender" means each bank or other financial institution listed on the signature
pages hereof as having a Commitment, and its successors and assigns.

"Lending Office" means, as to each Lender, (a) its office located at its address
set forth on the signature pages hereof (or such other office identified on the
signature pages hereof as its Lending Office) and (b) as to any Lender which
enters into any Assignment and Acceptance (whether as transferor Lender or as
Assignee thereunder), as set forth in Schedule I thereto, or in each case such
other office as such Lender may hereafter designate as its Lending Office by
notice to the Borrowers and the Administrative Agent.

"Letter of Credit" means (a) each outstanding letter of credit listed on
Schedule 1.01(L) and (b) each commercial letter of credit issued by an Issuer
pursuant to Article 2 for the account of the Borrowers on or after the Closing
Date.

"Letter of Credit Fee" has the meaning set forth in Section 2.22.

"Letter of Credit Notice" has the meaning set forth in Section 2.18(b).

"Letter of Credit Obligations" means, at any particular time, the sum of (a) the
Reimbursement Obligations at such time, (b) the aggregate maximum amount
available for drawing under Letters of Credit outstanding at such time and
(c) the aggregate maximum amount available for drawing under Letters of Credit
the issuance of which has been authorized by the Administrative Agent but which
have not yet been issued.

"Letter of Credit Application Agreement" shall mean, with respect to a Letter of
Credit, such form of application therefor (whether in a single or several
documents) as the Administrative Agent may employ in the ordinary course of
business for its own account, whether or not providing for collateral security,
with such modifications thereto as may be agreed upon by the Administrative
Agent and the Borrowers and are not materially adverse to the interests of the
Lenders; provided, however, that in the event of any conflict between the terms
of any Letter of Credit Application Agreement and this Agreement, the terms of
this Agreement shall control.

"Leverage Ratio" means the ratio of Adjusted Debt to Consolidated EBILTDA.

"Lien" means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest,
encumbrance, or servitude of any kind in respect of such asset to secure or
assure payment of a Debt or a Guarantee, whether by consensual agreement or by
operation of statute or other law, or by any agreement, contingent or otherwise,
to provide any of the foregoing. For the purposes of this Agreement, the Parent
and any Subsidiary shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

"Liquidity" means, at the time of determination, the sum of (a) Excess
Availability, plus (b) the aggregate amount of Parent's and the Consolidated
Subsidiaries' cash and Cash Equivalents.

"Loan" means a Base Rate Loan, Euro-Dollar Loan, Syndicated Loan, or Swing Loan,
and "Loans" means Base Rate Loans, Euro-Dollar Loans, Syndicated Loans, or Swing
Loans, or any or all of them, as the context shall require.

"Loan Documents" means this Agreement, the Notes, the Parent Guaranty, the
Subsidiary Guaranties, the Collateral Documents, the Contribution Agreement, any
other agreement or document evidencing, relating to or securing the Obligations,
and any other agreement, document or instrument delivered from time to time in
connection with this Agreement, the Notes, the Parent Guaranty, the Subsidiary
Guaranties, the Collateral Documents, the Contribution Agreement, or the
Obligations, as such documents and instruments may be amended or supplemented
from time to time.

"London Interbank Offered Rate" has the meaning set forth in Section 2.07(c).

"Margin Stock" means "margin stock" as defined in Regulations T, U or X.

"Material Adverse Effect" means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Parent and its
Consolidated Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent, the Collateral Agent, or the Lenders under the Loan
Documents, the Collateral Agent's security interest and Lien against the
Collateral, or the ability of any of the Parent, the Subsidiaries, or any other
Person obligated under a Guarantee of the Obligations to perform its obligations
with respect to the Obligations or under the Loan Documents to which it is a
party (including, without limitation, the repudiation, revocation or any attempt
to do the same by any Person obligated under a Guarantee of the Obligations or
any other Loan Document), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.

"Material Contract" means any contract, lease, instrument, guaranty or license,
or other arrangement (other than any of the Loan Documents), whether written or
oral, for which notice is given to the Administrative Agent or the Collateral
Agent pursuant to Section 6.11 or which has been identified by the
Administrative Agent or the Collateral Agent pursuant to Section 6.11.

"Moody's" means Moody's Investor Service, Inc.

"Mortgage" means each of those certain deeds of trust or mortgages,
substantially in the form of Exhibit O, executed and delivered pursuant to this
Agreement, in which certain of the Parent and the Subsidiaries grant a first
priority security title to and Lien on the Real Properties to the Collateral
Agent for the equal and ratable benefit of the Secured Creditors, subject only
to the Permitted Encumbrances applicable thereto, as security for payment of the
Obligations and the Parent's and the Subsidiaries' obligations under the
Indenture (including, without limitation, the 1992 Notes and the 1995 Notes),
together with all amendments and supplements thereto.

"Multiemployer Plan" shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

"Net Cash Proceeds" shall mean, in each case as set forth in a statement in
reasonable detail delivered by the Parent or the Borrowers to the Administrative
Agent:

(a)     with respect to the disposition of assets by the Parent or any
Subsidiary, the excess, if any, of (i) the cash proceeds received in connection
with such disposition over (ii) the sum of (A) the principal amount of any Debt
(other than the Loans) which is secured by such asset and which is required to
be repaid in connection with the disposition thereof, plus (B) the reasonable
out-of-pocket expenses incurred by the Parent or any Subsidiary, as the case may
be, in connection with such disposition, plus (C) so long as no Event of Default
is in existence, provision for taxes, including income taxes, attributable to
the disposition of such asset; or (b)   with respect to any cash proceeds
received by the Parent or any Subsidiary in respect of the issuance of any
Capital Stock or Redeemable Preferred Stock or the incurring of any Debt for
money borrowed (except Debt secured by Purchase Money Liens), all such cash
proceeds, after deducting therefrom all reasonable and customary costs and
expenses incurred by the Parent or such Subsidiary directly in connection with
the issuance of such Capital Stock or Redeemable Preferred Stock or the
incurring of such Debt for money borrowed. (c)    with respect to any
Condemnation Awards or insurance proceeds allocable or attributable to any
Casualty to, or Condemnation of, the Collateral or any other assets of the
Parent or any of the Subsidiaries, the gross proceeds from any Casualty or
Condemnation remaining after payment of all expenses (including attorneys' fees)
incurred in the collection of such gross proceeds.

"Net Income" means, as applied to any Person for any relevant fiscal period, the
aggregate amount of net income of such Person, after taxes, for such period, as
determined in accordance with GAAP.

"Non-U.S. Lender" has the meaning given such term in Section 2.13(c).

"Notes" means each of the Syndicated Loan Notes or the Swing Loan Note, or any
or all of them, as the context shall require, together with all amendments,
consolidations, modifications, renewals, and supplements thereto.

"Noteholder" means each of the holders of the 1992 Notes and the 1995 Notes,
together with their respective successors and assigns.

"Notice Lenders" has the meaning given such term in Section 9.06.

"Notice of Borrowing" has the meaning set forth in Section 2.02(a).

"Notice of Continuation or Conversion" has the meaning set forth in Section
2.04.

"Obligations" means all Debts, indebtedness, liabilities, covenants, duties and
other obligations of each of the Parent and each of the Borrowers (a) to the
Administrative Agent or the Lenders included or arising from time to time under
this Agreement or any other Loan Document, whether evidenced by any note or
other writing, whether arising from the extension of credit, opening of a letter
of credit, acceptance or loan guaranty, including, without limitation,
principal, interest, fees, costs, attorney's fees and indemnification amounts
and any and all extensions or renewals thereof in whole or in part, direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several; (b) to the Administrative Agent or any Issuer, with respect to
all Letter of Credit Obligations and all other obligations arising in connection
with the issuance of any Letter of Credit; (c) to Wachovia, with respect to all
Swing Loans; (d) to Wachovia and its Affiliates, arising in connection with any
banking or related transactions, services or functions provided to Parent or any
Subsidiary in connection with the conduct of the Parent's or such Subsidiary's
business (excluding extensions of credit giving rise to any Debt for money
borrowed not related to this Agreement or any of the other Loan Documents); (e)
to any Lender arising out of any Swap Agreement; and (f) to any Lender in the
form of receivables payable by the Parent or any of the Subsidiaries on account
of advances made under or pursuant to a credit card issued by such Lender.

"Officer's Certificate" has the meaning set forth in Section 4.01(f).

"Operating Income" means for any Person for any period the operating income of
such Person as determined in accordance with GAAP.

"Orderly Liquidation Value" means, as to a particular asset, the orderly
liquidation value assigned to such asset in the most recent appraisal covering
such asset performed by an appraiser reasonably satisfactory to the
Administrative Agent; provided that if any appraisal is not performed on such
asset when required under this Agreement, the "Orderly Liquidation Value" of
such asset shall be the value assigned by the Administrative Agent from time to
time in its commercially reasonable, good faith judgment.

"Outstanding Indenture Obligations" means, at any time, the outstanding
principal amount of all debentures, notes, instruments, and other evidences of
Debt issued under or pursuant to the Indenture and other Indenture Documents.

"Parent" means Airborne Inc., a Delaware corporation, and its successors and
permitted assigns.

"Parent Guaranty" means that certain Parent Guaranty, substantially in the form
of Exhibit R, executed and delivered by the Parent in favor of the
Administrative Agent, for the ratable benefit of the Lenders, together with all
amendments and supplements thereto.

"Participant" has the meaning set forth in Section 10.08(b).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Performance Pricing Determination Date" has the meaning set forth in Section
2.07(a).

"Permitted Acquisition" means the acquisition by the Parent or a Borrower of
100% of the issued and outstanding capital stock or other ownership interests
of, or all or substantially all of the assets of, a Permitted Target, so long as
(a) such acquisition is made on a negotiated basis with the approval of the
Board of Directors or similar body of the Person to be acquired; (b) the then
fair market value of the consideration to be paid for such acquisition, when
added to the fair market value of the consideration paid (determined as of the
time such consideration was paid) in all other acquisitions consummated on or
after the Closing Date and the amount of Investments allowed under Section
6.16(o), does not exceed the lesser of $20,000,000 or 2.5% of Consolidated
Tangible Net Worth; (c) the then fair market value of the consideration to be
paid for such acquisition, when added to the fair market value of the
consideration paid (determined as of the time such consideration was paid) in
all other acquisitions consummated in the same Fiscal Year does not exceed
$5,000,000; (d) within 15 Domestic Business Days prior to such acquisition the
Parent or the Borrowers have delivered to the Administrative Agent and the
Lenders a written certification, satisfactory to the Administrative Agent and
Required Lenders in all respects, demonstrating the compliance of the Parent and
the Borrowers with all of the terms and conditions of this Agreement after
giving effect to such acquisition and assuming that such Permitted Target had
been a Subsidiary of the Parent for the immediately preceding 12 months; and (e)
the Parent or the Borrowers comply, and cause such Permitted Target to comply,
with Section 6.27.

"Permitted Encumbrances" means, (a) as to all Aviation Chattel, all encumbrances
of record in the FAA registry in Oklahoma City existing on the Closing Date; (b)
as to each parcel of the Real Properties, the encumbrances expressly permitted
by the Mortgage with respect to such parcel of the Real Properties; and (c) as
to all other Collateral (other than Real Property and the Aviation Chattel), the
encumbrances set forth on Schedule 1.01(P).

"Permitted Target" means a corporation, limited liability company or partnership
engaged in a related line of business of the Parent or its Wholly-Owned
Subsidiaries.

"Person" means an individual, a corporation, a limited liability company, a
partnership, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

"Plan" means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (a) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

"Pledge Agreement" means a Pledge Agreement substantially in the form of Exhibit
N, or in such other form as the Administrative Agent may approve with respect to
Persons other than corporations, in which the Parent or a Subsidiary, as the
case may be, grants the Collateral Agent, for the equal and ratable benefit of
the Secured Creditors, a security interest in and pledge of all of the capital
stock, membership interests, or other units of ownership of a Receivables
Subsidiary (including, without limitation, Airborne Credit, Inc.) or a Aircraft
Financing Subsidiary, together with all amendments and supplements thereto.

"Prime Rate" refers to that interest rate so denominated and set by Wachovia
from time to time as an interest rate basis for borrowings. The Prime Rate is
but one of several interest rate bases used by Wachovia. Wachovia lends at
interest rates above and below the Prime Rate.

"Public Accountants" means the Parent's independent certified public accounts as
of the Closing Date and such other firm or firms of nationally recognized
independent certified public accountants which may be retained by the Parent
thereafter for the purpose of auditing its financial statements.

"Purchase Money Financing" means any secured financing of the purchase price of
equipment, so long as any Lien arising from such financing constitutes a
Purchase Money Lien.

"Purchase Money Lien" means any Lien (including a negative pledge arrangement)
granted by Parent or any Subsidiary from time to time to vendors or financiers
of equipment to secure the payment of the purchase price thereof so long as (a)
such Liens or arrangement extend only to the specific equipment so purchased,
(b) secure or relate to only such deferred payment obligation and related
interest, fees and charges and no other Debt, and (c) are promptly released upon
the payment in full of such purchase price and related interest, fees and
charges.

"Purchase Money Note" means a promissory note evidencing the obligation of the
Receivables Subsidiary to pay to the Parent or any of its Subsidiaries the
purchase price for Purchased Receivables in connection with the Receivables
Securitization Program, which note shall be repaid from cash available to the
Receivables Subsidiary, other than cash required to be held as reserves pursuant
to Receivables Program Documents, amounts paid in respect of interest, principal
and other amounts owing under Receivables Program Documents and amounts paid in
connection with the purchase of additional Receivables.

"Purchased Receivables" means Receivables which are actually purchased pursuant
to the Receivables Program Documents, for a purchase price determined pursuant
thereto.

"Quarterly Payment Date means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

"Real Properties" means the parcels of real property described in Schedule 1.01
(R).

"Real Properties Documentation" shall mean the following as to each parcel of
the Real Properties:

(i)                   an owner's/lessee's affidavit for each parcel or tract of
such Real Property;

(ii)                 such consents, acknowledgments, intercreditor or attornment
and subordination agreements as the Administrative Agent may require from any
Third Parties with respect to any portion of such Real Property;

(iii)                a certificate as to the insurance required by the related
Mortgage, to the extent not furnished pursuant to Section 6.08;

(iv)               an indemnification agreement in form satisfactory to the
Collateral Agent regarding hazardous materials for such Real Property;

(v)                 an appraisal of such Real Property, prepared by an appraiser
reasonably satisfactory to the Administrative Agent and engaged by and on behalf
of the Administrative Agent and the Lenders; and

(vi)               any revenue ruling or similar assurance from the department
or revenue or taxation requested by the Administrative Agent with respect to any
stamp, intangible or other taxes payable in connection with the filing for
record of any of the Mortgages.

"Receivables" means all rights of the Parent or the Subsidiaries to payment,
whether constituting an account, chattel paper, instrument, general intangible
or otherwise, arising from the sale of goods or services (including rights under
bill and hold arrangements) by the Parent or any Subsidiary (and including the
right to payment of any interest or finance charges and other obligations with
respect thereto).

"Receivables Program Assets" means (a) all Purchase Receivables and Contributed
Receivables transferred by the Parent or any Subsidiary (including the
Receivables Subsidiary) pursuant to the Receivables Program Documents; provided,
however, that the term "Receivables Program Assets" shall not include any
Excluded Receivables Assets, (b) all Receivables Program Related Assets, and
(c) all collections (including recoveries) and other proceeds of the assets
described in the foregoing clauses (a) and (b).

"Receivables Program Documents" means (a) a receivables purchase agreement,
pooling and servicing agreement, credit agreement, agreements to acquire
undivided interests or other agreement to transfer, or create a security
interest in, Receivables Program Assets, in each case as amended, modified,
supplemented or restated and in effect from time to time entered into by the
Parent and/or any of the Subsidiaries (including the Receivables Subsidiary),
and (b) each other instrument, agreement and other document entered into by the
Parent or any of the Subsidiaries (including the Receivables
Subsidiary) relating to the transactions contemplated by the items referred to
in clause (a) above, in each case as amended, modified, supplemented or restated
and in effect from time to time.

"Receivables Program Obligations" means (a) notes, trust certificates, undivided
interests, partnership interests or other interests representing the right to be
paid a specified principal amount from the Receivables Program Assets, and
(b) related obligations of the Parent and any of the Subsidiaries (including,
without limitation, rights in respect of interest or yield, breach of warranty
claims and expense reimbursement and indemnity provisions) and other Standard
Securitization Undertakings.

"Receivables Program Related Assets" means, with respect to Purchased
Receivables and Contributed Receivables (but not Excluded Receivables),
(a) rights of the seller or contributor thereof under the documentation
governing or relating to such Receivables, including all contracts pursuant to
which any account party or other party is obligated to make payment on any such
Receivable, and all related purchase orders, invoices and other agreements,
documents, books, records and other media for the storage of information
(including tapes, disks, punch cards, computer programs and databases and
related property), (b) all of the right, title and interest of the seller or
contributor thereof in the goods, if any, relating to the sale that gave rise to
such Receivable, all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the contract described in clause (a) or otherwise, and all
letters of credit, guarantees and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable,
whether pursuant to the contract described in clause (a) or otherwise, and
(c) all proceeds of all of the foregoing, including all funds received by any
Person in payment of any amounts owed (including invoice prices, finance
charges, interest and all other charges, if any) in respect thereof or otherwise
applied to repay or discharge any such Receivable (including insurance payments
applied in the ordinary course of business to amounts owed in respect of such
Receivable and net proceeds of any sale or other disposition of repossessed
goods that were the subject of any such Receivable) or other collateral or
property of the account party or other party directly or indirectly liable for
payment of such Receivables, and any lockboxes or accounts in which such
proceeds are deposited, (d) all spread accounts and other similar accounts (and
any amount on deposit therein) established in connection with the Receivables
Securitization Program and (e) any warranty, indemnity, dilution and other
intercompany claim arising out of Receivables Program Documents.

"Receivables Reserve" means, at any time of determination, an amount equal to
the outstanding principal amount owned by the Receivables Subsidiary on any
instrument made by it in connection with a Receivables Securitization Program
and which is payable to the order of a seller of Receivables Program Assets.

"Receivables Securitization Program" means any transaction or series of
transactions that may be entered into by the Parent and any of its Subsidiaries
pursuant to which the Parent and/or any of the Subsidiaries may sell, convey or
otherwise transfer to the Receivables Subsidiary and (in the case of a transfer
by the Receivables Subsidiary) any other Person, or may grant a security
interest in, any Receivables Program Assets (whether now existing or arising in
the future); provided that:

(d)   no portion of the indebtedness or any other obligations (contingent or
otherwise) of a Receivables Subsidiary or Special Purpose Vehicle (i) is
guaranteed by the Parent or any of the Subsidiaries (other than the Receivables
Subsidiary and excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Parent or any
of the Subsidiaries (other than the Receivables Subsidiary) for payment other
than pursuant to Standard Securitization Undertakings or (iii) subjects any
property or asset of the Parent or any of the Subsidiaries (other than the
Receivables Subsidiary), directly or indirectly, contingently or otherwise, to
the satisfaction of obligations incurred in such transactions, other than
pursuant to Standard Securitization Undertakings, (e)    neither the Parent nor
any of the Subsidiaries (other than the Receivables Subsidiary) have any
obligation to maintain or preserve the financial condition of a Receivables
Subsidiary or a Special Purpose Vehicle or cause such entity to achieve certain
levels of operating results; and (f)     the scheduled maturity of any
Receivables Program Obligations of the type described in clause (a) of the
definition of "Receivables Program Obligations" is no earlier than the
Termination Date.

"Receivables Subsidiary" means a special purpose corporation that is a wholly
owned subsidiary of the Parent, created for the sole purpose of, and whose only
business shall be, acquisition of the Receivables Program Assets pursuant to the
Receivables Securitization Program and those activities incidental to the
Receivables Securitization Program.

"Redeemable Preferred Stock" of any Person means any preferred stock issued by
such Person which is at any time prior to the Termination Date either (a)
mandatorily redeemable (by sinking fund or similar payments or otherwise) or (b)
redeemable at the option of the holder thereof.

"Refunding Loan" means a new Syndicated Loan made on the day on which (a) an
outstanding Syndicated Loan is maturing as a refinancing thereof or (b) a Base
Rate Borrowing is being converted to a Euro-Dollar Borrowing, if and to the
extent that the proceeds thereof are used entirely for the purpose of
refinancing such maturing Loan or Loan being converted, and provided that the
maturing Loan or Loan being converted is of the same type as the new Loan (that
is, both are Syndicated Loans), excluding any difference between the amount of
such maturing Loan or Loan being converted and any greater amount being borrowed
on such day and actually either being made available to the Borrowers pursuant
to Section 2.02(c) or remitted to the Administrative Agent as provided in
Section 2.13, in each case as contemplated in Section 2.02(d).

"Register" has the meaning set forth in Section 10.08(c).

"Regulation T" means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

"Reimbursement Obligations" means the reimbursement or repayment obligations of
the relevant Borrower to the relevant Issuer pursuant to Section 2.19 with
respect to Letters of Credit.

"Related Fund" means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is advised or managed
by the same investment advisor as such Lender.

"Replacement Lender" has the meaning given such term in Section 9.06.

"Required Lenders" means at any time Lenders having at least 51% of the
aggregate amount of the Commitments or, if the Commitments are no longer in
effect, Lenders holding at least 51% of the aggregate outstanding principal
amount of the sum of (a) Syndicated Loans, plus (b) the Letter of Credit
Obligations.

"Restricted Payment" means (a) any dividend or other distribution on any shares
of the Parent's Capital Stock or Redeemable Preferred Stock (except dividends
payable solely in shares of its Capital Stock or Redeemable Preferred Stock), or
(b) any payment on account of the purchase, redemption, retirement, defeasance,
or other acquisition of or sinking fund for (i) any shares of the Parent's
Capital Stock or Redeemable Preferred Stock (except shares acquired upon the
conversion thereof into other shares of its Capital Stock or Redeemable
Preferred Stock), or (ii) any option, capital appreciation rights, stock
appreciation rights, warrant or other right to acquire shares of the Parent's
Capital Stock or Redeemable Preferred Stock, or (c) any payment prior to the
scheduled maturity of the 1992 Notes, the 1995 Notes, or other Debt (other than
the Obligations) of the Parent or any Subsidiary.

"Restructuring Costs" means restructuring and reorganization costs, including,
without limitation, all costs associated with reductions in workforce, incurred
by the Parent and the Consolidated Subsidiaries during Fiscal Year 2001.

"Scheduled Principal Amortization" means, for any period, the aggregate amount
of the principal of any Debt of the Parent or the Subsidiaries which, in
accordance with the terms of the instrument or agreement governing such Debt, is
or becomes due and payable during such period; provided that the term Scheduled
Principal Amortization shall not include the principal amount of any payments
made or to be made by the Parent or any Subsidiary as payment of the
$100,000,000 principal payment of the 1992 Notes due on December 15, 2002, so
long as (a) such payments are made on or after such date or (b) with respect to
payments made before such date, the Required Lenders have, upon written request
made by the Parent or the Borrowers, provided their consent.

"Secured Creditors" means each of the Collateral Agent, the Administrative
Agent, the Lenders, the Noteholders, and each of their respective successors and
assigns.

"Security Agreements" means each of those certain Security Agreements dated as
of even date herewith, substantially in the form of Exhibit T, and each such
agreement delivered after the date hereof, in which the Guarantors grant the
Collateral Agent, for the equal and ratable benefit of the Secured Creditors, a
security interest in the Collateral described therein.

"Segregated Aviation Chattel" means each airframe, engine, or propeller shown on
Schedule 1.01(S).

"Senior Officer" means any of the following officers of Parent or either of the
Borrowers, regardless of actual title: Chief Executive Officer, Chief Operating
Officer, Chief Accounting Officer, Chief Financial Officer, Treasurer, Senior
Legal Officer.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc.

"Spare Parts" has the meaning given such term in 49 U.S.C. Sec. 40102, as
amended from time to time.

"Special Purpose Vehicle" means a trust, partnership or other special purpose
Person established by the Parent to implement the Receivables Securitization
Program.

"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Parent or any of the Subsidiaries
(other than the Receivables Subsidiary) that are reasonably customary in
accounts receivable securitization transactions, as reasonably determined in
good faith by the Administrative Agent.

"Stockholders' Equity" means, at any time, the shareholders' equity of the
Parent and the Consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Parent and the Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Parent or any the Consolidated Subsidiaries.
Shareholders' equity generally would include, but not be limited to (a) the par
or stated value of all outstanding Capital Stock, (b) capital surplus, (c)
retained earnings, and (d) various deductions such as (i) purchases of treasury
stock, (ii) valuation allowances, (iii) receivables due from an employee stock
ownership plan, (iv) employee stock ownership plan debt guarantees, and (v)
translation adjustments for foreign currency transactions.

"Subsidiary" means any Person, whether now existing or hereafter created or
acquired, of which the securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by the
Parent, including, without limitation, each of the Borrowers.

"Subsidiary Guaranty" means each Subsidiary Guaranty, substantially in the form
of Exhibit S, executed and delivered by each of the Domestic Subsidiaries in
existence on the Closing Date and thereafter executed and delivered pursuant to
Section 6.27, together with all amendments and supplements thereto.

"Supplemental Executive Retirement Plan" means that certain Express Supplemental
Executive Retirement Plan restated effective January 1, 2000.

"Swap Agreement" means any interest rate protection agreement, hedging
agreement, or other similar agreement entered into with respect to Debt in an
amount not to exceed $60,000,000 incurred in connection with an Excluded
Aircraft Financings.

"Swing Loan" means a Loan made by Wachovia pursuant to Section 2.01(b), which
must be a Base Rate Loan.

"Swing Loan Note" means the promissory note of the Borrowers, substantially in
the form of Exhibit A-2, evidencing the obligation of the Borrowers to repay the
Swing Loans, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.

"Syndicated Loans" means the Base Rate Loans or Euro-Dollar Loans made pursuant
to the terms of Section 2.01(a).

"Syndicated Loan Notes" means the promissory notes of the Borrowers,
substantially in the form of Exhibit A-1, evidencing the obligation of the
Borrowers to repay Syndicated Loans, together with all amendments,
consolidations, modifications, renewals, and supplements thereto.

"Taxes" has the meaning set forth in Section 2.13(c).

"Termination Date" means whichever is applicable of (a) June 30, 2004, (b) the
date the Commitments are terminated pursuant to Section 7.01 following the
occurrence of an Event of Default, or (c) the date the Borrowers terminate the
Commitments entirely pursuant to Section 2.09.

"Third Party" means any landlord, lessee, sublessee, warehousemen, servicer,
processor, bailee, licensee, and other third parties which may, from time to
time, be in the possession or control of, or use, any Collateral or any property
on which any Collateral is or may be located, excluding those users of the Real
Properties in the ordinary course of business and on a temporary basis.

"Third Party Claims" means claims of Third Parties against the Parent or any
Subsidiary for rent, storage, maintenance, repair, processing, servicing or
bailment in respect of any Collateral or any property on which any Collateral is
or may be located.

"Trademark Security Agreement" shall mean a trademark security agreement in form
satisfactory to the Collateral Agent, pursuant to which the Parent or a
Subsidiary assigns the rights in and to the intellectual property described
therein to the Collateral Agent for collateral purposes and for the equal and
ratable benefit of the Secured Creditors.

"Transferee" has the meaning set forth in Section 10.08(d).

"U.S.C." means the United States Code as in effect from time to time.

"UCC" shall mean the Uniform Commercial Code Secured Transactions of Georgia
(O.C.G.A. Art. 11-9), as in effect from time to time.

"Unfunded Vested Liabilities" means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all vested nonforfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

"Unused Commitment" means at any date, with respect to any Lender, (a) its
Commitment, less (b) an amount equal to the sum of (i) the aggregate outstanding
principal amount of such Lender's Syndicated Loans, plus (ii) such Lender's
Commitment Share of the outstanding principal amount of all Swing Loans, plus
(iii) the Letter of Credit Obligations.

"Wachovia" means Wachovia Bank, N.A., a national banking association, and its
successors.

"Waiver Agreement" means a Waiver and Agreement in form satisfactory to the
Collateral Agent, executed and delivered by any Third Party waiving or
subordinating its Third Party Claims and making certain other agreements in
regard to the Collateral.

"Wholly Owned Subsidiary" means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors' qualifying
shares) are at the time directly or indirectly owned by the Parent.

"Working Capital Obligations" means the sum at any time of (a) the outstanding
principal amount of all Syndicated Loans and Swing Loans, plus (b) the Letter of
Credit Obligations.

SECTION 1.02.                     Accounting Terms and Determinations

.

Unless otherwise specified herein, all terms of an accounting character used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent (except for
changes concurred in by the Public Accountants or otherwise required by a change
in GAAP) with the most recent audited consolidated financial statements of the
Parent and the Consolidated Subsidiaries delivered to the Lenders unless with
respect to any such change concurred in by the Public Accountants or required by
GAAP, in determining compliance with any of the provisions of this Agreement or
any of the other Loan Documents: (a) the Parent shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements, or (b) the Required Lenders shall so object in writing
within 30 days after the delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01 hereof, means the
financial statements referred to in Section 5.04).

SECTION 1.03.                     References

.

Unless otherwise indicated, references in this Agreement to "articles,"
"exhibits," "schedules," "sections," and other subdivisions are references to
Articles, Exhibits, Schedules, Sections, and Subdivisions hereof.

SECTION 1.04.                     Use of Defined Terms

.

All terms defined in this Agreement shall have the same defined meanings when
used in any of the other Loan Documents, unless otherwise defined therein or
unless the context shall require otherwise. The terms "accounts," "chattel
paper," "instruments," "general intangibles," "inventory," "equipment," and
"fixtures," as and when used herein and in the other Loan Documents, shall have
the same meanings given such terms under the UCC.

SECTION 1.05.                     Terminology

.

The terms "herein," "hereof," and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding." The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. All references to any of the Loan Documents shall include any and
all amendment or modifications thereto and any and all restatements, extensions
or renewals thereof. All references to any Person shall mean and include the
successors and permitted assigns of such Person. All references to "including"
and "include" shall be understood to mean "including, without limitation." All
references to the time of day shall mean the time of day on the day in question
in Atlanta, Georgia, unless otherwise expressly provided in this Agreement. A
Default or an Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived in writing pursuant
to this Agreement or, in the case of a Default, is cured within any period of
cure expressly provided in this Agreement; and an Event of Default shall
"continue" to be "continuing" until such Event of Default has been waived in
writing by Administrative Agent. Whenever the phrase "to the best of any
Person's knowledge" or words of similar import relating to the knowledge or the
awareness of such Person are used herein, such phrase shall mean and refer to
(a) the actual knowledge of a Senior Officer of such Person or (b) the knowledge
that a Senior Officer of such Person would have obtained if he had engaged in a
good faith and diligent performance of his duties, including the making of such
reasonable specific inquiries as may be necessary of the officers, employees or
agents of such Person and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates. All calculations of money
values shall be in Dollars, all Loans made hereunder shall be funded in Dollars,
and all amounts payable in respect of any of the Obligations shall be paid in
Dollars. Any agreement entered into by the Administrative Agent or the
Collateral Agent pursuant to this Agreement or any of the other Loan Documents,
any payment made by or to or funds received by the Administrative Agent or the
Collateral Agent pursuant to or as contemplated by any of the Loan Documents, or
any other act taken or admitted to be taken by the Administrative Agent or the
Collateral Agent shall, unless otherwise expressly provided, be created, entered
into, made or received or taken or omitted, for the benefit or account of the
Administrative Agent and the Lenders; provided that any Lien created, attached,
arising pursuant to or in connection with this Agreement or any Collateral
Document shall be for the equal and ratable benefit of the Secured Creditors.

ARTICLE 2 THE CREDITS SECTION 

2.01.                      Commitments to Make Loans. 

(a)    Syndicated Loans. Each Lender severally agrees, on the terms and
conditions set forth herein, to make Syndicated Loans to the Borrowers from time
to time before the Termination Date; provided that, immediately after each such
Syndicated Loan is made:

(I)                  THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SYNDICATED
LOANS BY SUCH LENDER SHALL NOT EXCEED THE AMOUNT OF ITS COMMITMENT, AND

(II)                THE SUM OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
SYNDICATED LOANS, SWING LOANS, AND LETTER OF CREDIT OBLIGATIONS SHALL NOT EXCEED
THE AGGREGATE AMOUNT OF ALL COMMITMENTS, AND

(III)               THE WORKING CAPITAL OBLIGATIONS SHALL NOT EXCEED THE LESSER
OF (A) THE AGGREGATE AMOUNT OF ALL COMMITMENTS AND (B) THE BORROWING BASE;

Each Syndicated Borrowing under this Section 2.01(a) shall be in an aggregate
principal amount of (X) as to Base Rate Loans, $1,000,000 or any larger integral
multiple of $500,000, and (Y) as to Euro-Dollar Loans, $5,000,000 or any larger
integral multiple of $1,000,000 (except that in either case any such Syndicated
Borrowing may be in the aggregate amount of the Unused Commitments) and shall be
made by the several Lenders ratably in proportion to their respective
Commitments. Within the foregoing limits, the Borrowers may borrow under this
Section, repay or, to the extent permitted by Section 2.09 and Section 2.11,
prepay Syndicated Loans and reborrow under this Section 2.01(a) at any time
before the Termination Date.

(b)   Swing Loans. In addition to the foregoing, Wachovia shall from time to
time, upon the request of the Borrowers, if the applicable conditions precedent
in Article 3 have been satisfied, make Swing Loans to the Borrowers in an
aggregate principal amount at any time outstanding not exceeding $15,000,000;
provided that, immediately after such Swing Loan is made, the conditions set
forth in clauses (ii) and (iii) of Section 2.01(a) shall have been satisfied.
Each Swing Loan Borrowing under this Section 2.01(b) shall be in an aggregate
principal amount of $1,000,000 or any larger multiple of $500,000. Within the
foregoing limits, the Borrowers may borrow under this Section 2.01(b), prepay
and reborrow under this Section 2.01(b) at any time before the Termination Date.
Swing Loans shall not be considered a utilization of the Commitment of Wachovia
or any other Lender hereunder. All Swing Loans shall be made as Base Rate Loans.
At any time, upon the request of Wachovia, each Lender (other than Wachovia,
which shall retain its ratable share thereof) shall, on the third Domestic
Business Day after such request is made, purchase a participating interest in
Swing Loans in an amount equal to its ratable share (based upon its respective
Commitment) of such Swing Loans. On such third Domestic Business Day, each
Lender will immediately transfer to Wachovia, in immediately available funds,
the amount of its participation. Whenever, at any time after Wachovia has
received from any such Lender its participating interest in a Swing Loan, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Administrative Agent is required to be returned, such Lender will return to the
Administrative Agent any portion thereof previously distributed by the
Administrative Agent to it. Each Lender's obligation to purchase such
participating interests shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against Wachovia requesting such purchase or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the termination of the Commitments; (iii) any adverse change
in the condition (financial or otherwise) of either of the Borrowers, the
Parent, or any other Person; (iv) any breach of this Agreement by the Parent or
either of the Borrowers or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 

SECTION 2.02.                      Method of Borrowing Loans.. 

(a)    The Borrowers shall give the Administrative Agent notice (a "Notice of
Borrowing"), which shall be substantially in the form of Exhibit E-1, prior to
(i) 2:00 P.M. (Atlanta, Georgia, time) on the same Domestic Business Day of each
Swing Loan Borrowing, (ii) 12:00 Noon (Atlanta, Georgia, time) on the same
Domestic Business Day of each Syndicated Loan which is a Base Rate Borrowing,
and (iii) 12:00 Noon (Atlanta, Georgia, time) at least 3 Euro-Dollar Business
Days before each Syndicated Loan which is a Euro-Dollar Borrowing, specifying:

(i)                  the date of such Borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day
in the case of a Euro-Dollar Borrowing,

(ii)                the aggregate amount of such Borrowing,

(iii)               whether the Loans comprising such Borrowing are to be Base
Rate Loans, Euro-Dollar Loans, or Swing Loans, and

(iv)              in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

(b)   Upon receipt of a Notice of Borrowing for a Syndicated Borrowing, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender's ratable share of such Syndicated Borrowing, and such Notice
of Borrowing, once received by the Administrative Agent, shall not thereafter be
revocable by the Borrowers. 

(c)    Not later than 2:00 P.M. (Atlanta, Georgia, time) on the date of each
Syndicated Borrowing, each Lender shall (except as provided in paragraph (d) of
this Section) make available its ratable share of such Syndicated Borrowing, in
Federal or other funds immediately available in Atlanta, Georgia, to the
Administrative Agent at its address determined pursuant to Section 10.01. Unless
the Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the Borrowers at the Administrative
Agent's aforesaid address. Unless the Administrative Agent receives notice from
a Lender, at the Administrative Agent's address referred to in or specified
pursuant to Section 10.01, no later than 4:00 P.M. (local time at such address)
on the Domestic Business Day before the date of a Syndicated Borrowing stating
that such Lender will not make a Syndicated Loan in connection with such
Syndicated Borrowing, the Administrative Agent shall be entitled to assume that
such Lender will make a Syndicated Loan in connection with such Syndicated
Borrowing and, in reliance on such assumption, the Administrative Agent may (but
shall not be obligated to) make available such Lender's ratable share of such
Syndicated Borrowing to the Borrowers for the account of such Lender. If the
Administrative Agent makes such Lender's ratable share available to the
Borrowers and such Lender does not in fact make its ratable share of such
Syndicated Borrowing available on such date, the Administrative Agent shall be
entitled to recover such Lender's ratable share from either (but not both) (i)
such Lender, together with interest thereon for each day during the period from
the date of such Syndicated Borrowing until such sum shall be paid in full at a
rate per annum equal to the overnight Federal funds to cover such amount for
each such day during such period, or (ii) the Borrowers (and for such purpose
shall be entitled, after notice to the Borrowers, to charge such amount to any
account of the Borrowers maintained with the Administrative Agent), together
with interest thereon for each day during the period from the date of such
Syndicated Borrowing until such sum shall be paid in full at a rate per annum
equal to the Base Rate or Adjusted London Interbank Offered Rate, whichever is
in effect for such Loan, plus the Applicable Margin; provided that (x) any such
payment by the Borrowers of such Lender's ratable share and interest thereon
shall be without prejudice to any rights that the Borrowers may have against
such Lender and (y) until such Lender has paid its ratable share of such
Syndicated Borrowing, together with interest pursuant to the foregoing, it will
have no interest in or rights with respect to such Syndicated Borrowing for any
purpose hereunder. If the Administrative Agent does not exercise its option to
advance funds for the account of such Lender, it shall forthwith notify the
Borrowers of such decision. Unless the Administrative Agent determines that any
applicable condition specified in Section 3 has not been satisfied, Wachovia
will make available to the Borrowers at Wachovia's Lending Office the amount of
any such Borrowing which is a Swing Loan Borrowing. 

(d)   If any Lender makes a new Syndicated Loan hereunder on a day on which any
Borrower is to repay all or any part of an outstanding Syndicated Loan from such
Lender, such Lender shall apply the proceeds of its new Syndicated Loan to make
such repayment as a Refunding Loan and only an amount equal to the difference
(if any) between the amount being borrowed and the amount of such Refunding Loan
shall be made available by such Lender to the Administrative Agent as provided
in paragraph (c) of this Section, or remitted by such Borrower to the
Administrative Agent as provided in Section 2.13, as the case may be. 

(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Lenders shall not be obligated to make any Euro-Dollar Loans if there shall have
occurred a Default or an Event of Default, which Default or Event of Default
shall not have been cured or waived, and all Refunding Loans shall be made as
Base Rate Loans (but shall bear interest at the Default Rate, if applicable).
Nothing in the preceding sentence shall obligate, or be deemed to obligate, any
of the Lenders to make any Loans at all during the existence of an Event of
Default, other than Refunding Loans in the event that the Obligations have not
been accelerated pursuant to Section 7.01. 

(f)     In the event that a Notice of Borrowing fails to specify whether the
Syndicated Loans comprising such Syndicated Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, such Syndicated Loans shall be made as Base Rate Loans. If
the Borrowers are otherwise entitled under this Agreement to repay any
Syndicated Loans maturing at the end of an Interest Period applicable thereto
with the proceeds of a new Borrowing, and the Borrowers fail to repay such
Syndicated Loans using its own moneys and fails to give a Notice of Borrowing in
connection with such new Syndicated Borrowing, a new Syndicated Borrowing shall
be deemed to be made on the date such Syndicated Loans mature in an amount equal
to the principal amount of the Syndicated Loans so maturing, and the Syndicated
Loans comprising such new Syndicated Borrowing shall be Base Rate Loans. 

(g)    Notwithstanding anything to the contrary contained herein, there shall
not be more than 12 Euro-Dollar Borrowings outstanding at any given time. 

SECTION 2.03.                      Suretyship Waivers.  

(a)    The obligations of each Borrower hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

(i)                   any extension, renewal, settlement, compromise, waiver or
release in respect of any obligation of any Borrower, the Parent, or any
Subsidiary under this Agreement, any Note, or any other Loan Document, by
operation of law or otherwise or any obligation of any guarantor of any of the
Obligations;

(ii)                 any modification or amendment of or supplement to this
Agreement, any Note, or any other Loan Document;

(iii)                any release, nonperfection or invalidity of any direct or
indirect security for any obligation of any Borrower, the Parent, or any
Subsidiary under this Agreement, any Note, any Loan Document, or any obligations
of any guarantor of any of the Obligations;

(iv)               any change in the corporate existence, structure or ownership
of any Borrower, the Parent, or any Subsidiary or any guarantor of any of the
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower, the Parent, or any Subsidiary or any
guarantor of the Obligations, or its assets or any resulting release or
discharge of any obligation of any Borrower, the Parent, or any Subsidiary or
any guarantor of any of the Obligations;

(v)                 the existence of any claim, setoff or other rights which the
Borrower may have at any time against any Borrower, the Parent, or any
Subsidiary or any guarantor of any of the Obligations, the Administrative Agent,
any Lender or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi)               any invalidity or unenforceability relating to or against any
Borrower, the Parent, or any Subsidiary or any guarantor of any of the
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law or regulation purporting to prohibit the
payment by either of the Borrowers, or any guarantor of the Obligations, of the
principal of or interest on any Note or any other amount payable by either of
the Borrowers under this Agreement, the Notes, or any other Loan Document; or

(vii)              any other act or omission to act or delay of any kind by any
Borrower, the Parent, or any Subsidiary or any guarantor of the Obligations, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of such Borrower's obligations hereunder, including
without limitation, any failure, omission, delay or inability on the part of the
Administrative Agent or any Lender to enforce, assert or exercise any right
power or remedy conferred on the Administrative Agent or any Lender under this
Agreement or any other Loan Documents.

(b)   Each Borrower irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against such Borrower, any other Borrower, any guarantor of the
Obligations, or any other Person. 

SECTION 2.04.                      Continuation and Conversion Elections.

By delivering a notice (a "Notice of Continuation or Conversion"), which shall
be substantially in the form of Exhibit E-2, to the Administrative Agent on or
before 12:00 noon, Atlanta, Georgia time, on a Domestic Business Day (or
Euro-Dollar Business Day, in the case of Euro-Dollar Loans outstanding), the
Borrowers may from time to time irrevocably elect, by notice on the same
Domestic Business Day, in the case of Base Rate Loans, or 3 Euro-Dollar Business
Days, in the case of Euro-Dollar Loans, that all, or any portion in an aggregate
principal amount of $5,000,000 or any larger integral multiple of $1,000,000 be,
(a) in the case of Base Rate Loans, converted into Euro-Dollar Loans or, (b) in
the case of Euro-Dollar Loans, converted into Base Rate Loans or continued as
Euro-Dollar Loans (in the absence of delivery of a Notice of Continuation or
Conversion with respect to any Euro-Dollar Loan at least 3 Euro-Dollar Business
Days before the last day of the then current Interest Period with respect
thereto, such Euro-Dollar Loan shall, on such last day, automatically convert to
a Base Rate Loan); provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Loans of all
Lenders that have made such Loans, and (y) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into,
Euro-Dollar Loans when any Event of Default has occurred and is continuing.

SECTION 2.05.                      Notes. 

(a)    The Syndicated Loans of each Lender shall be evidenced by a single
Syndicated Note payable to the order of such Lender for the account of its
Lending Office in an amount equal to the original principal amount of such
Lender's Commitment. The Swing Loans shall be evidenced by a single Swing Loan
Note payable to the order of Wachovia for the account of its Lending Office in
an amount equal to the original principal amount of $15,000,000. (b)   Upon
receipt of each Lender's Notes pursuant to Section 4.01, the Administrative
Agent shall deliver such Notes to such Lender. Each Lender shall record, and
prior to any transfer of its Notes shall endorse on the schedules forming a part
thereof appropriate notations to evidence the date, amount and maturity of, and
effective interest rate for, each Loan made by it, the date and amount of each
payment of principal made by the Borrower with respect thereto, and such
schedules of each such Lender's Notes shall constitute rebuttable presumptive
evidence of the respective principal amounts owing and unpaid on such Lender's
Notes; provided that the failure of any Lender to make, or any error in making,
any such recordation or endorsement shall not affect the obligation of the
Borrowers hereunder or under the Notes or the ability of any Lender to assign
its Notes. Each Lender is hereby irrevocably authorized by the Borrowers so to
endorse its Notes and to attach to and make a part of any Note a continuation of
any such schedule as and when required. 

SECTION 2.06.                      Maturity of Loans. 

(a)    Each Euro-Dollar Loan included in any Borrowing will mature, and the
principal amount thereof will be due and payable, on the last day of the
Interest Period applicable to such Borrowing, unless such Euro-Dollar Loan will
be due and payable prior thereto by reason of the provisions of this Agreement
(including, without limitation, Section 7.01). (b)   Notwithstanding the
foregoing, the outstanding principal amount of all Loans, if any, together with
all accrued but unpaid interest thereon, if any, shall be due and payable on the
Termination Date. 

SECTION 2.07.                      Interest Rates. 

(a)    "Applicable Margin" means, per annum:

(i)                  for the period commencing on the Closing Date to and
including the first Performance Pricing Determination Date, (A) for any Base
Rate Loan, 1.50%, and (B) for any Euro-Dollar Loan, 2.125%; and

(ii)                from and after the first Performance Pricing Determination
Date, for any Base Rate Loan and Euro-Dollar Loan the percentage determined on
each Performance Pricing Determination Date by reference to the table set forth
below as to each such type of Loan and the Leverage Ratio as determined below.

 

Leverage Ratio

Applicable Margin
for Euro-Dollar Loans

Applicable Margin for
Base Rate Loans

Level I

If the Leverage Ratio is less than 3.50 to 1.00

 

1.75%

 

1.125%

Level II

If the Leverage Ratio is equal to or greater than 3.50 to 1.00

 

2.125%

 

1.50%

The Applicable Margin (and the Facility Fee) shall be subject to reduction or
increase, as applicable and as set forth in the table above (and, with respect
to the Facility Fee, in the table set forth in Section 2.08(a)), on a quarterly
basis according to the performance of the Parent and the Consolidated
Subsidiaries as measured by the Leverage Ratio for the immediately preceding
Fiscal Quarter of the Parent. Except as set forth in the last sentence hereof,
any such increase or reduction in the Applicable Margin (and the Facility Fee)
provided for herein shall be effective 45 days after the end of each of the
Parent's first three Fiscal Quarters of each Fiscal Year and 90 days after the
end of each of the Parent's Fiscal Years, subject in each case to the
Administrative Agent's prior receipt of the applicable financial statements and
corresponding Compliance Certificate setting forth, among other things, the
calculations necessary to determine whether any such adjustments are then
necessary (such dates each being referred to herein as the "Performance Pricing
Determination Date"); provided, however, that any reduction in the Applicable
Margin shall not apply to any Euro-Dollar Loans outstanding on a Performance
Pricing Determination Date that have an Interest Period commencing before such
Performance Pricing Determination Date. If the financial statements and the
Compliance Certificate of the Borrowers setting forth the Leverage Ratio are not
received by Administrative Agent by the date required pursuant to Section
6.01(a) and (b) of this Agreement (and without limiting the Administrative
Agent's and the Lenders rights to invoke the Default Rate), the Applicable
Margin (and the Facility Fee) shall be determined as if the Leverage Ratio
exceeds the ratio set forth as Level II in the foregoing table until such time
as such financial statements and Compliance Certificate are received and any
Event of Default resulting from a failure to timely deliver such financial
statements or Compliance Certificate is waived in writing by the Administrative
Agent and the Required Lenders.

(b)   Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Quarterly Payment Date while such
Base Rate Loan is outstanding and on the date such Base Rate Loan is converted
to a Euro-Dollar Loan. Any overdue principal of and, to the extent permitted by
applicable law, overdue interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the
Default Rate.

(c)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Margin plus the applicable Adjusted London
Interbank Offered Rate for such Interest Period. Such interest shall be payable
for each Interest Period on the last day thereof and, if such Interest Period is
longer than 3 months, at intervals of 3 months after the first day therof. Any
overdue principal of and, to the extent permitted by law, overdue interest on
any Euro-Dollar Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the Default Rate.

The "Adjusted London Interbank Offered Rate" applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100th of 1%) by dividing (a) the applicable
London Interbank Offered Rate for such Interest Period by (b) 1.00 minus the
Euro-Dollar Reserve Percentage.

The "London Interbank Offered Rate" applicable to any Euro-Dollar Loan means for
the Interest Period of such Euro-Dollar Loan, the rate per annum determined on
the basis of the offered rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Loan offered for a term
comparable to such Interest Period, which rates appear on Telerate Page 3750
effective as of 11:00 A.M., London time, 2 Euro-Dollar Business Days prior to
the first day of such Interest Period, provided that if no such offered rates
appear on such page, the "London Interbank Offered Rate" for such Interest
Period will be the arithmetic average (rounded upward, if necessary, to the next
higher 1/100th of 1%) of rates quoted by not less than 2 major banks in New York
City, selected by the Administrative Agent, at approximately 10:00 A.M., New
York City time, 2 Euro-Dollar Business Days prior to the first day of such
Interest Period, for deposits in Dollars offered by leading European banks for a
period comparable to such Interest Period in an amount comparable to the
principal amount of such Euro-Dollar Loan.

"Euro-Dollar Reserve Percentage" means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of "eurocurrency liabilities" (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

(d)   The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrowers and the Lenders by telecopier of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error. 

(e)    After the occurrence and during the continuance of a Default or an Event
of Default, the principal amount of the Loans (and, to the extent permitted by
applicable law, all accrued interest thereon) may, at the election of the
Required Lenders, bear interest at the Default Rate from the date of such
Default or Event of Default (which date shall be deemed to have occurred on the
date such Default or Event of Default occurred and not on the date any
Compliance Certificate is delivered). 

SECTION 2.08.                      Fees.  

(a)    The Borrowers shall pay to the Administrative Agent, for the ratable
account of each Lender, a facility fee (the "Facility Fee"), on the maximum
amount of the aggregate Commitments in effect for any relevant period,
irrespective of usage, at a rate per annum equal to:

(i)                  for the period commencing on the Closing Date to and
including the first Performance Pricing Determination Date, 0.375%; and

(ii)                from and after the first Performance Pricing Determination
Date, the percentage determined on each Performance Pricing Determination Date
by reference to the table set forth below and the Leverage Ratio as determined
in accordance with the last paragraph of Section 2.05(a)(ii):



Leverage Ratio

 

 

Facility Fee

Level I

If the Leverage Ratio is less than 3.50 to 1.00

0.25%

Level II

If the Leverage Ratio is greater than or equal to 3.50 to 1.00

 

0.375%

(b)   The Borrowers shall pay to the Administrative Agent, for the ratable
account of each Lender, a fully paid, non-refundable amendment and restatement
fee in an amount equal to 0.10% of the aggregate amount of the Commitments,
payable on the Closing Date. (c)    The Borrowers shall pay to the
Administrative Agent, for the account and sole benefit of the Administrative
Agent, such fees and other amounts at such times as set forth in the
Administrative Agent's Letter Agreement. 

SECTION 2.09.                     Optional Termination or Reduction of
Commitments

.

The Borrowers may, upon at least 3 Domestic Business Days' notice to the
Administrative Agent, terminate at any time, or proportionately reduce the
aggregate amount of the Commitments from time to time by an aggregate amount of
at least $5,000,000 or any larger integral multiple of $1,000,000; provided
that, (a) such reduction shall be applied so as to reduce each Lender's
Commitment ratably according to the ratio (as determined prior to the
application of such reduction) its Commitment bears to the aggregate of all
Commitments; (b) such reduction of the aggregate of all Commitments does not
exceed the aggregate of all Unused Commitments; and (c) if the Commitments are
terminated in their entirety, all accrued fees (as provided under Section 2.08)
shall be due and payable on the effective date of such termination.

SECTION 2.10.                     Mandatory Reduction and Termination of
Commitments

.

The Commitments shall terminate on the Termination Date and any Loans and all
other Obligations then outstanding (together with accrued interest thereon)
shall be due and payable on such date.

SECTION 2.11.                      Optional Prepayments. 

(a)    The Borrowers may, upon at least 1 Domestic Business Days' notice to the
Administrative Agent, prepay any Base Rate Borrowing in whole at any time, or
from time to time, in part in amounts aggregating at least $1,000,000 with
additional increments of $500,000 (or any lesser amount equal to the outstanding
balance of such Borrowing), by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each such
optional prepayment shall be applied to prepay ratably the Base Rate Loans of
the several Lenders included in such Base Rate Borrowing. (b)   Subject to any
payments required pursuant to the terms of Article IX for a Euro-Dollar Loan,
upon 3 Domestic Business Day's prior written notice, the Borrowers may prepay in
minimum amounts of $1,000,000 with additional increments of $1,000,000 (or any
lesser amount equal to the outstanding balance of such Loan) all or any portion
of the principal amount of any Euro-Dollar Loan prior to the maturity thereof.
(c)    Upon receipt of a notice of prepayment pursuant to this Section 2.11, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender's ratable share of such prepayment and such notice, once
received by the Administrative Agent, shall not thereafter be revocable by the
Borrowers. (d)   The first two Loans in any Fiscal Year which are prepaid on the
same day such Loans are made shall not bear interest hereunder except to the
extent that the Administrative Agent or a Lender declares that it incurred
interest on funds which comprised such Loan. In all other cases, interest on
such Loans which are prepaid on the same day they are made shall be due and
payable without the Administrative Agent's or any Lender's making any such
declaration. Nothing in this subsection (d) shall be deemed to limit any other
reimbursement, indemnification, or other rights to payment afforded the
Administrative Agent or the Lenders elsewhere in this Agreement. 

SECTION 2.12.                      Mandatory Prepayments.

(a)    On each date on which the Commitments are reduced pursuant to Section
2.09 or Section 2.10, the Borrowers shall repay or prepay such principal amount
of the outstanding Loans, if any (together with interest accrued thereon and any
amount due under Section 9.05(a)), as may be necessary so that after such
payment the aggregate unpaid amount of the Working Capital Obligations does not
exceed the aggregate amount of the Commitments as then reduced. (b)   On each
date on which the Working Capital Obligations exceed the lesser of (i) the
Borrowing Base or (ii) the aggregate amount of all the Commitments, the
Borrowers shall immediately repay or prepay such principal amount of the
outstanding Loans, if any (together with interest accrued thereon and any amount
due under Section 9.05(a)), as may be necessary so that after such payment the
Working Capital Obligations do not exceed the lesser of (x) the Borrowing Base
or (y) the aggregate amount of all the Commitments. (c)    Contemporaneously
upon receipt of Net Cash Proceeds (other than Net Cash Proceeds arising from any
Excluded Aircraft Financings and the disposition of inventory as permitted by
Section 6.05(b)) and to the extent there are then Obligations relating to the
payment of money outstanding, the Borrowers shall pay, or cause to be paid, to
the Administrative Agent, for the ratable benefit of the Lenders, an amount
equal to:

(i)                  the sum of (A) 100% of Net Cash Proceeds in excess of
$1,000,000 in the aggregate in any Fiscal Year from the disposition of assets
(other than equipment and current assets) described in clause (a) of the
definition of "Net Cash Proceeds," plus (B) 100% of the Net Cash Proceeds in
excess of $5,000,000 in the aggregate, and $500,000 for any single disposition,
in any Fiscal Year from the disposition of equipment described in clause (a) of
the definition of "Net Cash Proceeds," to the extent such Net Cash Proceeds are
not placed in a Holding Account to be used to replace such disposed equipment
with new equipment within 365 days after such disposition;

(ii)                100% of the Net Cash Proceeds from the issuance of Capital
Stock, Redeemable Preferred Stock or Debt (other than the Loans) described in
clause (b) of the definition of "Net Cash Proceeds"; and

(iii)               100% of the Net Cash Proceeds from any Casualty or
Condemnation described in clause (c) of the definition of "Net Cash Proceeds,"
to the extent either (A) an Event of Default is in existence, or (B) such Net
Cash Proceeds are not placed in a Holding Account to be used to repair or
replace such damaged or condemned assets within 365 days after such disposition.

In any event, such prepayment shall be accompanied by a detailed calculation
showing all deductions from gross proceeds in order to arrive at Net Cash
Proceeds, as well as amounts used or reserved for the purchase of replacement
equipment or to repair or replace damaged or condemned assets, if applicable.
Nothing contained in this clause (c) shall be deemed to be or construed to be
consent by the Administrative Agent or any Lender to sale of any assets or
issuance of any Capital Stock, Redeemable Preferred Stock or Debt otherwise
prohibited by this Agreement. The Administrative Agent agrees to promptly
release any Net Cash Proceeds in any Holding Account upon receipt by the
Administrative Agent of (x) a written request for the release of such Net Cash
Proceeds and (y) a reasonably detailed accounting and supporting documentation
relating to the application of such Net Cash Proceeds to the repair and/or
replacement of the assets which gave rise to the Net Cash Proceeds; provided
that if such request for release and supporting documentation are not received
by the Administrative Agent within the time for repair or replacement set out
above, the Administrative Agent shall have the right to apply such Net Cash
Proceeds as contemplated in the first paragraph of this Section 2.12(c).

SECTION 2.13.                      General Provisions as to Payments. 

(a)    The Borrowers shall make each payment of principal of, and interest on,
the Loans and of fees hereunder, without any setoff, counterclaim or any
deduction whatsoever, not later than 11:00 A.M. (Atlanta, Georgia, time) on the
date when due, in Federal or other funds immediately available in Atlanta,
Georgia, to the Administrative Agent at its address referred to in Section
10.01. The Administrative Agent will promptly distribute to Wachovia each such
payment received on account of Swing Loans and to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders. 

(b)   Whenever any payment of principal of, or interest on, the Base Rate Loans
or of fees hereunder shall be due on a day which is not a Domestic Business Day,
the date for payment thereof shall be extended to the next succeeding Domestic
Business Day. Whenever any payment of principal of or interest on, the
Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. 

(c)    All payments of principal, interest and fees and all other amounts to be
made by the Borrowers with respect to the Obligations or otherwise (including,
without limitation, with respect to the Letter of Credit Obligations) pursuant
to this Agreement shall be paid without deduction for, and free from, any tax,
imposts, levies, duties, deductions, or withholdings of any nature now or at
anytime hereafter imposed by any governmental authority or by any taxing
authority thereof or therein excluding in the case of each Lender, taxes imposed
on or measured by its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender's
applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, imposts, levies, duties, deductions or withholdings of any
nature being "Taxes"). In the event that the Borrowers are required by
applicable law to make any such withholding or deduction of Taxes with respect
to any of the Obligations, the Borrowers shall pay such deduction or withholding
to the applicable taxing authority, shall promptly furnish to any Lender in
respect of which such deduction or withholding is made all receipts and other
documents evidencing such payment and shall pay to such Lender additional
amounts as may be necessary in order that the amount received by such Lender
after the required withholding or other payment shall equal the amount such
Lender would have received had no such withholding or other payment been made.
If no withholding or deduction of Taxes are payable in respect to any
Obligations, the Borrowers shall furnish any Lender, at such Lender's request, a
certificate from each applicable taxing authority or an opinion of counsel
acceptable to such Lender, in either case stating that such payments are exempt
from or not subject to withholding or deduction of Taxes. If the Borrowers fail
to provide such original or certified copy of a receipt evidencing payment of
Taxes or certificate(s) or opinion of counsel of exemption, the Borrowers hereby
agree to compensate such Lender for, and indemnify them with respect to, the tax
consequences of the Borrowers' failure to provide evidence of tax payments or
tax exemption.

Each Lender which is organized under the laws of a jurisdiction other than the
United States of America or any state thereof or the District of Columbia (each
a "Non‑U.S. Lender") agrees to furnish to the Borrowers and the Administrative
Agent on the date of this Agreement, if a signatory hereto, or within 10
Domestic Business Days after it becomes a Lender hereunder, two (2) copies of
either (a) U.S. Internal Revenue Service Form 4224 or U. S. Internal Revenue
Service Form 1001 for the year 2000, or (b) thereafter, U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN, or (c) any
successor forms thereto (wherein such Non‑U.S. Lender claims entitlement to
complete exemption from or a reduced rate of U.S. federal withholding tax on
interest paid by the Borrowers hereunder) and to provide to the Borrowers and
the Administrative Agent a new Form 4224 or Form 1001, or U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN, or any
successor forms thereto if any previously delivered form is found to be
incomplete or incorrect in any material respect or upon the obsolescence of any
previously delivered form; provided that if any Lender complies with the
requirements of this paragraph on the Closing Date or at such time as such
Lender becomes a party to this Agreement, but is unable at any time thereafter,
for any reason, to establish such exemption, or to file such forms, the
Borrowers shall nonetheless remain obligated under the terms of the immediately
preceding paragraph with respect to such Lender.

Notwithstanding the foregoing, in the event the Borrowers are required to pay
any Lender amounts pursuant to this Section 2.13, the Borrowers may give notice
to such Lender (with copies to the Administrative Agent) that they wish to seek
one or more assignees (which may be one or more of the other Lenders) to assume
the Commitment of such Lender and to purchase such Lender's outstanding Loans
and Notes for an amount equal to the sum of the outstanding unpaid principal of
and accrued interest on such Loans and Notes, plus all other fees and amounts
due to such Lender hereunder, in each case, to the date such Loans, Notes and
interest are purchased. Upon such sale or prepayment, each such Lender shall
have no further commitment or other obligation to the Borrowers hereunder or
under any Note.

In the event any Lender receives a refund of any Taxes paid by the Borrowers
pursuant to this Section 2.13(c), it will pay to the Borrowers the amount of
such refund promptly upon receipt thereof; provided that if at any time
thereafter it is required to return such refund, the Borrowers shall promptly
repay to it the amount of such refund.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers and the Lenders
contained in this Section 2.13(c) shall be applicable with respect to any
Participant, Assignee or other Transferee, and any calculations required by such
provisions (i) shall be made based upon the circumstances of such Participant,
Assignee or other Transferee and (ii) constitute a continuing agreement and
shall survive the termination of this Agreement and the payment in full or
cancellation of the Notes.

(d)   All monies to be applied to the Obligations, whether such monies represent
voluntary payments by the Borrowers, Net Cash Proceeds, or are received from any
disposition of Collateral (subject to any apportioning of the proceeds from such
disposition to the Noteholders in accordance with the Collateral Documents),
shall be allocated among the Administrative Agent and such of the Lenders as are
entitled thereto (and, with respect to monies allocated to the Lenders in
accordance with their ratable share of the Commitments unless otherwise provided
herein) in the following order (in each case, until all Obligations within each
category itemized in this paragraph (d) below are fully paid): (i) first, to the
Administrative Agent for the payment of all of the Administrative Agent's fees
and expenses accrued but not paid; (ii) second, to the Administrative Agent for
the benefit of the Lenders and Wachovia in payment of the accrued interest due
and payable on the Loans; (iii) third, to Wachovia toward payment of outstanding
principal of the Swing Loans; (iv) fourth, to the Administrative Agent for the
benefit of the Lenders toward payment of outstanding principal of all other Base
Rate Loans; (v) fifth, to the Administrative Agent for the benefit of the
Lenders toward payment of outstanding principal of the Euro-Dollar Loans; (vi)
sixth, to the payment of any fees payable with respect to any outstanding Letter
of Credit Obligations then due and owing; (vii) seventh, as cash collateral for
any outstanding Letter of Credit Obligations equal to 110% of the undrawn amount
thereof; (viii) eighth, to payment of the Reimbursement Obligations; (ix) ninth,
to the Lenders in payment of accrued interest then due and payable in respect of
any Obligations other than the Loans then outstanding; (x) tenth, to the Lenders
toward payment of any expenses that have not been reimbursed to the Lenders by
the Parent or the Borrowers (or the other Lenders, as applicable) in accordance
with the terms of this Agreement, together with any interest accrued thereon;
(xi) eleventh, to the Administrative Agent to pay any amounts owed under
indemnification obligations that have not been paid to Agent by the Lenders or
the Parent or the Borrowers, together with interest accrued thereon; (xii)
twelfth, to the Lenders for any amounts owed under indemnification obligations
that they have paid to the Administrative Agent and for any expenses that they
have reimbursed to the Administrative Agent; (xiii) thirteenth, to any other
Obligations then due and payable; and (xiv) fourteenth, to the Borrowers or such
other Person or Persons entitled thereto. 

SECTION 2.14.                     Computation of Interest and Fees

.

Interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and paid for the actual number of days elapsed
(including the first day but excluding the last day). Interest on Euro-Dollar
Loans will be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed, calculated as to each Interest Period from and
including the first day thereof to but excluding the last day thereof. Facility
Fees and any other fees payable hereunder shall be computed on the basis of a
year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).

SECTION 2.15.                     All Loans to Constitute One Obligation

.

The Loans shall constitute one general Obligation of the Borrowers, on which
each Borrower is jointly and severally liable; provided, however, that the
Administrative Agent and each of the Lenders shall be deemed to be a creditor of
each Borrower and the holder of a separate claim against each Borrower to the
extent of all Obligations jointly and severally owed by the Borrowers to the
Administrative Agent or such Lender.

SECTION 2.16.                     Issuance of Letters of Credit

.

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties of the Parent and Borrowers herein set forth, the
Administrative Agent shall issue for the account of Borrowers, one or more
Letters of Credit denominated in Dollars, and the Foreign LC Issuer shall issue
for the account of the Borrowers, one or more Letters of Credit denominated in
foreign currencies acceptable in all respects to the Foreign LC Issuer, in
accordance with this Article 2, from time to time during the period commencing
on the Closing Date and ending on the Domestic Business Day prior to the
Termination Date.

SECTION 2.17.                     Conditions and Amounts of Letters of Credit

.

Neither the Administrative Agent or the Foreign LC Issuer shall have any
obligation to issue any Letter of Credit at any time:

(a)    if the aggregate maximum amount then available for drawing under Letters
of Credit, after giving effect to the issuance of the requested Letter of
Credit, shall exceed any limit imposed by law or regulation upon such Issuer; 

(b)   if, after giving effect to the issuance of the requested Letter of Credit,
(i) the aggregate Letter of Credit Obligations denominated in Dollars would
exceed $110,000,000; (ii) the aggregate Letter of Credit Obligations denominated
in foreign currencies would exceed the Dollar Equivalent of $10,000,000; or
(iii) all of the then outstanding Working Capital Obligations would exceed the
lesser of (A) the aggregate amount of the Commitments and (B) the Borrowing
Base; 

(c)    which has an expiration date after the Termination Date; 

(d)   unless the relevant Borrower shall have delivered to the Issuer at such
times and in such manner as the Issuer may prescribe, a Letter of Credit
Application Agreement and such other documents and materials as may be required
pursuant to the terms thereof all satisfactory in form and substance to the
Issuer and the terms of the proposed Letter of Credit shall be satisfactory in
form and substance to the Issuer; 

(e)    if, as of the date of issuance any order, judgment or decree of any
court, arbitrator or Authority shall purport by its terms to enjoin or restrain
the Issuer from issuing the Letter of Credit and any law, rule or regulation
applicable to such Issuer and any request or directive (whether or not having
the force of law) from any Authority with jurisdiction over the Issuer shall
prohibit or request that the Issuer refrain from the issuance of letters of
credit generally or the issuance of that Letter of Credit; and 

(f)     the conditions set out in Article 4 are not satisfied as of the time the
Issuer receives the applicable Letter of Credit Application and at the time the
Letter of Credit is to be issued.

  SECTION 2.18.                      Requests for Issuance of Letters of
Credit. 

(a)    Request for Issuance. At least two Domestic Business Days before the
effective date for any Letter of Credit, the relevant Borrower shall give the
Administrative Agent a written notice containing the original signature of an
authorized officer or employee of such Borrower substantially in the form of
Exhibit P-1. Such notice shall be irrevocable and shall specify the original
face amount of the Letter of Credit requested, the effective date (which day
shall be a Domestic Business Day) of issuance of such requested Letter of
Credit, the date on which such requested Letter of Credit is to expire, the
amount of then outstanding Letter of Credit Obligations, the purpose for which
such Letter of Credit is to be issued, whether such Letter of Credit may be
drawn in single or partial draws and the person for whose benefit the requested
Letter of Credit is to be issued, and, in the case of a Letter of Credit
denominated in a foreign currency, such foreign currency, subject however, to
the acceptance of such foreign currency by the Foreign LC Issuer. 

(b)   Issuance; Notice of Issuance. If the original face amount of the requested
Letter of Credit is less than or equal to the Unused Commitment at such time and
the applicable conditions set forth in this Agreement are satisfied, the Issuer
shall issue the requested Letter of Credit. The Issuer shall give each Lender
written or telex notice in substantially the form of Exhibit P-2 (each, a
"Letter of Credit Notice"), or telephonic notice confirmed promptly thereafter
in writing, of the issuance of a Letter of Credit and shall deliver to each
Lender in connection with such notice a copy of the Letter of Credit issued by
the Issuer. 

(c)    No Extension or Amendment. No Issuer shall extend or amend any Letter of
Credit if the issuance of a new Letter of Credit having the same terms as such
Letter of Credit as so amended or extended would be prohibited by Section 2.17. 

SECTION 2.19.                      Letter of Credit Reimbursement Obligations;
Duties of the Issuer.  

(a)    Reimbursement. Notwithstanding any provisions to the contrary in any
Letter of Credit Application Agreement:

(i)                  the relevant Borrower shall reimburse relevant Issuer for
drawings under a Letter of Credit issued by it no later than the earlier of (A)
the time specified in such Letter of Credit Application Agreement, or (B) 1
Domestic Business Day after the payment by the Issuer;

(ii)                any Reimbursement Obligation with respect to any Letter of
Credit shall bear interest from the date of the relevant drawing under the
pertinent Letter of Credit until the date of payment in full thereof at a rate
per annum equal to (A) prior to the date that is 3 Domestic Business Days after
the date of the related payment by the Issuer, the Base Rate and (B) thereafter,
the Default Rate; and

(iii)               in order to implement the foregoing, upon the occurrence of
a draw under any Letter of Credit, unless the Issuer is reimbursed in accordance
with subsection (i) above, the Borrowers irrevocably authorize the
Administrative Agent to treat such nonpayment as a Notice of Borrowing in the
amount of such Reimbursement Obligation and to make Syndicated Loans to the
Borrowers in such amount (which amount shall be the Dollar Equivalent amount
with respect to a Letter of Credit denominated in a foreign currency) regardless
of whether the conditions precedent to the making of Loans hereunder have been
met. Each Borrower further authorizes the Administrative Agent to credit the
proceeds of such Loan so as to immediately eliminate the liability of the
Borrowers for Reimbursement Obligations under such Letter of Credit.

(b)   Duties of the Administrative Agent. Any action taken or omitted to be
taken by the relevant Issuer in connection with any Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence, shall not
put such Issuer under any resulting liability to any Lender, or assuming that
such Issuer has complied with the procedures specified in Section 2.18 and such
Lender has not given a notice contemplated by Section 2.20(a) that continues in
full force and effect, relieve any Lender of its obligations hereunder to such
Issuer. In determining whether to pay under any Letter of Credit, the Issuer
shall have no obligation relative to the Administrative Agent or the Lenders
other than to confirm that any documents required to have been delivered under
such Letter of Credit appear to comply on their face, with the requirements of
such Letter of Credit. 

SECTION 2.20.                      Letter of Credit Participations. 

(a)    Purchase of Participations. Immediately upon issuance by any Issuer of
any Letter of Credit in accordance with the procedures set forth in Section
2.18, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender's ratable
share of the aggregate Commitments, in each Letter of Credit (or guaranty
pertaining thereto) outstanding on the date of this Agreement and issued under
the terms of this Agreement hereafter; provided, that a Letter of Credit shall
not be entitled to the benefits of this Section 2.20 if the Administrative Agent
and the relevant Issuer shall have received written notice from any Lender on or
before the Domestic Business Day immediately prior to the date of the relevant
Issuer's issuance of such Letter of Credit that one or more of the conditions
contained in Section 2.17 or Article 4 is not then satisfied, and, in the event
the Administrative Agent and the relevant Issuer receives such a notice and
determines that one or more such conditions contained in Section 2.17 or Article
4 is not then satisfied, it shall have no further obligation to issue any Letter
of Credit until such notice is withdrawn by that Lender or until the Required
Lenders have effectively waived such condition in accordance with the provisions
of this Agreement. The parties to this Agreement acknowledge and agree that all
collateral security held by an Issuer or any other issuer of a Letter of Credit
securing any of the Letter of Credit Obligations shall constitute collateral
security for the ratable benefit of the Lenders as risk participants and the
Secured Parties. 

(b)   Sharing of Letter of Credit Payments. In the event that any Issuer makes
any payment under any Letter of Credit for which the Borrower shall not have
repaid such amount to the Issuer pursuant to Section 2.21 or which cannot be
paid by a Loan pursuant to Section 2.19(a)(iii), the Issuer shall notify the
Administrative Agent and the Administrative Agent shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the relevant Issuer such Lender's ratable share of the Dollar Equivalent
amount of such payment and in same day funds. If the Administrative Agent so
notifies such Lender prior to 10:00 A.M. (Atlanta, Georgia, time) on any
Domestic Business Day, such Lender shall make available to the relevant Issuer
its ratable share of the amount of such payment on such Domestic Business Day in
same day funds. If and to the extent such Lender shall not have so made its
ratable share of the amount of such payment available to the relevant Issuer,
such Lender agrees to pay to such Issuer forthwith on demand such amount
together with interest thereon, for each day from the date such payment was
first due until the date such amount is paid to the Issuer at the Base Rate for
the first 3 days and thereafter at the Default Rate. The failure of any Lender
to make available to the Issuer its Commitment Share of any such payment shall
neither relieve nor increase the obligation of any other Lender hereunder to
make available to the relevant Issuer its ratable share of any payment on the
date such payment is to be made. 

(c)    Sharing of Reimbursement Obligation Payments. Whenever an Issuer receives
a payment on account of a Reimbursement Obligation, including any interest
thereon, as to which the Issuer has received any payments from the Lenders
pursuant to this Section 2.20, it shall promptly pay to each Lender which has
funded its participating interest therein, in Dollars, an amount equal to such
Lender's Commitment Share thereof. Each such payment shall be made by the Issuer
on the Domestic Business Day on which the funds are paid to such Person, if
received prior to noon, 12:00 P.M. (Atlanta, Georgia, time), on such Domestic
Business Day, and otherwise on the next succeeding Domestic Business Day. 

(d)   Documentation. Upon the request of any Lender, the Issuers shall furnish
to such Lender copies of any Letter of Credit, Letter of Credit Application
Agreement and other documentation relating to Letters of Credit issued pursuant
to this Agreement. 

(e)    Obligations Irrevocable. The obligations of the Lenders to make payments
to the Issuers with respect to a Letter of Credit shall be irrevocable, not
subject to any qualification or exception whatsoever and shall be made in
accordance with, but not subject to, the terms and conditions of this Agreement
under all circumstances (assuming that an Issuer has issued such Letter of
Credit in accordance with Section 2.17 and such Lender has not given a notice
contemplated by Section 2.20(a) that continues in full force and effect),
including, without limitation, any of the following circumstances:

(i)                  any lack of validity or enforceability of this Agreement or
any of the other Loan Documents;

(ii)                the existence of any claim, set-off, defense or other right
which the Borrower may have at any time against a beneficiary named in a Letter
of Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, any Issuer, any Lender
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions;

(iii)               any draft, certificate or any other document presented under
the Letter of Credit proves to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)              the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;

(v)                payment by the Issuer under any Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(vi)              payment by the Issuer under any Letter of Credit against
presentation of any draft or certificate that does not comply with the terms of
such Letter of Credit, except payment resulting from the gross negligence or
willful misconduct of the Issuer; or

(vii)             any other circumstances or happenings whatsoever, whether or
not similar to any of the foregoing, except circumstances or happenings
resulting from the gross negligence or willful misconduct of the Issuer.

SECTION 2.21.                      Payment of Reimbursement Obligations. 

(a)    Payments to the Relevant Issuer. The relevant Borrower agrees to pay to
the relevant Issuer the amount of all Reimbursement Obligations, interest and
other amounts payable to the Issuer under or in connection with any Letter of
Credit issued for such Borrower's account immediately when due, irrespective of:

(i)                  any lack of validity or enforceability of this Agreement or
any of the other Loan Documents;

(ii)                the existence of any claim, set-off, defense or other right
which the Borrower may have at any time against a beneficiary named in a Letter
of Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), any Issuer, the Administrative Agent, any Lender
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions;

(iii)               any draft, certificate or any other document presented under
the Letter of Credit proves to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)              the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;

(v)                payment by the relevant Issuer under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(vi)              payment by the relevant Issuer under any Letter of Credit
against presentation of any draft or certificate that does not comply with the
terms of such Letter of Credit, except payment resulting from the gross
negligence or willful misconduct of the relevant Issuer; or

(vii)             any other circumstances or happenings whatsoever, whether or
not similar to any of the foregoing, except circumstances or happenings
resulting from the gross negligence or willful misconduct of the Issuer.

(b)   Recovery or Avoidance of Payments. In the event any payment by or on
behalf of the relevant Borrower received by an Issuer with respect to a Letter
of Credit and distributed by such Issuer to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from such Issuer in
connection with any receivership, liquidation or bankruptcy proceeding, each
Lender that received such distribution shall, upon demand by the Administrative
Agent or such Issuer, contribute to such Issuer such Lender's Commitment Share
of the amount set aside, avoided or recovered, together with interest at the
rate required to be paid by the Administrative Agent or such Issuer upon the
amount required to be repaid by it. 

SECTION 2.22.                      Compensation for Letters of Credit and
Reporting Requirements. 

(a)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent with respect to each Letter of Credit issued hereunder a letter of credit
fee ("Letter of Credit Fee") on the face amount of such Letter of Credit equal
to:

(i)                  for the period commencing on the Closing Date to and
including the first Performance Pricing Determination Date, 2.125% per annum;
and

(ii)                from and after the first Performance Pricing Determination
Date, the percentage per annum determined on each Performance Pricing
Determination Date by reference to the table set forth below and the Leverage
Ratio determined in accordance with Section 2.05(a)(ii);



Leverage Ratio

 

 

Letter of Credit Fee

Level I

If the Leverage Ratio is less than 3.50 to 1.00

1.75%

Level II

If the Leverage Ratio is greater than or equal to 3.50 to 1.00

 

2.125%

 

All Letter of Credit Fees shall be payable on the Domestic Business Day on which
such Letter of Credit is issued. Letter of Credit Fees payable hereunder shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). The
Administrative Agent shall promptly remit such Letter of Credit Fees, when paid,
to the Lenders in accordance with their ratable shares thereof.

(b)   Issuer Charges. The Borrowers shall pay to the relevant Issuer, solely for
its own account, the standard charges assessed by such Issuer in connection with
the issuance, administration, amendment and payment or cancellation of Letters
of Credit issued hereunder, which charges shall be those typically charged by
such Issuer to its customers generally having credit and other characteristics
similar to the Borrowers, as determined in good faith by such Issuer. 

SECTION 2.23.                      Indemnification and Exoneration with respect
to Letters of Credit.  

(a)    Indemnification. In addition to amounts payable as elsewhere provided in
this Article 2, the Borrowers shall protect, indemnify, pay and save the
Issuers, the Administrative Agent and each Lender harmless from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys' fees) which the Issuers, the
Administrative Agent or any Lender may incur or be subject to as a consequence
of the issuance of any Letter of Credit for a Borrower's account other than as a
result of its gross negligence or willful misconduct, as determined by a court
of competent jurisdiction. 

(b)   Assumption of Risk by the Borrowers. As between the Borrowers, the
Issuers, the Administrative Agent and the Lenders, the Borrowers assume all
risks of the acts and omissions of, or misuse of the Letters of Credit issued
for either Borrower's account by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuers,
the Administrative Agent and the Lenders shall not be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Letters of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged, (ii)
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason, (iii) failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit, (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher, for errors in interpretation of
technical terms, (v) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof, (vi) the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and (vii) any
consequences arising from causes beyond the control of the Issuers, the
Administrative Agent and the Lenders. 

(c)    Exoneration. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuers under or in connection with the Letters of Credit or any related
certificates if taken or omitted in good faith and with reasonable care, shall
not put the Issuers, the Administrative Agent, or any Lender under any resulting
liability to the Borrowers or relieve the Borrowers of any of their obligations
hereunder to any such Person. 

SECTION 2.24.                      Letters of Credit in Foreign Currencies. 

(a)    At any time the Administrative Agent may, and, upon the written request
of any Lender after receipt of any Letter of Credit Notice the Administrative
Agent will, calculate the Dollar Equivalent of each Letter of Credit denominated
in a foreign currency, and in the event that, as a result of such calculation,
the Dollar Equivalent of all Letters of Credit denominated in a foreign currency
outstanding exceeds $5,000,000, then, upon request by the Administrative Agent,
the Borrowers shall immediately repay the Loans in an amount equal to such
excess.

 (b)   If the Borrowers are unable for any reason to effect payment in a foreign
currency with respect to any Letter of Credit denominated in a foreign currency
as required by this Agreement or any Letter of Credit Application Agreement, the
Foreign LC Issuer may, through the Administrative Agent, require such payment to
be made in Dollars in the Dollar Equivalent amount of such payment. In any case
in which the Borrowers shall make such payment in Dollars, the Borrowers agree
to hold the Foreign LC Issuer and each Lender harmless from any loss incurred by
the Foreign LC Issuer and such Lender arising from any change in the value of
Dollars in relation to such foreign currency between the date such payment
became due and the date of payment thereof. 

(c)    If for the purpose of obtaining judgment in any court or enforcing any
such judgment it is necessary to convert any amount due in any foreign currency
into any other currency, the rate of exchange used shall be the Administrative
Agent's spot rate of exchange for the purchase of the foreign currency with such
other currency at the close of business on the Euro-Dollar Business Day
preceding the date on which judgment is given or any order for payment is made.
The obligation of the Borrowers in respect of any amount due from them hereunder
shall, notwithstanding any judgment or order for a liquidated sum or sums in
respect of amounts due hereunder or under any judgment or order in any other
currency or otherwise be discharged only to the extent that on the Euro-Dollar
Business Day following receipt by the Administrative Agent of any payment in a
currency other than the relevant foreign currency the Administrative Agent is
able (in accordance with normal lending procedures) to purchase the relevant
foreign currency with such other currency. If the amount of the relevant foreign
currency that the Administrative Agent is able to purchase with such other
currency is less than the amount due in the relevant foreign currency,
notwithstanding any judgment or order, the Borrowers shall indemnify the Foreign
LC Issuer and each Lender for the shortfall. 

SECTION 2.25.                      Assumption of Debt.

The Borrowers hereby assume all indebtedness, obligations, and liabilities of
the Parent outstanding on the Closing Date, immediately prior to the
consummation of this Agreement, and arising under that certain Credit Agreement
dated as of July 27, 2000, by and among Express (formerly known as Airborne
Freight Corporation), the Lenders, and Wachovia, as Administrative Agent, as
such agreement was amended by that certain First Amendment to Credit Agreement
dated as of April 20, 2001, by and among the Parent, the Lenders, and Wachovia
as Administrative Agent, as further amended by that certain Second Amendment to
Credit Agreement dated as of May 31, 2001, by and among the Parent, the Lenders,
and Wachovia as Administrative Agent, which Credit Agreement (as so amended) is
amended and restated by this Agreement. Each of the parties agree that the
assumption of such obligations of the Parent shall not constitute any novation
of any indebtedness, obligations, or liabilities under this Agreement, all of
which shall remain outstanding, but assumed by the Borrowers.

ARTICLE 3

COLLATERAL SECURITY

SECTION 3.01.                      Grant of Security Interest

As security for the payment of all Obligations, each Borrower hereby grants to
the Collateral Agent, for the equal and ratable benefit of the Secured Parties,
a continuing, general lien upon and security interest and security title in and
to the Collateral, wherever located, whether now existing or hereafter acquired
or arising, and all products and/or proceeds of the Collateral, including,
without limitation, insurance proceeds, all in accordance with the terms of this
Agreement and the Collateral Documents.

SECTION 3.02.                     Further Assurances

.

The Parent and/or the Borrowers shall duly execute and/or deliver (or cause to
be duly executed and/or delivered) to the Collateral Agent any instrument,
agreement, invoice, document, document of title, dock warrant, dock receipt,
warehouse receipt, bill of lading, order, financing statement, assignment,
waiver, consent or other writing which may be reasonably necessary to the
Collateral Agent to carry out the terms of this Agreement and any of the other
Loan Documents and to perfect its security interest or intended security
interest in and facilitate the collection of the Collateral, the proceeds
thereof, and any other property at any time constituting security or intended to
constitute security to the Collateral Agent. The Parent and/or the Borrowers
shall perform or cause to be performed such acts as the Collateral Agent may
request to establish and maintain for the Collateral Agent, for the equal and
ratable benefit of the Secured Creditors, a first priority, valid and perfected
security interest in and security title to the Collateral, free and clear of any
Liens other than Permitted Encumbrances, to the extent required in any of the
Collateral Documents.

ARTICLE 4 

CONDITIONS TO BORROWINGS

SECTION 4.01.                     Conditions to Initial Borrowing and issuance
of any Letter of Credit

.

The obligation of each Lender to make a Loan or any Issuer to issue a Letter of
Credit on the occasion of the initial Borrowing or issuance of a Letter of
Credit is subject to the satisfaction of the conditions set forth in Section
4.02 and receipt by the Administrative Agent or the Collateral Agent of the
following (as to the documents described in paragraphs (a), (c), (d) and (e)
below, in sufficient number of counterparts for delivery of a counterpart to
each Lender and retention of one counterpart by the Administrative Agent):

(a)    from each of the parties hereto of either (i) a duly executed counterpart
of this Agreement signed by such party or (ii) a facsimile transmission of such
executed counterpart, with the original to be sent to the Administrative Agent
by overnight courier; 

(b)   a duly executed Syndicated Loan Note for the account of each Lender and a
duly executed Swing Loan Note for the account of Wachovia, in each case
complying with the provisions of Section 2.05; 

(c)    an opinion letter (i) (together with any opinions of local counsel relied
on therein) of Riddell Williams, P.S., counsel for the Borrowers, dated as of
the Closing Date, substantially in the form of Exhibit B-1 and covering such
additional matters relating to the transactions contemplated hereby as the
Administrative Agent, the Collateral Agent, or any Lender may reasonably
request, including, without limitation, opinions as to the perfection of the
security interests in the Collateral granted to the Collateral Agent or
Administrative Agent pursuant to the Collateral Documents, (ii) of local counsel
to the Borrowers in the State of Ohio dated as of the Closing Date,
substantially in the form of Exhibit B-2, regarding the Mortgage as to any Real
Property located in the such state, and (iii) of FAA counsel to the
Administrative Agent and the Collateral Agent dated as of the Closing Date,
substantially in the form of Exhibit B-3, regarding the Collateral Agent's
security interest in the Collateral described in the Aircraft Chattel
Mortgages; 

(d)   an opinion of Jones, Day, Reavis & Pogue, special counsel for the
Administrative Agent and Collateral Agent, dated as of the Closing Date,
substantially in the form of Exhibit C and covering such additional matters
relating to the transactions contemplated hereby as the Administrative Agent and
Collateral Agent may reasonably request; 

(e)    a certificate (the "Closing Certificate") substantially in the form of
Exhibit H, dated as of the Closing Date, signed by a Senior Officer of the
Parent and each of the Borrowers, to the effect that (i) immediately prior to
the consummation of this Agreement, no "Default" or "Event of Default" had
occurred and was continuing under that certain Credit Agreement dated as of July
27, 2000, by and among Airborne Freight Corporation, the "Lenders" party
thereto, and Wachovia, in its capacity as Administrative Agent (as amended);
(ii) immediately after the consummation of this Agreement, no Default or Event
of Default has occurred under this Agreement; and (iii) the representations and
warranties of the Parent and the Borrowers contained in Article 5 are true on
and as of the Closing Date; and (iv) Liquidity on the Closing Date is equal to
or greater than $75,000,000; 

(f)     all documents which the Administrative Agent, the Collateral Agent, or
any Lender may reasonably request relating to the existence of the Parent and
each of the Subsidiaries, the corporate authority for and the validity of this
Agreement and the Notes, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent, including, without
limitation, a certificate of the Parent and each Subsidiary which is party to
any Loan Document substantially in the form of Exhibit I (each, an "Officer's
Certificate"), signed by the Secretary or an Assistant Secretary of such Person,
certifying as to the names, true signatures and incumbency of the officer or
officers of such Person authorized to execute and deliver those Loan Documents
to which such Person is a party, and certified copies of the following items:
(i) such Person's Certificate of Incorporation, (ii) such Person's Bylaws, (iii)
a certificate of good standing or valid existence of the Secretary of State of
the State of the jurisdiction of its incorporation and of each State in which it
is qualified to do business as a foreign corporation, and (iv) the action taken
by the Board of Directors of each such Person authorizing such Person's
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which such Person is a party; 

(g)    an initial Borrowing Base Certificate dated as of the Closing Date; 

(h)    two duly executed counterparts of each of the Contribution Agreement, the
Parent Guaranty, and each Subsidiary Guaranty (to be executed by each of the
Domestic Subsidiaries other than the Receivables Subsidiary and any Aircraft
Financing Subsidiary); 

(i)      fully executed counterparts of the Collateral Documents, including,
without limitation, the delivery by the Parent and each Domestic Subsidiary
(other than any Receivables Subsidiary and any Aircraft Financing Subsidiary) of
a Security Agreement, Aircraft Chattel Mortgage, Pledge Agreement, Mortgage,
Trademark Security Agreement, and Collateral Assignment of Material Contracts,
to the extent the Parent or such Domestic Subsidiary has any right or title to
any of the types of Collateral described in such Collateral Documents or as may
be required by the Administrative Agent or the Collateral Agent; 

(j)     Real Property Documentation for each parcel of the Real Properties; 

(k)   receipt of confirmations of appraisals pertaining to any equipment which
constitutes Collateral reasonably acceptable to the Administrative Agent; 

(l)      receipt of lien searches reasonably acceptable to the Administrative
Agent and the Collateral Agent, showing no Liens on any Collateral other than
Permitted Encumbrances; 

(m)  evidence of insurance as required by this Agreement and any of the
Collateral Documents; 

(n)    payment of all fees, including, without limitation, the Facility Fee and
the amendment and restatement fee required by Section 2.08, owed to the
Administrative Agent and the Lenders hereunder; and 

(o)   a Notice of Borrowing or Notice of Continuation or Conversion if any
Borrowing or issuance of any Letter of Credit is to occur on the Closing Date. 

SECTION 4.02.                     Conditions to All Borrowings and Issuances of
Letters of Credit

.

The obligation of each Lender to make a Loan, Wachovia to make a Swing Loan, or
any Issuer to issue a Letter of Credit, on the occasion of each Borrowing or
issuance of a Letter of Credit is subject to the satisfaction of the following
conditions:

(a)    a Notice of Borrowings; 

(b)   except for Refunding Loans made as Base Rate Loans, the fact that,
immediately before and after such Borrowing or issuance of a Letter of Credit,
no Default shall have occurred and be continuing; 

(c)    the fact that the representations and warranties of the Parent and the
Borrowers contained in Article 5 shall be true on and as of the date of such
Borrowing or issuance of a Letter of Credit (except to the extent any such
representation or warranty is expressly made as of a prior date, in which case,
it shall still have been true as of such prior date); and 

(d)   the fact that, immediately after such Borrowing or issuance of a Letter of
Credit, the conditions set forth in clauses (i), (ii), and (iii) of Section
2.01(a) shall have been satisfied.

Each Syndicated Borrowing, each Swing Loan Borrowing, each Notice of
Continuation or Conversion, and each request for the issuance of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by the
Parent and the Borrowers on the date of such Borrowing, Notice of Continuation
or Conversion, or request as to the satisfaction in fact of the conditions set
forth in, and as to the truth and accuracy of the facts specified in, paragraphs
(b), (c) and (d) of this Section; provided, that if such Borrowing is a
Syndicated Borrowing which consists solely of a Refunding Loan then (i) if such
Borrowing is a Euro-Dollar Borrowing or such Notice of Continuation or
Conversion is to a Euro-Dollar Loan, such Borrowing or Notice of Continuation or
Conversion shall be deemed to be such a representation and warranty by the
Parent and the Borrowers only as to the matters set forth in paragraphs (b) and
(d) above, and (ii) if such Borrowing is a Base Rate borrowing, or such Notice
of Continuation or Conversions is to a Base Rate Loan, such Borrowing or Notice
of Continuation or Conversion shall be deemed to be a representation and
warranty by the Parent and the Borrowers only as to the matters set forth in
paragraph (d) above.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

The Parent and each of the Borrowers, jointly and severally, represents and
warrants to the Administrative Agent, the Collateral Agent, and the Lenders
that:

SECTION 5.01.                     Corporate Existence and Power

.

The Parent and each Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary, and has all corporate powers
and all governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except where any such failure to
qualify or have all required governmental licenses, authorizations, consents and
approvals does not have and would not reasonably be expected to cause a Material
Adverse Effect and would not impede any rights of the Administrative Agent or
the Collateral Agent with respect to the Collateral.

SECTION 5.02.                     Corporate and Governmental Authorization; No
Contravention

.

The execution, delivery and performance by the Parent and each of the
Subsidiaries of this Agreement, the Notes and the other Loan Documents to which
they are a party (a) are within the Parent's and such Subsidiary's corporate
powers, (b) have been duly authorized by all necessary corporate action, and
have been executed on behalf of the Parent and each of such Subsidiaries by duly
authorized officers, (c) require no action by or in respect of or filing with,
any governmental body, agency or official, (d) do not contravene, or constitute
a default under, any provision of applicable law or regulation or of the
certificate or articles of incorporation or by-laws of the Parent or any such
Subsidiary or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Parent or any of such Subsidiaries, and (e) do not
result in the creation or imposition of any Lien on any asset of the Parent or
any of the Subsidiaries (except in favor of the Collateral Agent or the
Administrative Agent).

SECTION 5.03.                     Binding Effect

.

This Agreement constitutes a valid and binding agreement of the Parent and each
of the Borrowers enforceable in accordance with its terms, and the Notes and the
other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Parent and each
of the Subsidiaries which are party hereto or thereto enforceable in accordance
with their respective terms, provided that the enforceability hereof and thereof
is subject in each case to general principles of equity and to bankruptcy,
insolvency and similar laws affecting the enforcement of creditors' rights
generally.

SECTION 5.04.                      Financial Information.  

(a)    The consolidated balance sheet of the Parent and the Consolidated
Subsidiaries as of December 31, 2000, and the related consolidated statements of
income, shareholders' equity and cash flows for the Fiscal Year then ended,
reported on by Deloitte & Touche LLP, copies of which have been delivered to
each of the Lenders, and the unaudited consolidated financial statements of the
Parent and the Consolidated Subsidiaries for the interim period ended March 31,
2001, copies of which have been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of the
Parent and the Consolidated Subsidiaries as of such dates and their consolidated
results of operations and cash flows for such periods stated. 

(b)   Since March 31, 2001, there has been no event, act, condition or
occurrence having a Material Adverse Effect. 

SECTION 5.05.                     Litigation

.

There is no action, suit or proceeding pending, or to the knowledge of the
Parent or any of the Subsidiaries threatened, against or affecting the Parent or
any of the Subsidiaries before any court or arbitrator or any governmental body,
agency or official which could reasonably be expected to have or cause a
Material Adverse Effect or which in any manner draws into question the validity
of or could impair the ability of the Borrowers to perform their respective
obligations under, this Agreement, the Notes, or any other Loan Documents.

SECTION 5.06.                      Compliance with ERISA.  

(a)    The Parent and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA. 

(b)   Neither the Parent nor any member of the Controlled Group has incurred any
withdrawal liability with respect to any Multiemployer Plan under Title IV of
ERISA, and no such liability is expected to be incurred. 

SECTION 5.07.                     Compliance with Laws; Payment of Taxes

.

The Parent and each of the Subsidiaries are in material compliance with all
applicable laws, regulations and similar requirements of governmental
authorities, except where such compliance is being contested in good faith
through appropriate proceedings or where non-compliance could not reasonably be
expected to cause a Material Adverse Effect. There have been filed on behalf of
the Parent and each of the Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Parent or any Subsidiary have been paid, except
where such failure to file or pay could not reasonably be expected to have or
cause a Material Adverse Effect. The charges, accruals and reserves on the books
of the Parent and the Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of the Parent and each of the Borrowers, adequate.
United States income tax returns of the Parent and the Subsidiaries have been
examined and closed through the Fiscal Year ended December 31, 1994.

SECTION 5.08.                      Subsidiaries.

Each of the Subsidiaries (a) is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary, and has all corporate powers
and all governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except where such failure to be so
qualified or to possess such licenses, authorizations, consents or approvals
could not reasonably be expected to have or cause a Material Adverse Effect, and
(b) has executed and delivered a Subsidiary Guaranty. The Parent has no
Subsidiaries except for those Subsidiaries listed on Schedule 5.08, which
accurately sets forth each such Subsidiary's complete legal name and
jurisdiction of incorporation.

SECTION 5.09.                     Investment Company Act

.

Neither the Parent nor any of the Subsidiaries is an "investment company" within
the meaning of the Investment Company Act of 1940, as amended.

SECTION 5.10.                     Public Utility Holding Company Act

.

Neither the Parent nor any of the Subsidiaries is a "holding company", or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.

SECTION 5.11.                     Ownership of Property; Liens

.

Each of the Parent and the Subsidiaries has title to its properties sufficient
for the conduct of its business, and none of such property is subject to any
Lien except as permitted in Section 6.17.

SECTION 5.12.                     No Default

.

Neither the Parent nor any of the Subsidiaries is in default under or with
respect to any agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound which could have or cause a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

SECTION 5.13.                     Full Disclosure

.

All information heretofore furnished by the Parent or any of the Subsidiaries to
the Administrative Agent, the Collateral Agent, or any Lender for purposes of or
in connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Parent or any of the
Subsidiaries to the Administrative Agent, the Collateral Agent, or any Lender
will be, true, accurate and complete in every material respect or based on
reasonable estimates on the date as of which such information is stated or
certified. The Parent or the Borrowers have disclosed to the Lenders in writing
any and all facts which could reasonably be expected to have or cause a Material
Adverse Effect.

SECTION 5.14.                     Environmental Matters

.

(a)    Neither the Parent nor any Subsidiary is subject to any Environmental
Liability which could have or cause a Material Adverse Effect and neither the
Parent nor any Subsidiary has been designated as a potentially responsible party
under CERCLA or under any state statute similar to CERCLA. None of the Real
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. Sec. 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA. To the best knowledge of the
Parent and the Borrowers, none of the Aggregate Real Properties (other than the
Real Properties) has been identified has been identified on any current or
proposed (i) National Priorities List under 40 C.F.R. Sec. 300, (ii) CERCLIS
list or (iii) any list arising from a state statute similar to CERCLA. (b)   No
Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Aggregate Real
Properties or are otherwise present at, on, in or under the Aggregate Real
Properties, or, to the best of the knowledge of the Parent and the Borrowers, at
or from any adjacent site or facility, except for Hazardous Materials used,
produced, transported, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed, or otherwise handled in the ordinary course of
business in material compliance with all applicable Environmental Requirements.
(c)    The Parent and each of the Subsidiaries have procured all Environmental
Authorizations necessary for the conduct of its business, and is in material
compliance with all Environmental Requirements in connection with the operation
of the Aggregate Real Properties and the Parent's and each Subsidiary's
respective businesses. 

SECTION 5.15.                     Capital Stock

.

All Capital Stock, Redeemable Preferred Stock, debentures, bonds, notes and all
other securities of the Parent and the Subsidiaries presently issued and
outstanding are validly and properly issued in accordance with all applicable
laws, including, but not limited to, the "Blue Sky" laws of all applicable
states and the federal securities laws. All of the issued shares of Capital
Stock and Redeemable Preferred Stock of the Subsidiaries is owned by the Parent,
or a Wholly-Owned Subsidiary free and clear of any Lien or adverse claim.

SECTION 5.16.                     Margin Stock

.

Neither the Parent nor any of the Subsidiaries is engaged principally, or as one
of its important activities, in the business of purchasing or carrying any
Margin Stock, and no part of the proceeds of any Loan will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, or be used for any purpose which
violates, or which is inconsistent with, the provisions of Regulation T, U or X.

SECTION 5.17.                     Insolvency

.

After giving effect to the execution and delivery of the Loan Documents and the
incurrence of the Obligations under this Agreement: (a) neither the Parent nor
either of the Borrowers will (i) be "insolvent," within the meaning of such term
as used in O.C.G.A. Sec. 18-2-22 or as defined in Sec. 101 of the Bankruptcy
Code, or Section 2 of either the "UFTA" or the "UFCA", or as defined or used in
any "Other Applicable Law" (as those terms are defined below), or (ii) be unable
to pay its debts generally as such debts become due within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA or Section 6 of the
UFCA, or (iii) have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated, within the meaning of Section 548
of the Bankruptcy Code, Section 4 of the UFTA or Section 5 of the UFCA; and (b)
the Obligations of the Parent and the Borrowers under the Loan Documents will
not be rendered avoidable under any Other Applicable Law. For purposes of this
Section 5.17, "UFTA" means the Uniform Fraudulent Transfer Act, "UFCA" means the
Uniform Fraudulent Conveyance Act, and "Other Applicable Law" means any other
applicable law pertaining to fraudulent transfers or acts voidable by creditors,
in each case as such law may be amended from time to time.

SECTION 5.18.                     Insurance

.

The Parent and each of the Subsidiaries have (either in the name of the Parent
or in such Subsidiary's own name), with financially sound and reputable
insurance companies and with a Best's Rating of at least "A," insurance in at
least such amounts and against at least such risks (including on all its
property, and business interruption, public liability and worker's compensation,
to the extent not self insured as to worker's compensation) as are usually
insured against in the same general area by companies of established repute
engaged in the same or similar business.

SECTION 5.19.                      Citizenship.

The Parent and each of the Borrowers is a citizen of the United States, as
defined in 49 U.S.C. Section 40102(a)(15) (a "Citizen"). Each other Subsidiary
that must be a Citizen in order to conduct its business as currently conducted
is a Citizen. Except as set out on Schedule 5.19, none of the Parent, either of
the Borrowers, or any such other Subsidiary is a Person constituting a national
or citizen of any foreign country as designated in any applicable law or
regulation or a national or a citizen of any foreign country designated in the
Foreign Assets Control Regulations or in the Cuban Assets Control Regulations of
the United States Treasury Department, 31 C.F.R., Chapter V, as amended.

SECTION 5.20.                      Status as an Air Carrier.

Each of the Parent and the Subsidiaries which must be so authorized in order to
conduct its business as currently conducted, (a) is authorized to engage in all
cargo domestic air service under certificates issued pursuant to 49 U.S.C.
Section 41103 and 49 U.S.C. Section 41102(a), respectively, and (b) is the
holder of a valid and effective operating certificate issued by the Federal
Aviation Administration pursuant to Part 121 of the Federal Aviation
Regulations. Such certificates are in full force and effect and are adequate for
the conduct of the business of the Parent and its Subsidiaries as now conducted.
There are no actions, proceedings or investigations pending or, to the knowledge
of any of its officers, threatened (or any basis therefor known to the Parent or
either of the Borrowers) to amend, modify, suspend or revoke any such
certificate in whole or in part), which would have any material adverse effect
on any such certificate or any of the operations of the Parent or its
Subsidiaries.

SECTION 5.21.                     Purchase of Collateral

.

Within the 12-month period preceding the Closing Date, neither the Parent nor
any Subsidiary has purchased any of the Collateral in a bulk transfer or in a
transaction which was outside the ordinary course of the business of the
Parent's or such Subsidiary's seller.

SECTION 5.22.                     Possession of Permits

.

The Parent and each Subsidiary possess all franchises, certificates, licenses,
permits and other authorizations from governmental political subdivisions or
regulatory authorities, and all patents, trademarks, service marks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the ownership, maintenance and operation of any of its
properties and assets, and neither the Parent nor any Subsidiary is in violation
of any thereof except where any such failure to possess any of the foregoing or
any violation of any thereof does not have and would not reasonably be expected
to cause a Material Adverse Effect and would not impede any rights of the
Administrative Agent or the Collateral Agent with respect to the Collateral.

SECTION 5.23.                     Labor Disputes

.

Except as set forth on Schedule 5.23, (a) there is no collective bargaining
agreement or other labor contract covering employees of the Parent or any
Subsidiary, (b) no such collective bargaining agreement or other labor contract
is scheduled to expire before June 30, 2004, (c) to the best knowledge of the
Parent and the Subsidiaries, no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
any of the Parent or any Subsidiary or for any similar purpose, and (d) there is
no pending, or to the knowledge of the Parent or either of the Borrowers,
threatened, strike, work stoppage, material unfair labor practice claim, or
other material labor dispute against or affecting the Parent or any Subsidiary
or their respective employees.

SECTION 5.24.                     Restrictions

.

Neither the Parent nor any of the Subsidiaries is a party or subject to any
contract, agreement, or charter or other corporate restriction which materially
and adversely affects its business or the use or ownership of any of its assets.
Neither the Parent nor any Subsidiary is a party or subject to any contract or
agreement (other than the Loan Documents and Indenture Documents) which
restricts its right or ability to incur Debt, or prohibits the execution of or
compliance with this Agreement or the other Loan Documents by the Parent or any
Subsidiary, as applicable.

SECTION 5.25.                     Leases

.

Schedule 5.25 is a complete listing as of the date hereof of each capitalized
and operating lease (including any master leases) of the Parent and each of the
Subsidiaries involving annual lease expenses in excess of $500,000. The Parent
and each of the Subsidiaries is in compliance in all material respects with all
of the terms of each of its respective capitalized and operating leases.

SECTION 5.26.                     Trade Relations

.

There exists no present condition or state of facts or circumstances which would
materially adversely affect the Parent or any of the Subsidiaries or prevent the
Parent or any of the Subsidiaries from conducting its business after the
consummation of the transactions contemplated by this Agreement in substantially
the same manner in which they have heretofore been conducted, and there exists
no actual, and to the best knowledge of the Parent and each of the Borrowers
threatened, termination, cancellation or limitation of, or any modification or
change in, the business relationship between the Parent or any Subsidiary and
any customer or suppliers or any affiliated group of customers or suppliers
whose purchases or sales individually or in the aggregate are material to the
business of the Parent and the Subsidiaries, taken as a whole.

SECTION 5.27.                     Capital Structure

.

As of the date hereof, Schedule 5.27 states (a) the correct name of each of the
Subsidiaries, its jurisdiction of incorporation and the percentage of its
Capital Stock and Redeemable Preferred Stock owned by the Parent or other
Subsidiary, (b) the name of each of the Parent's and the Subsidiaries'
Affiliates (except for the Parent and other Subsidiaries) and the nature of such
affiliation, (c) the number, nature and holder of all Capital Stock and
Redeemable Preferred Stock of each Subsidiary, and (d) the number of authorized,
issued and treasury shares of each Subsidiary. The Parent has good title to all
of the shares it purports to own of the Capital Stock and Redeemable Preferred
Stock of each of its Subsidiaries, and each of the Borrowers has good title to
all of the shares it purports to own of the Capital Stock and Redeemable
Preferred Stock of each of its respective subsidiaries, free and clear in each
case of any Lien other than Permitted Encumbrances. All such shares have been
duly issued and are fully paid and non-assessable.

SECTION 5.28.                      Material Contracts.

The Parent and each of the Subsidiaries is in compliance in all material
respects with all terms and provisions of each Material Contract to which it is
a party.

SECTION 5.29.                      Survival of Representations and Warranties.

The Parent and each of the Borrowers covenants, warrants and represents to the
Administrative Agent, the Collateral Agent, and each Lender that all
representations and warranties of the Parent or any of the Subsidiaries
contained in this Agreement or any of the other Loan Documents shall be true at
the time of the execution of this Agreement and the other Loan Documents, and
shall survive the execution, delivery and acceptance thereof by Administrative
Agent, the Collateral Agent, and the parties thereto and the closing of the
transactions described therein or related thereto.

SECTION 5.30.                      Force Majeure.

None of the Parent's or any Subsidiary's business is suffering from effects of
fire, accident, strike, drought, storm, earthquake, embargo, tornado, hurricane,
act of God, acts of a public enemy or other casualty which would have a Material
Adverse Effect.

SECTION 5.31.                      1992 Notes and 1995 Notes.

Neither the Parent nor any of the Subsidiaries is in default, and no "Default"
or "Event of Default"(as such terms are defined in the Indenture) has occurred
and is continuing, under the Indenture or any of the other Indenture Documents.

SECTION 5.32.                     Federal Taxpayer Identification Number

.

The Parent's and each of the Subsidiaries' federal taxpayer identification
numbers are as indicated on the respective Information Disclosure Certificates.

SECTION 5.33.                     Right to Assign and Grant Security Interest

.

The Parent and each Subsidiary party to any Collateral Document have the full
right, power and authority to grant a security interest in the Collateral.

SECTION 5.34.                      Intercompany Debt.

No Debt owing from the Parent to any Subsidiary, from any Subsidiary to the
Parent, or any Subsidiary to any other Subsidiary is evidenced by any negotiable
or non-negotiable instrument, note, or other evidence of indebtedness other than
(a) book entries made upon the books of the Parent and the Subsidiaries and (b)
promissory notes which constitute a Receivables Program Document.

ARTICLE 6
COVENANTS

The Parent and each of the Borrowers agree, jointly and severally, that, so long
as any Lender has any Commitment hereunder or any amount payable hereunder or
any of the Obligations remains unpaid:

SECTION 6.01.                     Information

.

The Parent, for itself and on behalf of the Borrowers, will deliver to each of
the Lenders:

(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, (i) a consolidated and consolidating balance sheet of the
Parent and the Consolidated Subsidiaries as of the end of such Fiscal Year and
(ii) the related consolidated and consolidating statements of income for such
Fiscal Year, and (iii) the related consolidated shareholders' equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous fiscal year and, except for the consolidating
statements, certified by the Public Accountants, with such certification to be
free of exceptions and qualifications not acceptable to the Required Lenders; 

(b)   as soon as available and in any event within 45 days after the end of each
of the first 3 Fiscal Quarters of each Fiscal Year, a consolidated and
consolidating balance sheet of the Parent and the Consolidated Subsidiaries as
of the end of such Fiscal Quarter and the related statement of income and
statement of cash flows for such Fiscal Quarter and for the portion of the
Fiscal Year ended at the end of such Fiscal Quarter, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all certified
(subject to normal year‑end adjustments) as to fairness of presentation, GAAP
and consistency by a Senior Officer; 

(c)    simultaneously with the delivery of each set of financial statements
referred to in paragraphs (a) and (b) above, a certificate, substantially in the
form of Exhibit G (a "Compliance Certificate"), of a Senior Officer (i) setting
forth in reasonable detail the calculations required to establish whether the
Parent and the Borrowers were in compliance with the requirements of
Sections 6.16, 6.17, 6.19, 6.20, 6.21, 6.22, and 6.23 on the date of such
financial statements; (ii) stating whether any Default exists on the date of
such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Parent and the Borrowers are taking or propose
to take with respect thereto; and (iii) setting forth the Applicable Margin as
of the most recent Performance Pricing Determination Date; 

(d)   [RESERVED] 

(e)    simultaneously with the delivery of each set of annual financial
statements referred to in paragraph (a) above, (i) a statement of the Public
Accountants which reported on such statements to the effect that nothing has
come to their attention to cause them to believe that any Default existed on the
date of such financial statements, and (ii) a copy of any management letter
furnished to the Parent or either of the Borrowers by the Public Accountants; 

(f)     as soon as available and in no event later than February 15th of the
then-current Fiscal Year, projections of the Parent and the Subsidiaries for
such Fiscal Year, set forth Fiscal-Quarter-by-Fiscal-Quarter, together with all
material assumptions made in connection therewith; 

(g)    within 5 Domestic Business Days after the Parent or any Borrower becomes
aware of the occurrence of any Default, a certificate of a Senior Officer of the
Parent or the Borrowers setting forth the details thereof and the action which
the Parent and/or the Borrowers are taking or propose to take with respect
thereto; 

(h)    promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed; 

(i)      promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly or monthly reports which the Parent shall
have filed with the Securities and Exchange Commission; 

(j)     if and when any member of the Controlled Group (i) gives or is required
to give notice to the PBGC of any "reportable event" (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice; 

(k)   as soon as practicable, but in any event (i) on or before 30 days after
the end of each Fiscal Month, (ii) at such more frequent intervals as required
by the Administrative Agent from time to time, and (iii) immediately upon any
change in the aggregate amount of Purchased Receivables which have been
purchased from the Receivables Subsidiary under the Receivables Program, a duly
executed Borrowing Base Certificate (and to the Administrative Agent any
accompanying documentation required by the Administrative Agent), with respect
to satisfaction of the requirement that the Working Capital Obligations shall
not exceed the Borrowing Base, as of the last day of the relevant reporting
period (or, with respect to clause (iii) above, as of the date of such change in
the aggregate amount of Purchased Receivables which have been purchased), in the
form of Exhibit F or such other form as the Administrative Agent may require or
request for such purpose from time to time hereafter, the statements in which,
in each instance, shall be certified as to truth and accuracy by the Senior
Officer;

(l)       written notice of the following:

(i)                  promptly after the Parent's or a Subsidiary's learning
thereof, of (A) the commencement of any litigation affecting the Parent or any
of the Subsidiaries or any of their respective assets, whether or not the claim
is considered by Parent, either Borrower, or such Subsidiary to be covered by
insurance, and (B) the institution of any administrative proceeding which in
either case of clause (A) or (B), if decided adversely, could reasonably be
expected to have a Material Adverse Effect;

(ii)                at least 30 days prior thereto, of the opening of any new
office or place of business of Parent or any Subsidiary or the closing of any
existing office or place of business of Parent or any Subsidiary, but only if
such office or place of business is or was a place where any of the Collateral
is, will be, or was kept, stored, maintained, or warehoused;

(iii)               promptly after Parent's or any Subsidiary's learning
thereof, of any labor dispute to which Parent or such Subsidiary may become a
party, or any strikes or walkouts relating to any of its plants or other
facilities, which in either case will have a Material Adverse Effect, and the
expiration of any material labor contract to which it is a party or by which it
is bound;

(iv)              promptly after Parent's or any Subsidiary's learning thereof,
knowledge of any and all Environmental Liabilities, pending, threatened or
anticipated Environmental Proceedings, Environmental Notices, Environmental
Judgments and Orders, and Environmental Releases at, on, in, under or in any way
affecting the Aggregate Real Properties or any adjacent property, and all facts,
events, or conditions that could lead to any of the foregoing, to the extent any
of the foregoing could reasonably be expected to have a Material Adverse Effect;

(v)                promptly after the Parent's or any Subsidiary's learning
thereof, of any default by the Parent or any Subsidiary under the Indenture or
any other Indenture Documents; and

(vi)              promptly upon the execution thereof, of any amendment to the
Indenture or any other Indenture Document, including, without limitation, any
supplemental indentures thereto, entered into by the Parent or any Subsidiary,
and the Parent shall send the Administrative Agent a copy thereof promptly
thereafter; and

(m)  from time to time such additional information regarding the financial
position or business (including, without limitation, tax returns and bank
statements) of the Parent and the Subsidiaries as the Administrative Agent, at
the request of any Lender, may reasonably request. 

SECTION 6.02.                      Inspection of Property, Books and Records.  

(a)    The Parent will (i) keep, and cause each Subsidiary to keep, proper books
of record and account in which, when consolidated, full, true and correct
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities; and (ii) permit, and cause each
Subsidiary to permit, the Administrative Agent, the Collateral Agent, or the
Lenders or representatives of the Administrative Agent, the Collateral Agent,
and any Lender (at the Parent's or the Borrowers' expense if a Default or Event
of Default is in existence or at the Administrative Agent's, the Collateral
Agent's, or such Lender's respective expense, as the case may be, prior to the
occurrence of a Default or Event of Default) to visit and inspect any of their
respective properties, verify information with any Person, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and the Public Accountants, the Parent and each of the Borrowers
agreeing to cooperate and assist in such visits and inspections, in each case
prior to the occurrence of a Default, upon reasonable notice and at such
reasonable times and as often as may reasonably be requested, and after the
occurrence of a Default, at any time and without prior notice. 

(b)   In addition to the rights granted the Administrative Agent, the Collateral
Agent, and the Lenders pursuant to Section 6.02(a), the Administrative Agent and
the Collateral Agent (or any person or persons designated by either of them)
shall, in its sole discretion, have the right, at any time after the occurrence
and during the continuance of a Default or Event of Default, to call at any
place of business of the Parent or any of the Subsidiaries at any time and
without prior notice, and, without hindrance or delay, examine, inspect, and
check all or any portion of the Collateral and to examine, inspect, and check
and make copies of and extracts from the Parent's or such Subsidiary's books,
records, journals, orders, receipts and any correspondence and other data
relating to the Collateral, to the Parent's or such Subsidiary's business or to
any other transactions between the parties hereto 

(c)    In addition to the rights granted to the Administrative Agent, the
Collateral Agent, and the Lenders in the foregoing provisions of this Section
6.02, the Parent or the Borrowers shall, at their sole cost and expense and upon
the request of the Administrative Agent, cause up to 3 appraisals per Fiscal
Year to be performed and delivered to the Administrative Agent and the Lenders
(with each such appraisal to be performed by an appraiser or appraisers
reasonably satisfactory to the Administrative Agent) on all of the Parent's and
the Subsidiaries' assets which constitute Collateral. 

SECTION 6.03.                     Maintenance of Existence

.

The Parent shall, and shall cause each Subsidiary to, maintain, (a) its
respective corporate existence and carry on its respective business in
substantially the same manner and in substantially the same fields as such
business is now carried on and maintained, and (b) its respective corporate
charter, by-laws, partnership agreement, operating agreement and other similar
documents and agreements relating to its legal existence and organization, and
not permit any amendment or other modification thereto except for any amendment
or modification that would not affect the Obligations or result in a Material
Adverse Effect. The Parent shall not, and shall not permit any Subsidiary to,
change its state or jurisdiction of incorporation.

SECTION 6.04.                     Dissolution

.

The Parent shall not suffer or permit dissolution or liquidation either in whole
or in part or redeem or retire any shares of its own stock or that of any
Subsidiary, except through (a) corporate reorganization to the extent permitted
by Section 6.05 or (b) through payment of Restricted Payments permitted under
Section 6.15.

SECTION 6.05.                      Consolidations, Mergers and Sales of Assets. 

(a)    The Parent will not, nor will it permit any Subsidiary to, merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, provided that any Subsidiary which is a Guarantor may merge with
any other Subsidiary which is a Guarantor. 

(b)   The Parent will not, nor will it permit any Subsidiary to, sell, lease or
otherwise transfer any assets to, any other Person, or discontinue or eliminate
any business line or segment, provided that the foregoing limitation on the
sale, lease or other transfer of assets and on the discontinuation or
elimination of a business line or segment shall not prohibit (i) the sale of
Receivables pursuant to the Receivables Securitization Program; (ii) sale and
leaseback transactions described in the definition of "Excluded Aircraft
Financings"; or (iii) so long as no Event of Default is in existence and subject
to Section 2.12(c), the sale, lease or other transfer of assets (other than
Capital Stock or Collateral) not exceeding $5,000,000 in book value in the
aggregate in any Fiscal Year among all of such assets of the Parent and the
Subsidiaries, or $500,000 in book value in any one instance; (iv) upon the prior
written consent of the Required Lenders, which consent shall not be unreasonably
withheld or delayed, so long as no Event of Default is in existence, the sale,
lease or other transfer of assets (other than Capital Stock or Collateral) owned
by Subsidiaries (other than the Borrowers) and located at places of business
outside of the United States not exceeding $10,000,000 in book value in the
aggregate in any Fiscal Year; or (v) the sale of the Parent's and the
Subsidiaries' inventory in the ordinary course of business. 

SECTION 6.06.                     Use of Proceeds

.

No portion of the proceeds of the Loans will be used, directly or indirectly, by
the Parent or any Subsidiary (a) in connection with, whether directly or
indirectly, any tender offer for, or other acquisition of, stock or other
evidences of ownership of any Person or all or substantially all of the assets
of any Person, with a view towards obtaining control of such other Person, other
than a Permitted Acquisition, (b) directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any Margin
Stock, or (c) for any purpose in violation of any applicable law or regulation.

SECTION 6.07.                     Compliance with Laws; Payment of Taxes

.

(a)    The Parent will, and will cause each member of the Controlled Group to,
comply with applicable laws (including but not limited to ERISA and the Fair
Labor Standards Act of 1938, as amended), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued and except where failure to comply
would not have and would not reasonably be expected to cause a Material Adverse
Effect. The Parent will, and will cause each of the Subsidiaries to, pay
promptly when due all taxes, assessments, governmental charges, claims for
labor, supplies, rent and other obligations which, if unpaid, might become a
lien against the property of the Parent or any Subsidiary, except liabilities
being contested in good faith and against which the Parent or such Subsidiary
will set up reserves in accordance with GAAP. 

(b)   The Parent shall not permit the aggregate complete or partial withdrawal
liability under Title IV of ERISA with respect to Multiemployer Plans incurred
by the Parent, the Borrowers, or other members of the Controlled Group to exceed
$10,000,000 at any time. For purposes of this Section 6.07(b), the amount of
withdrawal liability of the Parent, the Borrowers, and members of the Controlled
Group at any date shall be the aggregate present value of the amount claimed to
have been incurred, less any portion thereof which the Parent, the Borrowers,
and members of the Controlled Group have paid or as to which the Parent
reasonably believes, after appropriate consideration of the possible adjustments
arising under Section 4219 and 4221 of ERISA, it, the Borrowers, and members of
the Controlled Group will have no liability, provided that the Parent shall
obtain prompt written advice from independent actuarial consultants supporting
such determination. The Parent agrees to deliver, along with the financial
statements delivered under Section 6.01(a), the most current statements of the
withdrawal liabilities of the Parent, the Borrowers, and members of the
Controlled Group from each Multiemployer Plan, if any. 

SECTION 6.08.                      Insurance.

The Parent will maintain, and will cause each of the Subsidiaries to maintain
(either in the name of the Parent or in such Subsidiary's own name), with
financially sound and reputable insurance companies acceptable to the
Administrative Agent and the Collateral Agent and with a Best's Rating of at
least "A," insurance on all of their property in at least such amounts and
against at least such risks (including on all its property, public liability and
worker's compensation (but solely with respect to worker's compensation, only to
the extent not self-insured), and business interruption insurance) as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar business. The Parent shall deliver to the
Collateral Agent satisfactory lender's loss payable endorsements naming the
Collateral Agent, as Collateral Agent for the Secured Creditors, as sole loss
payee, assignee and additional insured, as its interests may appear. Each policy
of insurance or endorsement shall contain a clause requiring the insurer to give
not less than thirty (30) days prior written notice to the Collateral Agent in
the event of cancellation or non-renewal by the insurance company of the policy
for any reason whatsoever. Upon the date of this Agreement, and from time to
time thereafter upon the Collateral Agent's request, the Parent shall provide,
or shall cause the Subsidiaries to provide, the Collateral Agent with a
statement from each insurance company or its authorized agent providing the
foregoing coverage, acknowledging in favor of the Collateral Agent the continued
effectiveness of the foregoing insurance clauses. If the Parent or such
Subsidiary fails to provide and pay for such insurance, the Collateral Agent
may, at its option, but shall not be required to, procure the same and charge
the Borrowers therefor as a part of the Obligations.

SECTION 6.09.                     Change in Fiscal Year

.

The Parent will not change its Fiscal Year, or the fiscal year of any
Subsidiary, without the consent of the Required Lenders.

SECTION 6.10.                     Maintenance of Property

.

The Parent shall, and shall cause each Subsidiary to, maintain all of its
properties and assets in good condition, repair and working order, ordinary wear
and tear excepted.

SECTION 6.11.                     Material Contracts; Operating and Capitalized
Leases

.

(a)    The Parent shall, and shall cause each Subsidiary to, comply with all
material terms and conditions of any Material Contract to which it or such
Subsidiary is a party. The Parent may not, without the Administrative Agent's
and the Required Lenders' prior written consent, (a) enter into, or permit any
Subsidiary to enter into, any amendment or modification to any Material Contract
other than in the ordinary course of business, or (b) permit any Material
Contract to be cancelled or terminated prior to its stated maturity other than
in the ordinary course of business. The Parent shall promptly notify the
Administrative Agent and deliver to the Administrative Agent any notice received
by the Parent or any Subsidiary with respect to any event which constitutes a
material default by the Parent or such Subsidiary under any Material Contract to
which the Parent or such Subsidiary is a party or by which any of the assets of
the Parent or such Subsidiary may be bound. 

(b)   The Parent or the Borrowers shall provide notice to Administrative Agent
and the Collateral Agent upon the Parent's or any Subsidiary's entering into any
contract, lease, guaranty, instrument, document, or other agreement the
termination or breach of which would reasonably be expected to have or cause a
Material Adverse Effect. 

(c)    Upon the Administrative Agent's or Collateral Agent's reasonable request,
the Parent shall cause the Parent's and the Subsidiaries' capitalized or
operating leases to be made available for inspection and copying by the
Administrative Agent or the Collateral Agent, or either of their designees, and
the Parent shall inform the Administrative Agent and the Collateral Agent of any
capitalized or operating lease entered into by the Parent or any Subsidiary
which involves more than $500,000 in annual lease expenses. 

(d)   From time to time, the Administrative Agent shall have the right in its
discretion to identify certain of the Parent's or the Subsidiaries' contracts,
leases, guaranties, instruments, documents, and other agreements as "Material
Contracts" and thereafter require the Parent to exercise its best efforts to
cause such additional Material Contracts to be collaterally assigned to the
Collateral Agent as additional Collateral pursuant to a Collateral Assignment of
Material Contract. 

SECTION 6.12.                     Environmental Matters

.

The Parent will not permit any Third Party, and will not permit any Subsidiary
to permit any Third Party, to, use, produce, manufacture, process, treat,
recycle, generate, store, dispose of, manage at, or otherwise handle, or ship or
transport to or from the Aggregate Real Properties any Hazardous Materials
except for Hazardous Materials used, produced, manufactured, processed, treated,
recycled, generated, stored, disposed, managed, or otherwise handled in the
ordinary course of business in material compliance with all applicable
Environmental Requirements.

SECTION 6.13.                     Environmental Release

.

The Parent agrees that upon the occurrence of a material Environmental Release
at or on any of the Aggregate Real Properties it will, or will cause the
applicable Subsidiary to, act immediately to investigate the extent of, and to
take appropriate remedial action to eliminate, such Environmental Release,
whether or not ordered or otherwise directed to do so by any Environmental
Authority.

SECTION 6.14.                     Transactions with Affiliates; Intercompany
Debt

.

(a)    Other than transactions or arrangements existing on the Closing Date and
described on Schedule 6.14 and other than in connection with an Excluded
Aircraft Financing, neither the Parent nor any of the Subsidiaries shall enter
into, or be a party to, any transaction involving $1,000,000 or more with any
Affiliate of the Parent or such Subsidiaries (which Affiliate is not one of the
Borrowers or a Wholly Owned Subsidiary), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are fully
disclosed to the Administrative Agent and the Lenders and are no less favorable
to the Parent or such Subsidiary than would be obtained in a comparable arm's
length transaction with a Person which is not an Affiliate. All obligations
(consisting of Debt or otherwise) owed to any Affiliate by the Parent or any
Subsidiary shall by its terms be subordinated in full to the payment of the
Obligations.


 

(b)   The Parent shall not permit any Debt owning from the Parent to any
Subsidiary, any Subsidiary to the Parent, or any Subsidiary to any other
Subsidiary to be evidenced by any negotiable or non-negotiable instrument, note,
or other evidence of indebtedness other than (i) book entries made upon the
books of the Parent and the Subsidiaries and (ii) promissory notes which
constitute Receivables Program Documents. 

SECTION 6.15.                     Restricted Payments

.

The Parent will not declare or make any Restricted Payment during any Fiscal
Year; provided that Parent may pay Dividends in an amount not exceeding
$2,000,000 per Fiscal Quarter.

SECTION 6.16.                     Investments

.

The Parent shall not, and shall not permit any of the Subsidiaries to, make
Investments in any Person except:

(a)    Investments existing on the date hereof and listed on Schedule 6.16; 

(b)   loans or advances to employees not exceeding $1,000,000 in the aggregate
principal amount outstanding at any time, in each case made in the ordinary
course of business and consistent with practices existing on the Closing Date; 

(c)    Investments by the Parent or a Borrower in Subsidiaries which are
Guarantors and which have delivered to the Collateral Agent those Collateral
Documents required by Sections 4.01 and 6.27, as applicable; 

(d)   Investments by the Receivables Subsidiary in the Special Purpose Vehicle,
consistent with Standard Securitization Undertakings; 

(e)    loans and advances to the Receivables Subsidiary evidenced by a Purchase
Money Note; 

(f)     deposits required by government agencies or public utilities; 

(g)    Investments in direct obligations of the United States Government
maturing within one year; 

(h)    Investments in certificates of deposit issued by a commercial lender
whose credit is satisfactory to the Administrative Agent; 

(i)      Investments in commercial paper rated A1 or the equivalent thereof by
S&P or P1 or the equivalent thereof by Moody's and in either case maturing
within 6 months after the date of acquisition; 

(j)     Investments in tender bonds the payment of the principal of and interest
on which is fully supported by a letter of credit issued by a United States bank
whose long‑term certificates of deposit are rated at least AA or the equivalent
thereof by S&P and Aa or the equivalent thereof by Moody's; 

(k)   Investments in the Supplemental Executive Retirement Plan and the Deferred
Compensation Plan in an aggregate amount not to exceed in any Fiscal Year the
amount required to reach the cumulative projected benefit obligation; 

(l)      Investments in any Person shown on Schedule 6.16 which constitute the
reinvestment of any dividends, capital appreciation, or other gain or growth
income in the same Person; and 

(m)  Investments in Aircraft Financing Subsidiaries for which the Administrative
Agent has granted its prior written consent, and Investments of a Domestic
Subsidiary arising from any Swap Agreement relating to an Excluded Aircraft
Financing; 

(n)    Other Investments which are not otherwise allowed in subparagraphs (a)
through (m), to the extent each such Investment has been approved by the
Administrative Agent in writing prior to the making thereof; 

(o)   other Investments of the Parent and all Subsidiaries not otherwise allowed
in subparagraphs (a) through (n) which, together with the aggregate fair market
value of the consideration paid (determined as of the time such consideration
was paid) in connection with any Permitted Acquisitions consummated on or after
the Closing Date, do not at any time exceed in aggregate outstanding amount the
lesser of (i) $20,000,000 or (ii) 2.5% of Consolidated Tangible Net Worth;
provided, however, in each case, immediately after giving effect to the making
of any Investment, no Default shall have occurred and be continuing.

SECTION 6.17.                     Permitted Liens

.

The Parent will not, and will not permit any Subsidiary to, create, assume or
suffer to exist any Lien, directly or indirectly, on any asset now owned or
hereafter acquired by it, except, with respect to the Collateral, the Permitted
Encumbrances, and with respect to assets other than Collateral, other Liens set
forth below:

(a)    Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement and disclosed on Schedule 6.17; 

(b)   any Lien existing on any specific fixed asset of any Person at the time
such Person becomes a Subsidiary and not created in contemplation of such
event; 

(c)    any Lien on any specific fixed asset securing Debt incurred or assumed
for the purpose of financing all or any part of the cost of acquiring or
constructing such asset, provided that such Lien attaches to such asset
concurrently with or within 18 months after the acquisition or completion of
construction thereof; 

(d)   any Lien on any specific fixed asset of any Person existing at the time
such Person is merged or consolidated with or into the Parent or a Subsidiary
and not created in contemplation of such event; 

(e)    any Lien existing on any specific fixed asset prior to the acquisition
thereof by the Parent or a Subsidiary and not created in contemplation of such
acquisition; 

(f)     any Lien securing Debt owing by any Subsidiary to the Borrowers or any
Guarantor; 

(g)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing paragraphs (a)
through (f) of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased; 

(h)    Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Debt and (ii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business; 

(i)      any Lien on Margin Stock; 

(j)     Liens on Receivables Program Assets pursuant to a Receivables
Securitization Program; and 

(k)   Liens incurred in connection with the Excluded Aircraft Financings.

provided, however, that immediately after giving effect to the creation,
assumption, existence or incurring of any Liens permitted by this Section 6.17,
no Default or Event of Default shall have occurred and be continuing.

SECTION 6.18.                     Restrictions on Ability of Subsidiaries to Pay
Dividends

.

Except as provided for in this Agreement, the Parent shall not, and shall not
permit any Subsidiary to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any contractual encumbrance or restriction
on the ability of any Subsidiary to (a) pay any dividends or make any other
distributions on its Capital Stock or Redeemable Preferred Stock or any other
interest or (b) make or repay any loans or advances to or from the Parent or the
other Subsidiaries, as the case may be.

SECTION 6.19.                      Minimum Consolidated EBITDA. 

(a)    At the end of each Fiscal Quarter, commencing with the Fiscal Quarter
ending September 30, 2001, Consolidated EBITDA for the Fiscal Quarter just ended
shall be greater than the minimum levels as set forth opposite such Fiscal
Quarter:

Fiscal Quarter Ending: Minimum Level

September 30, 2001 $30,000,000

December 31, 2001 $30,000,000

March 31, 2002 $35,000,000

June 30, 2002 $35,000,000

September 30, 2002 $35,000,000

December 31, 2002 $35,000,000

March 31, 2003 $40,000,000

June 30, 2003 $40,000,000

September 30, 2003 $40,000,000

December 31, 2003 $40,000,000

March 31, 2004, and

at all times thereafter $40,000,000

 

(b)   At the end of each of the Parent's Fiscal Quarters, commencing with the
Fiscal Quarter ending June 30, 2001, the sum of Consolidated EBITDA for the
Fiscal Quarter just ended and the 3 immediately preceding quarters shall be
greater than the minimum levels as set forth below opposite such Fiscal Quarter:

Fiscal Quarter Ending: Minimum Level

June 30, 2001 $158,000,000

September 30, 2001 $153,000,000

December 31, 2001 $168,000,000

March 31, 2002 $180,000,000

June 30, 2002 $200,000,000

September 30, 2002 $215,000,000

December 31, 2002 $225,000,000

March 31, 2003 $240,000,000

June 30, 2003 $255,000,000

September 30, 2003 $270,000,000

December 31, 2003 $275,000,000

March 31, 2004, and

at all times thereafter $275,000,000


 

SECTION 6.20.                      Maximum Leverage Ratio

At the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2001, the Leverage Ratio for the each such Fiscal Quarter shall at all
times be less than the maximum levels as set forth below opposite such relevant
Fiscal Quarter:

Fiscal Quarter Ending: Maximum Level

June 30, 2001 5.10 to 1.00

September 30, 2001 5.10 to 1.00

December 31, 2001 4.80 to 1.00

March 31, 2002 4.50 to 1.00

June 30, 2002 4.20 to 1.00

September 30, 2002 4.00 to 1.00

December 31, 2002 4.00 to 1.00

March 31, 2003 4.00 to 1.00

June 30, 2003 4.00 to 1.00

September 30, 2003 4.00 to 1.00

December 31, 2003 4.00 to 1.00

March 31, 2004, and

at all times thereafter 4.00 to 1.00


 

SECTION 6.21.                      Debt Service Coverage Ratio.

At the end of each Fiscal Quarter, commending with the Fiscal Quarter ending
June 30, 2001, the Debt Service Coverage Ratio for the Fiscal Quarter just ended
and the 3 previous quarters shall be greater than the minimum levels as set
forth below opposite such Fiscal Quarter ended:

Fiscal Quarter Ending: Minimum Level

June 30, 2001 2.00 to 1.00

September 30, 2001 1.90 to 1.00

December 31, 2001 1.90 to 1.00

March 31, 2002 1.90 to 1.00

June 30, 2002 1.90 to 1.00

September 30, 2002 2.00 to 1.00

December 31, 2002 2.10 to 1.00

March 31, 2003 2.15 to 1.00

June 30, 2003 2.20 to 1.00

September 30, 2003 2.25 to 1.00

December 31, 2003 2.25 to 1.00

March 31, 2004, and

at all times thereafter 2.25 to 1.00

 

SECTION 6.22.                      Minimum Liquidity; Fixed Charge Coverage
Ratio. 

(a)    Liquidity shall at all times be greater than $75,000,000; provided that
it shall not be a breach of this covenant if, for each period commencing with
the calendar month during which Liquidity was not greater than $75,000,000 and
ending at the end of the calendar month during which Liquidity has been greater
than $75,000,000 for that calendar month and the three immediately preceding
calendar months, the ratio of Income Available for Fixed Charges to Consolidated
Fixed Charges be, at all times during each such period, greater than 1.00 to
1.00; provided further, that for purposes of calculating the Parent's compliance
with this Subsection 6.22, Consolidated Fixed Charges and Income Available for
Fixed Charges shall be calculated on a cumulative, monthly basis during each
such period for up to 12 months, until such period ends. 

(b)   No proceeds of any Loan shall be used to pay any principal amount of the
1992 Notes or 1995 Notes, unless the Parent first demonstrates to the
Administrative Agent's satisfaction that, after giving effect to such payment,
Liquidity will be greater than or equal to $100,000,000. 

SECTION 6.23.                      Limitation on Capital Expenditures.

Capital Expenditures for each Fiscal Year shall not exceed the maximum levels as
set forth below opposite such Fiscal Year:

Fiscal Year Ended: Maximum Level

December 31, 2001 $205,000,000

December 31, 2002 $255,000,000

December 31, 2003 $305,000,000

 

SECTION 6.24.                     Permitted Debt (a)    .

The Parent will not, nor will it permit any Subsidiary to, create, assume,
issue, or incur any Debt other than (i) Debt existing on the date hereof and
listed on Schedule 6.24; (ii) Debt under this Agreement or the other Loan
Documents; (iii) Debt incurred by an Aircraft Financing Subsidiary in connection
with an Excluded Aircraft Financing; (iv) Debt incurred by a Domestic Subsidiary
and arising from any Swap Agreement relating to an Excluded Aircraft Financing;
(v) Debt secured by Purchase Money Liens; and (vi) other Debt in an aggregate
principal amount not to exceed $1,000,000 at any time.

SECTION 6.25.                     Limitation on Issuance and Sale of Capital
Stock and Redeemable Preferred Stock of Subsidiaries

.

The Parent shall not (a) permit any Subsidiary to issue or sell any of its
Capital Stock or Redeemable Preferred Stock to any Person other than to the
Parent or a Guarantor; (b) permit any Person other than the Parent or Wholly
Owned Subsidiaries to own any Capital Stock or Redeemable Preferred Stock of a
Subsidiary; (c) sell any of the Capital Stock or Redeemable Preferred Stock of a
Subsidiary to any Person other than a Guarantor; or (d) permit any Subsidiary to
sell any of the Capital Stock or Redeemable Preferred Stock of any other
Subsidiary to any Person other than the Parent or a Guarantor.

SECTION 6.26.                      More Restrictive Agreements.

The Parent will not, and will not permit any Subsidiary to, become a party to
any other credit facility or other agreement relating to the incurrence of Debt
exceeding $1,000,000 in the aggregate which:

(a)    with respect to all such facilities and agreements other than those
entered into in connection with an Excluded Aircraft Financing or Purchase Money
Financing, provides for representations, warranties, covenants, Financial
Covenants, events of default or other provisions which are more restrictive
against the Parent or the Subsidiaries than the representations, warranties,
covenants, Financial Covenants, events of default and other provisions contained
in this Agreement, or (b)   with respect to all such facilities or agreements,
provides for more restrictive Financial Covenants which are more restrictive
against the Parent or the Subsidiaries than the Financial Covenants contained in
this Agreement, in either case, without (a) the Administrative Agent's and the
Required Lenders' prior written consent, or (b) if requested by the
Administrative Agent and the Required Lenders, executing and delivering an
amendment to this Agreement and, if necessary, to the other Loan Documents, in
order to provide the same more restrictive representations, warranties,
covenants, Financial Covenants, or events of default and other provisions
against the Parent or the Subsidiaries in favor of the Administrative Agent and
the Lenders, as may be requested.

SECTION 6.27.                      New Subsidiaries. 

(a)    Within 20 days of the creation or acquisition of any Domestic Subsidiary
which was not a Subsidiary on the Closing Date and which does not constitute a
Receivables Subsidiary or an Aircraft Financing Subsidiary, the Parent shall
cause such Subsidiary to execute and deliver to the Administrative Agent a
Subsidiary Guaranty, and, to the extent the Administrative Agent determines that
such Subsidiary has right and title to any assets which would constitute
Collateral under any other Collateral Documents then in effect (other than
Collateral Documents relating solely to the Real Properties), deliver to the
Collateral Agent a Security Agreement, an Aircraft Chattel Mortgage, and
Collateral Assignments of Material Contracts as may be required by the
Administrative Agent. In addition, the Parent shall cause, or shall cause such
Domestic Subsidiary to cause, to be delivered to the Administrative Agent and
the Collateral Agent within 20 days of the creation or acquisition of such
Subsidiary a fully executed Information Disclosure Certificate, all documents
required of other Subsidiaries under Section 4.01(f), each fully executed or
certified as required by the Administrative Agent and the Collateral Agent, an
opinion of counsel in form satisfactory to the Administrative Agent and the
Collateral Agent with respect to such Subsidiary Guaranty and applicable
Collateral Documents to be delivered pursuant to this Section 6.27, and a
joinder agreement, in form satisfactory to the Administrative Agent and fully
executed by such Subsidiary, whereby such Subsidiary becomes a party to the
Contribution Agreement as a Contributing Party. 

(b)   Within 20 days of the creation of any Receivables Subsidiary or any
Aircraft Financing Subsidiary, the Parent shall cause (i) to the extent
requested by the Administrative Agent, all of the capital stock, membership
interests, or other units of equity or ownership in such Receivables Subsidiary
or Aircraft Financing Subsidiary owned by the Parent or any Domestic Subsidiary
to be pledged to the Collateral Agent as Collateral pursuant to a Pledge
Agreement, along with an opinion of counsel regarding to such Pledge Agreement,
and (ii) such Receivables Subsidiary or Aircraft Financing Subsidiary to execute
and deliver an Information Disclosure Certificate and all documents required of
other Subsidiaries under Section 4.01(f), each fully executed or certified as
required by the Administrative Agent. 

SECTION 6.28.                      Location of Deposit Accounts.

Without the Administrative Agent's prior written consent, the Parent shall not,
and shall not permit any Subsidiary to, keep a substantial portion of their cash
deposits in accounts which are not established or maintained with the Lenders or
their Affiliates.

ARTICLE 7 DEFAULTS SECTION 7.01.                     Events of Default

.

If one or more of the following events ("Events of Default") shall have occurred
and be continuing:

(a)    any Borrower shall fail to pay when due any principal of any Loan or any
Reimbursement Obligations with respect to any Letter of Credit, or shall fail to
pay any interest on any Loan within 5 Domestic Business Days after such interest
shall become due, or shall fail to pay any fee or other Obligations within 5
Domestic Business Days after such fee or other Obligation becomes due; or 

(b)   the Parent or any Borrower shall fail to observe or perform any covenant
contained in Sections 6.01(g), 6.02(a)(ii), 6.02(b), 6.03 through 6.06,
inclusive, 6.08, 6.15 through 6.25, inclusive, and 6.27; or 

(c)    the Parent or any Subsidiary shall fail to observe or perform any
covenant or agreement contained or incorporated by reference into this Agreement
(other than those covered by paragraph (a) or (b) above) and such failure shall
not have been cured within 30 days after the earlier to occur of (i) written
notice thereof has been given to the Borrowers by the Administrative Agent or
(ii) the Parent or either of the Borrowers otherwise becomes aware of any such
failure; or 

(d)   the Parent or any Subsidiary shall fail to observe or perform any covenant
or agreement contained or incorporated by reference into any Loan Document other
than this Agreement and such failure shall not have been cured within any grace
or cure period, if any, granted for such failure by the express terms of such
other Loan Document; or 

(e)    any representation, warranty, certification or statement made by the
Parent or Subsidiary in Article 5 of this Agreement or in any certificate,
financial statement or other document delivered pursuant to this Agreement or
any other Loan Document shall prove to have been incorrect or misleading in any
material respect when made (or deemed made); or 

(f)     any Borrower shall fail to make any payment in respect of Debt in an
aggregate amount exceeding $5,000,000 outstanding (other than the Notes) or
under any document or agreement pertaining to any Letter of Credit when due or
within any applicable grace period; or 

(g)    any event or condition shall occur which results in the acceleration of
the maturity of Debt outstanding of the Parent or any Subsidiary in an aggregate
principal amount of $5,000,000 or more (including, without limitation, any
required mandatory prepayment or "put" of such Debt to the Parent or any
Subsidiary) or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment or any Person acting on
such holders' behalf to accelerate the maturity thereof or terminate any such
commitment prior to its normal expiration (including, without limitation, any
required mandatory prepayment or "put" of such Debt to the Parent or any
Subsidiary); or 

(h)    the Parent or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under the Bankruptcy Code or any other bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or 

(i)      an involuntary case or other proceeding shall be commenced against the
Parent or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Parent or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect; or 

(j)     the Parent, any Subsidiary, or any member of the Controlled Group shall
fail to pay when due any material amount which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by the Parent
or any Subsidiary, any member of the Controlled Group, any plan administrator or
any combination of the foregoing and the same could reasonably be expected to
have or cause a Material Adverse Effect; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated and the same could reasonably be expected to have or cause a Material
Adverse Effect; or 

(k)   (i) one or more judgments or orders of any court or other judicial body
for the payment of money in an aggregate amount in excess of $10,000,000 (in
excess of amounts covered by insurance) shall be rendered after the Closing Date
against the Parent or any Subsidiary and such judgment or order shall either
continue unsatisfied and unstayed for a period of 30 days or give rise to a Lien
on any Collateral at any time; or (ii) a warrant or writ of attachment or
execution or similar process shall be issued against any property of the Parent
or any Subsidiary which exceeds, individually or together with all other such
warrants, writs and processes since the Closing Date, $10,000,000 (in excess of
amounts covered by insurance) and such warrant, writ or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that in the event a bond has been issued in favor of the claimant or
other Person obtaining such attachment or writ, the issuer of such bond shall
execute a waiver or subordination agreement in form and substance satisfactory
to the Administrative Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of the
Parent or any Subsidiary; or 

(l)      a federal tax lien shall be filed against the Parent or any Subsidiary
under Section 6322 of the Code or a Lien of the PBGC shall be filed against the
Parent or any Subsidiary under Section 4068 of ERISA and in either case such
lien shall remain undischarged for a period of 25 days after the date of filing;
or 

(m)  (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 20% or more of
the outstanding shares of the voting stock of the Parent; or (ii) as of any date
a majority of the Board of Directors of the Parent consists of individuals who
were not either (A) directors of the Parent as of the corresponding date of the
previous year, (B) selected or nominated to become directors by the Board of
Directors of the Parent of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become directors by the Board of
Directors of the Parent of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B); or (iii) the Parent at
any time fails to own 100% of the capital stock of each of the Borrowers; or 

(n)    if, on any day, the Parent or any Borrower could not truthfully make the
representations and warranties contained in Section 5.17; or 

(o)   there shall have occurred material uninsured damage to, or loss, theft,
destruction, or Condemnation of, any material part of the Collateral; or 

(p)   the occurrence of any event, act, occurrence, or condition which the
Required Lenders determine either does or has a reasonable probability of
causing a Material Adverse Effect; or 

(q)   the termination, expiration, or cessation, for any reason, whether in
accordance with its terms or otherwise, of the Current Receivables Program,
unless any replacement Receivables Program (or an alternative financing program
or facility) satisfactory to the Administrative Agent shall be in effect prior
to, or contemporaneously with the expiration or termination of the Current
Receivables Program; then, and in every such event, the Administrative Agent
and, to the extent applicable, the Collateral Agent will, if requested by the
Required Lenders: (i) by notice to the Borrowers terminate the Commitments,
Wachovia's obligations to make Swing Loans, and the Issuers' obligations to
issue Letters of Credit, and the Commitments and all such obligations shall
thereupon terminate; (ii) by notice to the Borrowers declare the Notes (together
with accrued interest thereon), and all other amounts payable hereunder and
under the other Loan Documents, to be, and the same shall thereupon become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers together with
interest at the Default Rate accruing on the principal amount thereof from and
after the date of such Event of Default; provided that if any Event of Default
specified in paragraph (h) or (i) above occurs with respect to the Parent or the
Borrowers, without any notice to the Borrowers or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Notes (together with accrued interest thereon) and all other amounts
payable hereunder and under the other Loan Documents shall automatically and
without notice become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers together with interest thereon at the Default Rate accruing on the
principal amount thereof from and after the date of such Event of Default; or
(iii) exercise any rights, powers or remedies under this Agreement and the other
Loan Documents. In addition, upon the occurrence of an Event of Default, to the
extent of any existing Letter of Credit Obligations, the Administrative Agent
may immediately advance the amount thereof as a Base Rate Loan and set aside the
amounts so advanced as a collateral reserve for payment of the Reimbursement
Obligations relating to Letters of Credit which are subsequently funded. After
all Letters of Credit have been cancelled and all Reimbursement Obligations have
been satisfied, and the Issuers have been reimbursed all amounts funded by them
with respect thereto, any balance remaining in said collateral reserve may be
applied to other amounts owed by the Borrowers hereunder, and, if none, shall be
remitted to the relevant Borrower. Notwithstanding the foregoing, the
Administrative Agent shall have available to it all other remedies at law or
equity, and shall exercise any one or all of them at the request of the Required
Lenders. In no event may any Lender or Lenders exercise any rights, remedies or
powers with respect to the Obligations, this Credit Agreement and the other Loan
Documents without the consent of the Administrative Agent and the Required
Lenders.

SECTION 7.02.                     Notice of Default

.

The Administrative Agent shall give notice to the Borrowers of any Default
promptly upon being requested to do so by any Lender and shall thereupon notify
all the Lenders thereof.

SECTION 7.03.                      Remedies with Respect to Collateral. 

(a)    Upon the occurrence of an Event of Default, the Collateral Agent or any
representative of the Collateral Agent shall have all the rights and remedies of
a secured party under the UCC in effect on the date thereof (regardless of
whether the same has been enacted in the jurisdiction where the rights or
remedies are asserted) and shall have all other rights and remedies afforded the
Collateral Agent in the Collateral Documents. 

ARTICLE 8 THE ADMINISTRATIVE AGENT AND THE LENDERS  

SECTION 8.01.                      Appointment; Powers and Immunities. 

(a)    Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent (including its successors by merger) to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
the Administrative Agent by the terms hereof and thereof, together with such
other powers as are reasonably incidental thereto. The Administrative Agent: (i)
shall have no duties or responsibilities except as expressly set forth in this
Agreement and the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender; (ii) shall not
be responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement or any other Loan Document, or in any
certificate or other document referred to or provided for in, or received by any
Lender under this Agreement or any other Loan Document, or for the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document referred to or provided for herein
or therein or for any failure by any Borrower to perform any of its obligations
hereunder or thereunder; (iii) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document
except to the extent requested by the Required Lenders, and then only on terms
and conditions satisfactory to the Administrative Agent; and (iv) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other Loan Document or any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct. The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The provisions of this Article 8 are solely for the
benefit of the Administrative Agent and the Lenders, and no Borrower shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and under the other
Loan Documents, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrowers.
The duties of the Administrative Agent shall be ministerial and administrative
in nature, and the Administrative Agent shall not have by reason of this
Agreement or any other Loan Document a fiduciary relationship in respect of any
Lender. 

(b)   The Administrative Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders with
respect to all payments and collections arising in connection with this
Agreement and the other Loan Documents; (ii) execute and deliver each Loan
Document (other than this Credit Agreement) on behalf of the Lenders and accept
delivery of each such agreement delivered by any Borrower or any other
Person;(iii) act as collateral agent for the Lenders for purposes of the
perfection of all security interests and Liens created by this Agreement or the
Collateral Documents with respect to all material items of the Collateral and,
subject to the direction of the Required Lenders, for all other purposes stated
therein; (iv) subject to the direction of the Required Lenders, manage,
supervise or otherwise deal with the Collateral; and (v) except as may be
otherwise specifically restricted by the terms of this Agreement and subject to
the direction of the Required Lenders, exercise all remedies given to the
Administrative Agent or Lenders with respect to any of the Collateral under the
Loan Documents relating thereto, or under applicable law or otherwise. As to any
matters not expressly provided for otherwise by this Agreement or any other Loan
Document, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions signed by the Required Lenders, and such instructions of the
Required Lenders to the Administrative Agent in any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. 

SECTION 8.02.                     Reliance by Administrative Agent

.

The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopier,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants or other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or any other Loan Document, the Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and thereunder in accordance with instructions signed by the Required
Lenders, and such instructions of the Required Lenders in any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

SECTION 8.03.                     Defaults

.

The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default or an Event of Default (other than the nonpayment of principal of
or interest on the Loans) unless the Administrative Agent has received notice
from a Lender or the Borrower specifying such Default or Event of Default and
stating that such notice is a "Notice of Default." In the event that the
Administrative Agent receives such a notice of the occurrence of a Default or an
Event of Default, the Administrative Agent shall give prompt notice thereof to
the Lenders. The Administrative Agent shall give each Lender prompt notice of
each nonpayment of principal of or interest on the Loans whether or not it has
received any notice of the occurrence of such nonpayment. The Administrative
Agent shall (subject to Section 10.06 take such action hereunder with respect to
such Default or Event of Default as shall be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

SECTION 8.04.                     Rights of Administrative Agent and its
Affiliates as a Lender

.

With respect to the Loans made by the Administrative Agent and any Affiliate of
the Administrative Agent, the Administrative Agent, in its capacity as a Lender
hereunder, and any Affiliate of the Administrative Agent or such Affiliate, in
its capacity as a Lender hereunder, shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though the
Administrative Agent were not acting as the Administrative Agent, and the term
"Lender" or "Lenders" shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity and any Affiliate of the
Administrative Agent in its individual capacity. The Administrative Agent and
any Affiliate of the Administrative Agent may (without having to account
therefor to any Lender) accept deposits from, lend money to and generally engage
in any kind of banking, trust or other business with the Parent and any of the
Subsidiaries (and any Affiliate of the Parent or any Subsidiary) as if the
Administrative Agent were not acting as the Administrative Agent, and the
Administrative Agent and any Affiliate of the Administrative Agent may accept
fees and other consideration from the Parent or any Subsidiary (in addition to
any agency fees and arrangement fees heretofore agreed to between the Borrower
and the Administrative Agent) for services in connection with this Agreement or
any other Loan Document or otherwise without having to account for the same to
the Lenders, and the Administrative Agent shall not be subject to any liability
by reason of its acting or refraining to act pursuant to any request of the
Required Lenders except as a result of its own willful misconduct or gross
negligence.

SECTION 8.05.                     Indemnification

.

Each Lender severally agrees to indemnify the Administrative Agent, to the
extent the Administrative Agent shall not have been reimbursed by the Borrower,
ratably in accordance with its Commitment, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, counsel fees and disbursements) or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (excluding, unless an Event of Default has
occurred and is continuing, the normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or any such other documents; provided that
no Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent; and
provided further that no Designated Lender shall be liable for any payment under
this Section 8.05 so long as, and to the extent that, its Designating Lender
makes such payments. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

SECTION 8.06.                      Consequential Damages.

THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY LENDER, THE
BORROWER OR ANY OTHER PERSON OR ENTITY FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 8.07.                     Payee of Note Treated as Owner

.

The Administrative Agent may deem and treat each Person in whose name a Loan is
registered as the owner thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof shall have been filed with
the Administrative Agent and the provisions of Section 10.08(c) have been
satisfied. Any requests, authority or consent of any Person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of that Note or of any Note or Notes issued in exchange therefor or
replacement thereof.

SECTION 8.08.                     Nonreliance on Administrative Agent and Other
Lenders

.

Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrowers and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Loan Documents. The
Administrative Agent shall not be required to keep itself (or any
Lender) informed as to the performance or observance by the Parent or any
Subsidiary of this Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Parent, any Subsidiary, or any other Person. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder or under the
other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Parent, any
Subsidiary, or any other Person (or any of their Affiliates) which may come into
the possession of the Administrative Agent.

SECTION 8.09.                     Failure to Act

.

Except for action expressly required of the Administrative Agent hereunder or
under the other Loan Documents, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction by the Lenders of their
indemnification obligations under Section 8.05 against any and all liability and
expense which may be incurred by the Administrative Agent by reason of taking,
continuing to take, or failing to take any such action.

SECTION 8.10.                     Resignation or Removal of Administrative Agent

.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent's notice of
resignation or the Required Lenders' removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent. Any successor Administrative Agent
shall be a lender which has a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent's resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent hereunder.

SECTION 8.11.                     Joinder of Lenders

.

The rights, remedies, powers and privileges conferred upon the Administrative
Agent hereunder and under the other Loan Documents may be exercised by the
Administrative Agent without the necessity of the joinder of any other parties
unless otherwise required by applicable law.

SECTION 8.12.                     Agreements Regarding Collateral

.

The proceeds of any Collateral shall be divided among the Noteholders and the
Trustee, on the one hand, and the Lenders and Administrative Agent, on the other
hand, in accordance with the terms of the Collateral Documents. Each Lender
shall have a ratable interest, in accordance with the ratio by which the amount
of Debt owing to such Lender bears to the aggregate amount of the Debt of all
Lenders, in such proceeds paid to the Administrative Agent under the Collateral
Documents (subject to the Administrative Agent's recoupment of fees, expenses,
and costs as provided in this Agreement), and, subject to the equal and ratable
Lien and security interest of the Noteholders as Secured Creditors, in the
security interests and Liens in and to the Collateral and any other assets
granted and assigned to the Collateral Agent or Administrative Agent under the
Loan Documents. The Lenders hereby irrevocably authorize the Collateral Agent,
at its option and in its discretion, to release any Lien upon any Collateral (a)
as authorized by this Agreement or any of the other Loan Documents, (b) upon the
termination of the Commitments and payment or satisfaction of all of the
Obligations, or (c) constituting equipment sold or disposed of in accordance
with the terms of this Agreement if the Borrowers certify to the Collateral
Agent that the disposition is made in compliance with the terms of this
Agreement (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry). Each of the Lenders agrees that the
Collateral Agent may execute and deliver, for itself and on behalf of the
Lenders, any and all documents necessary to effect the release or termination of
any Lien arising pursuant to the Loan Documents to the extent such release or
termination is required by law or to the extent this Agreement or any of the
other Loan Documents by their express terms allow for the sale, transfer, or
disposition of such assets (including, without limitation, any of the
Collateral) by the Parent and the Subsidiaries; provided that, in all other
cases, the Collateral Agent shall not execute any release or termination of any
Lien upon any of the Collateral without the prior written authorization of all
Lenders. The Collateral Agent shall have no obligation whatsoever to any of the
Lenders to assure that any of the Collateral exists or is owned by the Parent or
any Subsidiary or is cared for, protected or insured or has been encumbered, or
that the Collateral Agent's Liens have been properly or sufficiently or lawfully
created, perfected, protected or enforced or entitled to any particular priority
or to exercise at all or in any manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights or powers granted or
available to the Collateral Agent pursuant to this Agreement or any of the other
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its discretion, given the
Collateral Agent's own interests in the Collateral in its capacity as one of the
Lenders.

SECTION 8.13.                     Administrative Agent Field Exams

.

The Administrative Agent and the Collateral Agent shall promptly, upon receipt
thereof, forward to each Lender copies of the results of any field examinations
by the Administrative Agent or the Collateral Agent with respect to the Parent
or the Subsidiaries. Neither the Administrative Agent nor the Collateral Agent
shall have any liability to any Lender for any errors in or omissions from any
field examinations or other examination of the Parent or the Subsidiaries or the
Collateral, unless such error or omission was the direct result of the
Administrative Agent's or Collateral Agent's willful misconduct.

SECTION 8.14.                     Designation of Co-Collateral Agent

.

It is the purpose of this Agreement that there shall be no violation of any
applicable law denying or restricting the right of financial institutions to
transact business as an agent in any jurisdiction. It is recognized that, in
case of litigation under any of the Loan Documents, or in case the Collateral
Agent deems that by reason of present or future laws of any jurisdiction the
Collateral Agent might be prohibited from exercising any of the powers, rights
or remedies granted to the Collateral Agent or the Lenders hereunder or under
any of the Loan Documents or from holding title to or a Lien upon any Collateral
or from taking any other action which may be necessary hereunder or under any of
the Loan Documents, the Collateral Agent may appoint an additional Person or
Persons as a separate collateral agent or co-collateral agent which is not so
prohibited from taking any of such actions or exercising any of such powers,
rights or remedies. If the Collateral Agent shall appoint an additional Person
as a separate collateral agent or co-collateral agent as provided above, each
and every remedy, power, right, claim, demand or cause of action intended by
this Agreement and any of the Loan Documents and every remedy, power, right,
claim, demand or cause of action intended by this Agreement and any of the Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect thereto shall be exercisable by and vested in such separate
collateral agent or co-collateral agent, but only to the extent necessary to
enable such separate collateral agent or co-collateral agent to exercise such
powers, rights and remedies, and every covenant and obligation necessary to the
exercise thereof by such separate collateral agent or co-collateral agent shall
run to and be enforceable by any of them. Should any instrument from the Lenders
be required by the separate collateral agent or co-collateral agent so appointed
by the Collateral Agent in order more fully and certainly to vest in and confirm
to him or it such rights, powers, duties and obligations, any and all of such
instruments shall, on request, be executed, acknowledged and delivered by the
Lenders whether or not a Default or Event of Default then exists. In case any
separate collateral agent or co-collateral agent, or a successor to either,
shall die, become incapable of acting, resign or be removed, all the estates,
properties, rights, power, duties and obligations of such separate collateral
agent or co-collateral agent, so far as permitted by applicable law, shall vest
in and be exercised by the Collateral Agent until the appointment of a new
collateral agent or successor to such separate collateral agent or co-collateral
agent.

SECTION 8.15.                      Limitation of Certain Agents' Duties.

Notwithstanding the fact that U.S. Bank National Association and Bank of
America, N.A., are listed as Documentation Agent and Syndication Agent (the
"Additional Agents"), respectively, on the cover page to this Agreement, the
parties to this Agreement agree that the Additional Agents shall have no duties,
obligations, or liabilities under this Agreement in any capacity except as
"Lenders."

ARTICLE 9 CHANGE IN CIRCUMSTANCES; COMPENSATION  

SECTION 9.01.                     Basis for Determining Interest Rate Inadequate
or Unfair

.

If on or prior to the first day of any Interest Period:

(a)    the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or (b)   the Required Lenders advise the Administrative Agent
that the London Interbank Offered Rate, as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
the relevant type of Euro-Dollar Loans for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, whereupon until the Administrative Agent notifies the Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make the type of Euro-Dollar Loans or to permit
continuations or conversions into Euro-Dollar Loans shall be suspended. Unless
the Borrowers notify the Administrative Agent at least 2 Domestic Business Days
before the date of any Borrowing of any Euro-Dollar Loans for which a Notice of
Borrowing has previously been given, or continuation or conversion into
Euro-Dollar Loans for which a Notice of Continuation or Conversion has
previously been given, that it elects not to borrow or so continue or convert on
such date, such Borrowing shall instead be made as a Base Rate Borrowing or such
Euro-Dollar Loan shall be converted to a Base Rate Loan.

SECTION 9.02.                     Illegality

.

If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein or any existing or future law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof (any such agency being referred to as
an "Authority" and any such event being referred to as a "Change of Law"), or
compliance by any Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any Authority shall make it unlawful
or impossible for any Lender (or its Lending Office) to make, maintain or fund
its Euro-Dollar Loans or issue Letters of Credit and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrowers, whereupon until such Lender
notifies the Borrowers and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Euro-Dollar Loans or issue Letters of Credit shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Lender shall designate a different Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such Lender shall determine that it
may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and or issue Letters of Credit shall so specify in
such notice, the Borrowers shall immediately prepay in full the then outstanding
principal amount of each Euro-Dollar Loan of such Lender and pledge to the
Administrative Agent cash collateral equal to 110% of the outstanding Letter of
Credit Obligations, together with accrued interest thereon and any amount due
such Lender pursuant to Section 9.05(a). Concurrently with prepaying each such
Euro-Dollar Loan the Borrowers shall borrow a Base Rate Loan in an equal
principal amount from such Lender (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Lenders), and such Lender shall make such a Base Rate Loan.

SECTION 9.03.                      Increased Cost and Reduced Return. (a)    If
after the date hereof, a Change of Law or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any Authority:

(i)                  shall impose, modify or deem applicable any reserve,
special deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Euro-Dollar Loan any such requirement included in
an applicable Euro-Dollar Reserve Percentage) against assets of, deposits with
or for the account of, or credit or letter of credit extended by, any Lender (or
its Lending Office); or

(ii)                shall impose on any Lender (or its Lending Office) or on the
United States market for certificates of deposit or the London interbank market
any other condition affecting its Euro-Dollar Loans, Letters of Credit, its
Notes or its obligation to make Euro-Dollar Loans;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Loan or Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under its Notes with respect thereto, by
an amount reasonably deemed by such Lender to be material, then, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

(b)   If any Lender shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any Authority, has or would have the effect of reducing the rate of return on
such Lender's capital as a consequence of its obligations (whether with respect
to Loans or the Letters of Credit) hereunder to a level below that which such
Lender could have achieved but for such adoption, change or compliance (taking
into consideration such Lender's policies with respect to capital adequacy) by
an amount reasonably deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender, the Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction. (c)    Each Lender will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods. (d)   The
provisions of this Section 9.03 shall be applicable with respect to any
Participant, Assignee or other Transferee, and any calculations required by such
provisions shall be made based upon the circumstances of such Participant,
Assignee or other Transferee. 

SECTION 9.04.                     Base Rate Loans or Other Euro-Dollar Loans
Substituted for Affected Euro-Dollar Loans

.

If (i) the obligation of any Lender to make or maintain any type of Euro-Dollar
Loans has been suspended pursuant to Section 9.02 or (ii) any Lender has
demanded compensation under Section 9.03, and the Borrowers shall, by at least 5
Euro-Dollar Business Days' prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrowers
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

(a)    all Loans which would otherwise be made by such Lender as, or permitted
to be continued as or converted into, Euro-Dollar Loans shall be instead made or
converted into Base Rate Loans, and (b)   after each of its Euro-Dollar Loans
has been repaid, all payments of principal which would otherwise be applied to
repay such Euro-Dollar Loans shall be applied to repay its Base Rate Loans
instead. 

SECTION 9.05.                     Compensation

.

Upon the request of any Lender, delivered to the Borrowers and the
Administrative Agent, the Borrowers shall pay to such Lender such amount or
amounts as shall compensate such Lender for any loss, cost or expense incurred
by such Lender as a result of:

(a)    any payment or prepayment (pursuant to Section 2.11, 2.12, 2.13, 7.01,
9.02 or otherwise) of a Euro-Dollar Loan on a date other than the last day of an
Interest Period for such Loan; or (b)   if the Lenders permit prepayment of a
Euro-Dollar Loan on any day other than the last day of the Interest Period with
respect thereto, any failure by the Borrowers to prepay such Euro-Dollar Loan on
the date for such prepayment specified in the relevant notice of prepayment; or
(c)    any failure by the Borrowers to borrow a Euro-Dollar Loan on the date for
the Euro-Dollar Borrowing of which such Euro-Dollar Loan is a part specified in
the applicable Notice of Borrowing delivered pursuant to Section 2.02 or Notice
of Continuation or Conversion delivered pursuant to Section 2.04;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Loan (or, in the case of a failure
to prepay or borrow, the Interest Period for such Euro-Dollar Loan which would
have commenced on the date of such failure to prepay or borrow) at the
applicable rate of interest for such Euro-Dollar Loan provided for herein over
(ii) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Euro-Dollar Loan is a Euro-Dollar Loan).

SECTION 9.06.                     Replacement of Lenders.

If any Lender (a "Notice Lender") makes demand for amounts owed under
Section 9.03 (other than due to any change in the Eurodollar Reserve
Percentage), or gives notice under Section 9.02 that it can no longer
participate in Euro-Dollar Loans, then in each case the Borrowers shall have the
right, if no Default or Event of Default exists, and subject to the terms and
conditions set forth in Section 10.08(c), to designate an assignee (a
"Replacement Lender") to purchase the Notice Lender's share of outstanding Base
Rate Loans, Euro-Dollar Loans and all other obligations hereunder and to assume
the Notice Lender's obligations to the Borrowers under this Agreement; provided,
that, any Replacement Lender must be reasonably acceptable to the Administrative
Agent and the Required Lenders (and, in any event, may not be an Affiliate of
the Parent or any Subsidiary). Subject to the foregoing, the Notice Lender
agrees to assign without recourse to the Replacement Lender its share of
outstanding Base Rate Loans and Euro-Dollar Loans and its Commitment, and to
delegate to the Replacement Lender its obligations to the Borrowers under this
Agreement and the other Loan Documents and its future obligations to the
Administrative Agent under this Agreement and the other Loan Documents. Upon
such sale and delegation by the Notice Lender and the purchase and assumption by
the Replacement Lender, and compliance with the provisions of Section 10.08(c),
the Notice Lender shall cease to be a "Lender" hereunder and shall thereafter
have no rights to any of the Collateral or the proceeds thereof, and the
Replacement Lender shall become a "Lender" under this Agreement and the other
Loan Documents and shall have the same rights under the Loan Documents with
respect to the Collateral as the Notice Lender had prior to such assignment and
assumption; provided, however, that any Notice Lender shall continue to be
entitled to the indemnification provisions contained elsewhere herein.

ARTICLE 10 MISCELLANEOUS  

SECTION 10.01.                 Notices

.

All notices, requests and other communications to any party hereunder shall be
in writing (including telecopier or similar writing) and shall be given to such
party at its address or telecopier number set forth on the signature pages
hereof or such other address or telecopier number as such party may hereafter
specify for the purpose by notice to each other party. Each such notice, request
or other communication shall be effective (a) if given by telecopier, when such
telecopy is transmitted to the telecopier number specified in this Section and
the confirmation is received, (b) if given by mail, 72 hours after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (c) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article 2 or Article 9 shall not be effective until received.

SECTION 10.02.                 No Waivers

.

The failure of the Parent or a Borrower satisfy, or the waiver by the
Administrative Agent and the Lenders of, any condition set forth in Article 3
shall not constitute a waiver of any such condition with respect to any
subsequent advance of a Loan, unless such waiver is expressly agreed to in
writing as required by Section 10.06. No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

SECTION 10.03.                 Expenses; Documentary Taxes

.

The Borrowers shall pay (a) all out-of-pocket expenses (including, without
limitation, all reasonable attorney and paralegal fees and expenses of the
Administrative Agent, recording costs, recording or intangible taxes and title
insurance, if any) of the Administrative Agent incurred in connection with the
of this Agreement and the other Loan Documents, including, without limitation,
(i) all costs, fees and taxes pertaining to the obtaining, preparation or filing
of all equipment appraisals, Lien searches, the filing of financing statements,
the Mortgages, or any other similar document or filing (including, without
limitation, any release thereof), the Real Property Documentation, (ii) all fees
and disbursements of special counsel for the Lenders and the Administrative
Agent, (iii) all costs and fees incurred in connection with the preparation,
negotiation, administration and execution and delivery of this Agreement and the
other Loan Documents, and any waiver or consent hereunder or thereunder or any
amendment hereof or thereof or any Default or alleged Default hereunder or
thereunder, (iv) sums paid or incurred to pay for any amount or to take any
action required of the Parent or any other Subsidiary hereunder or under this
Agreement that any such Person fails to pay or take; (v) costs and expenses of
preserving and protecting the Collateral; and (b) during the existence of an
Event of Default, costs and expenses (including reasonable attorney and
paralegal fees and expenses) paid or incurred to obtain payment of the
Obligations, enforce the Lien in the Collateral, sell or otherwise realize upon
the Collateral, and otherwise enforce the provisions hereof or of any Loan
Document or to defend any claim made or threatened against the Administrative
Agent, the Collateral Agent, or any of the Lenders arising out of the
transactions contemplated hereby (including, without limitation, preparations
for and consultations concerning any such matters). The foregoing shall not be
construed to limit any other provisions hereof, or of any Loan Document
regarding costs and expenses to be paid by the Borrowers. In the event any
Borrower becomes a debtor under the Bankruptcy Code, the Administrative Agent's
and each Lender's secured claim in such case shall include interest on the
Obligations and all fees, costs and charges provided for herein (including,
without limitation, reasonable attorneys' fees actually incurred), all to the
extent allowed by the Bankruptcy Code. The Borrowers shall indemnify the
Administrative Agent and each Lender against any transfer taxes, documentary
taxes, assessments or charges made by any Authority by reason of the execution
and delivery of this Agreement or the other Loan Documents.

SECTION 10.04.                 Indemnification

.

The Borrowers shall indemnify the Administrative Agent, the Lenders and each
Affiliate thereof and their respective directors, officers, employees and agents
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of or result from any actual or
proposed use by the Borrowers of the proceeds of any extension of credit by any
Lender hereunder or breach by the Parent or any Subsidiary of this Agreement or
any other Loan Document or from any investigation, litigation (including,
without limitation, any actions taken by the Administrative Agent or any of the
Lenders to enforce this Agreement or any of the other Loan Documents) or other
proceeding (including, without limitation, any threatened investigation or
proceeding) relating to the foregoing, and the Borrowers shall reimburse the
Administrative Agent and each Lender, and each Affiliate thereof and their
respective directors, officers, employees and agents, upon demand for any
expenses (including, without limitation, legal fees) incurred in connection with
any such investigation or proceeding; but excluding any such losses,
liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person (or agent thereof) to be
indemnified.

SECTION 10.05.                  Setoff; Sharing of Setoffs. 

(a)    The Parent and each of the Borrowers hereby grants to the Collateral
Agent, the Administrative Agent and each Lender, and to Wachovia as to the Swing
Loans, and the Issuers as to the Letter of Credit Obligations, a lien for all
Obligations owing to them from the Borrowers upon all deposits or deposit
accounts, of any kind, or any interest in any deposits or deposit accounts
thereof, now or hereafter pledged, mortgaged, transferred or assigned to the
Collateral Agent, the Administrative Agent, Wachovia, or any such Lender or
Issuer or otherwise in the possession or control of the Collateral Agent, the
Administrative Agent, Wachovia, or any such Lender or Issuer for any purpose for
the account or benefit of the Parent or the Borrowers and including any balance
of any deposit account or of any credit of the Parent or the Borrowers with the
Administrative Agent, Wachovia, or any such Lender or Issuer, whether now
existing or hereafter established, hereby authorizing the Collateral Agent, the
Administrative Agent, Wachovia, and each Lender or Issuer at any time or times
with or without prior notice, so long as an Event of Default shall have occurred
and be continuing, to exercise its right of offset, security interest, and Lien
on such balances and accounts, or any part thereof, and to pay such balances and
the proceeds and funds within such accounts to the Collateral Agent for
distribution among the Noteholders and Lenders in accordance with the terms of
the Security Agreement, as if such balances and property in such accounts were
"Proceeds" thereunder, whether or not the Collateral or other collateral, if
any, or the responsibility of other Persons primarily, secondarily or otherwise
liable may be deemed adequate. The Collateral Agent hereby designates the
Administrative Agent, each Lender, Wachovia, and each Issuer a sub-collateral
agent for purposes of exercising the rights granted to each of them in this
Section 10.05. For the purposes of this paragraph, all remittances and property
shall be deemed to be in the possession of the Collateral Agent, the
Administrative Agent, Wachovia, or any such Lender or Issuer as soon as the same
may be put in transit to it by mail or carrier or by other bailee. Each of the
Lenders, the Administrative Agent, the Parent, and the Borrowers agrees that
this Section 10.05 shall constitute a security agreement with respect to such
balances and the accounts in which they are deposited and that, to the extent
such deposit accounts are maintained at the Lenders, the Lenders shall have
control over such deposit accounts. 

(b)   Wachovia, each Lender, and each Issuer agree that if any of them shall
receive payment, either from the Collateral Agent (through the Administrative
Agent) pursuant to the application of proceeds under a Collateral Document or
otherwise, of a proportion of the aggregate amount of the principal and interest
owing with respect to the Loans held by it, or the Letter of Credit Obligations,
which is greater than the proportion received by any other Lender in respect of
the aggregate amount of all principal and interest owing with respect to the
Loans held by such other Lender, or an Issuer with respect to the Letter of
Credit Obligations, the Lender or Issuer receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other
Lenders owing to such other Lenders and the Letter of Credit Obligations, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Loans held by the Lenders
owing to such other Lenders and the Letter of Credit Obligations shall be shared
by the Lenders and the Issuer ratably in accordance to the ratio their
individual Commitment bears to the aggregate of all Commitments; provided that,
if all or any portion of such payment received by the purchasing Lender is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender or Issuer shall be rescinded and such other Lender or Issuer shall repay
to the purchasing Lender or Issuer the purchase price of such participation to
the extent of such recovery together with an amount equal to such other Lender's
or Issuer's ratable share (according to the proportion of (i) the amount of such
other Lender's or Issuer's required repayment to (ii) the total amount so
recovered from the purchasing Lender or Issuer) of any interest or other amount
paid or payable by the purchasing Lender or Issuer in respect of the total
amount so recovered. Each of the Borrowers agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, or risk participant with respect to the Letter of Credit Obligations,
whether or not acquired pursuant to the foregoing arrangements, may exercise
rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrowers in the amount of such participation. 

SECTION 10.06.                  Amendments and Waivers. 

(a)    Any provision of this Agreement, the Notes or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Parent, the Borrowers and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that, no such amendment or waiver shall, unless
signed by all Lenders, (i) change the Commitment of any Lender or subject any
Lender to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees (other than fees payable to the Administrative
Agent) hereunder, (iii) change the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder, (iv) reduce the amount of principal,
interest or fees due on any date fixed for the payment thereof, (v) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes, or the percentage of Lenders, which shall be required for the Lenders or
any of them to take any action under this Section or any other provision of this
Agreement, (vi) change the manner of application of any payments made under this
Agreement or the Notes, or the provisions with respect to pro rata treatment
among Lenders (including, without limitation, as to sharing of payments and
expenses), (vii) except as expressly provided in this Agreement or any of the
other Loan Documents, release or substitute, or agree to subordination of, all
or any substantial part of the Collateral held as security for the Loans, (viii)
release any Guarantee given to support payment of the Loans, (ix) change the
definitions of "Borrowing Base" or "Required Lenders," (x) change the provisions
of any of Article 7 or Sections 10.04, 10.06, or 10.20, (xi) change the joint
and several nature of the obligations of the Borrowers, or the several nature of
the obligations of the Lenders under their respective Commitments, or (xii)
change the definition of Obligations (except so as to make it more inclusive);
and provided further that, no provision of this Agreement relating to Swing
Loans may be amended without the prior written consent of Wachovia and no
provision of this Agreement relating to the Letter of Credit Obligations may be
amended without the prior written consent of the Issuers. 

(b)   The Borrowers will not solicit, request or negotiate for or with respect
to any proposed waiver or amendment of any of the provisions of this Agreement
except through the Administrative Agent, or unless each Lender shall be informed
thereof by the Borrowers and shall be afforded an opportunity of considering the
same and shall be supplied by the Borrowers with sufficient information to
enable it to make an informed decision with respect thereto. Executed or true
and correct copies of any waiver or consent effected pursuant to the provisions
of this Agreement shall be delivered by the Borrowers to the Administrative
Agent (for distribution to each Lender) forthwith following the date on which
the same shall have been executed and delivered by the requisite percentage of
Lenders. The Borrowers will not, directly or indirectly, pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any Lender (in its capacity as such) as consideration for or as an
inducement to the entering into by such Lender of any waiver or amendment of any
of the terms and provisions of this Agreement unless such remuneration is
concurrently paid, on the same terms, ratably to all such approving Lenders. 

SECTION 10.07.                 No Margin Stock Collateral

.

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not, directly or indirectly (by negative pledge
or otherwise), relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 10.08.                  Successors and Assigns. 

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the Borrowers may not assign or otherwise transfer any of its
rights under this Agreement. 

(b)   Any Lender may at any time sell to one or more Persons, provided that any
such Person is a commercial bank or other financial institution, or a Related
Fund or an Affiliate thereof (each a "Participant") participating interests in
any Loan owing to such Lender, any Note held by such Lender, any Commitment
hereunder or any other interest of such Lender hereunder; provided, however,
that if a Lender is selling a participation in only a portion of its Commitment
or any other interest of such Lender hereunder, the participation being sold
(determined as of the effective date of the sale of the participation) shall be
in an amount not less than $5,000,000. In the event of any such sale by a Lender
of a participating interest to a Participant, such Lender's obligations under
this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Note for all purposes under this Agreement, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement. In
no event shall a Lender that sells a participation be obligated to the
Participant to take or refrain from taking any action hereunder except that such
Lender may agree that it will not (except as provided below), without the
consent of the Participant, agree to (i) the change of any date fixed for the
payment of principal of or interest on the related loan or loans, (ii) the
change of the amount of any principal, interest or fees due on any date fixed
for the payment thereof with respect to the related loan or loans, (iii) the
change of the principal of the related loan or loans, (iv) any change in the
rate at which either interest is payable thereon or (if the Participant is
entitled to any part thereof) fee is payable hereunder from the rate at which
the Participant is entitled to receive interest or fee (as the case may be) in
respect of such participation, (v) the release or substitution of all or any
substantial part of the Collateral (if any) held as security for the Loans, or
(vi) the release of any Guarantee given to support payment of the Loans. Each
Lender selling a participating interest to any Person other than an Affiliate or
Related Fund of such Lender in any Loan, Note, Commitment or other interest
under this Agreement, will, within 10 Domestic Business Days of such sale,
provide the Borrowers and the Administrative Agent with written notification
stating that such sale has occurred and identifying the Participant and the
interest purchased by such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Article 8 with respect to its
participation in Loans outstanding from time to time. 

(c)    Any Lender may at any time assign to one or more commercial banks or
other financial institutions organized under laws of the United States of
America or any state and having total assets in excess of $5,000,000,000 or an
affiliate of any such bank or any other financial institution reasonably
acceptable to Administrative Agent in its sole discretion (each an "Assignee")
all or a proportionate part of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and such Assignee shall assume all such
rights and obligations, pursuant to an Assignment and Acceptance, executed by
such Assignee, such transferor Lender and the Administrative Agent (and, in the
case of an Assignee that is not then a Lender or a Related Fund or Affiliate of
such Lender, subject to clause (iii) below, by the Borrowers); provided that (i)
no interest may be sold by a Lender pursuant to this paragraph (c) unless the
Assignee shall agree to assume ratably equivalent portions of the transferor
Lender's Commitment, (ii) if a Lender is assigning only a portion of its
Commitment, then, the amount of the Commitment being assigned (determined as of
the effective date of the assignment) shall be in an amount not less than
$5,000,000, (iii) no interest may be sold by a Lender pursuant to this paragraph
(c) to any Assignee that is not then a Lender (or an Affiliate or Related Fund
of a Lender) without the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), and, unless a
Default or Event of Default is in existence, the Borrower (whose consent shall
not be unreasonably withheld or delayed), and (iv) a Lender may not have more
than 3 Assignees that are not then Lenders (or an Affiliate or Related Fund
thereof) at any one time. Upon (A) execution of the Assignment and Acceptance by
such transferor Lender, such Assignee, the Administrative Agent and (if
applicable) the Borrowers, (B) delivery of an executed copy of the Assignment
and Acceptance to the Borrowers and the Administrative Agent, (C) payment by
such Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, (D) payment of a
processing and recordation fee to the Administrative Agent in the amount of
$1,000, if the Assignee is an Affiliate or Related Fund of a Lender, or $3,500,
for any other Assignee, and (E) recordation of such assignment on the Register,
as defined and provided below, such Assignee shall for all purposes be a Lender
party to this Agreement and shall have all the rights and obligations of a
Lender under this Agreement to the same extent as if it were an original party
hereto with a Commitment as set forth in such instrument of assumption, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by the Borrowers, the
Lenders or the Administrative Agent shall be required. The Borrowers hereby
designate the Administrative Agent to serve as the Borrowers' agent, solely for
purposes of this Section 10.08(c), to maintain a register (the "Register") on
which it will record the Commitments from time to time of each of the Lenders,
the Loans made by each of the Lender and each repayment in respect of the
principal amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation shall not affect the Borrowers'
obligations in respect of such Loans. With respect to any Lenders, the transfer
of any Commitment of such Lenders and the rights to the principal of, and
interest on, any Loan shall not be effective until such transfer is recorded on
the Register maintained by the Administrative Agent with respect to ownership of
such Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitment and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Acceptance pursuant to this Section
10.08(c). Coincident with the delivery of such an Assignment and Acceptance to
the Administrative Agent for acceptance and registration of assignment or
transfer of all or part of a Commitment and/or Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Commitment and/or Loan, and thereupon one or more new Notes in
the aggregate principal amount so assigned shall be issued to the new Lender
and, if applicable, a new Note shall be issued to the assigning or transferor
Lender in the remaining aggregate principal amount of its Commitment and/or Loan
not so assigned. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 10.08(c); but
excluding any such losses, claims, damages and liabilities incurred by reason of
the gross negligence or willful misconduct of the Administrative Agent. Each
Lender agrees to indemnify the Borrowers and the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Borrowers or the
Administrative Agent by reason of the inaccuracy of any information which is
furnished by such Lender concerning such Lender or its Lending Office or the
amount assigned pursuant to an Assignment and Acceptance Agreement. 

(d)   Subject to the provisions of Section 10.09, the Borrowers authorize each
Lender to disclose to any Participant, Assignee or other transferee (each a
"Transferee") and any prospective Transferee any and all financial information
in such Lender's possession concerning the Borrowers which has been delivered to
such Lender by the Borrowers pursuant to this Agreement or which has been
delivered to such Lender by the Borrowers in connection with such Lender's
credit evaluation prior to entering into this Agreement. 

(e)    No Transferee shall be entitled to receive any greater payment under
Section 2.13 or 9.03 than the transferor Lender would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
with the Borrowers' prior written consent or by reason of the provisions of
Section 2.13, 9.02 or 9.03 requiring such Lender to designate a different
Lending Office under certain circumstances or at a time when the circumstances
giving rise to such greater payment did not exist. 

(f)     Anything in this Section 10.08 to the contrary notwithstanding, any
Lender may assign and pledge all or any portion of the Loans and/or obligations
owing to it to any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank, provided that any payment in respect of such assigned Loans and/or
obligations made by the Borrowers to the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrowers'
obligations hereunder in respect of such assigned Loans and/or obligations to
the extent of such payment. No such assignment shall release the assigning
and/or pledging Lender from its obligations hereunder. 

SECTION 10.09.                 Confidentiality

. Each Lender agrees to exercise commercially reasonable efforts to keep any
information delivered or made available by the Borrowers to it pursuant to
Section 5.04 or 6.01, or any other information which is clearly indicated to be
confidential information, confidential from anyone other than persons employed
or retained by such Lender who are or are expected to become engaged in
evaluating, approving, structuring or administering the Loans; provided that
nothing herein shall prevent any Lender from disclosing such information (a) to
any other Lender, (b) upon the order of any court or administrative agency, (c)
upon the request or demand of any regulatory agency or authority having
jurisdiction over such Lender, (d) which has been publicly disclosed, (e) to the
extent reasonably required in connection with any litigation to which the
Administrative Agent, any Lender or their respective Affiliates may be a party,
(f) to the extent reasonably required in connection with the exercise of any
remedy hereunder, (g) to such Lender's legal counsel and independent auditors
and (h) to any actual or proposed Participant, Assignee or other Transferee of
all or part of its rights hereunder which has agreed in writing to be bound by
the provisions of this Section 10.09; provided that should disclosure of any
such confidential information be required by virtue of clause (b) of the
immediately preceding sentence, to the extent permitted by law, any relevant
Lender shall promptly notify the Borrowers of same so as to allow the Borrowers
to seek a protective order or to take any other appropriate action; provided,
further, that, no Lender shall be required to delay compliance with any
directive to disclose any such information so as to allow the Borrowers to
effect any such action.

SECTION 10.10.                 Representation by Lenders

. Each Lender hereby represents that it is a commercial Lender or financial
institution which makes loans in the ordinary course of its business and that it
will make its Loans hereunder for its own account in the ordinary course of such
business; provided that, subject to Section 10.08, the disposition of the Note
or Notes held by that Lender shall at all times be within its exclusive control.

SECTION 10.11.                 Obligations Several

. The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or commitment of any other Lender hereunder.
Nothing contained in this Agreement and no action taken by the Lenders pursuant
hereto shall be deemed to constitute the Lenders to be a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement or any other Loan Document and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

SECTION 10.12.                 Georgia Law

. This Agreement and each Note shall be construed in accordance with and
governed by the law of the State of Georgia.

SECTION 10.13.                 Severability

. In case any one or more of the provisions contained in this Agreement, the
Notes or any of the other Loan Documents should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby and shall be enforced to the greatest extent
permitted by law.

SECTION 10.14.                  Interest. 

(a)    In no event shall the amount of interest, and all charges, amounts or
fees contracted for, charged or collected pursuant to this Agreement, the Notes
or the other Loan Documents and deemed to be interest under applicable law
(collectively, "Interest") exceed the highest rate of interest allowed by
applicable law (the "Maximum Rate"), and in the event any such payment is
inadvertently received by any Lender, then the excess sum (the "Excess") shall
be credited as a payment of principal, unless the Borrowers shall notify such
Lender in writing that it elects to have the Excess returned forthwith. It is
the express intent hereof that the Borrowers not pay and the Lenders not
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may legally be paid by the Borrowers under applicable law. The right
to accelerate maturity of any of the Loans does not include the right to
accelerate any interest that has not otherwise accrued on the date of such
acceleration, and the Administrative Agent and the Lenders do not intend to
collect any unearned interest in the event of any such acceleration. All monies
paid to the Administrative Agent or the Lenders hereunder or under any of the
Notes or the other Loan Documents, whether at maturity or by prepayment, shall
be subject to rebate of unearned interest as and to the extent required by
applicable law. By the execution of this Agreement, each of the Borrowers
covenants, to the fullest extent permitted by law, that (i) the credit or return
of any Excess shall constitute the acceptance by the Borrowers of such Excess,
and (ii) the Borrowers shall not seek or pursue any other remedy, legal or
equitable, against the Administrative Agent or any Lender, based in whole or in
part upon contracting for charging or receiving any Interest in excess of the
Maximum Rate. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Administrative Agent or any Lender,
all interest at any time contracted for, charged or received from the Borrowers
in connection with this Agreement, the Notes or any of the other Loan Documents
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of the Commitments.
The Borrowers, the Administrative Agent and each Lender shall, to the maximum
extent permitted under applicable law, (x) characterize any non-principal
payment as an expense, fee or premium rather than as Interest and (y) exclude
voluntary prepayments and the effects thereof. The provisions of this Section
shall be deemed to be incorporated into each Note and each of the other Loan
Documents (whether or not any provision of this Section is referred to therein).
All such Loan Documents and communications relating to any Interest owed by the
Borrowers and all figures set forth therein shall, for the sole purpose of
computing the extent of obligations hereunder and under the Notes and the other
Loan Documents be automatically recomputed by the Borrowers, and by any court
considering the same, to give effect to the adjustments or credits required by
this Section. 

(b)   Pursuant to O.C.G.A. Sec.7-4-2, the Borrowers, the Administrative Agent
and the Lenders hereby agree that the only charges imposed or to be imposed by
the Administrative Agent or the Lenders upon the Borrowers for the use of money
in connection with the Loans is and will be the interest required to be paid
under the provisions of Section 2.07 of this Agreement and the related
provisions of the Notes, and that the fees payable pursuant to Section 2.08 are
and shall be deemed to be compensation for services and are not and shall not be
deemed to be interest or any other charge for the use, forbearance or detention
of money. 

SECTION 10.15.                 Interpretation

. No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

SECTION 10.16.                 WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION

. EACH OF THE BORROWERS (A) AND EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
(B) SUBMITS TO THE NONEXCLUSIVE PERSONAL JURISDICTION IN THE STATE OF GEORGIA,
THE COURTS THEREOF AND THE UNITED STATES DISTRICT COURTS SITTING THEREIN, FOR
THE ENFORCEMENT OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS, (C)
WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY JURISDICTION TO OBJECT
ON ANY BASIS (INCLUDING, WITHOUT LIMITATION, INCONVENIENCE OF FORUM) TO
JURISDICTION OR VENUE WITHIN THE STATE OF GEORGIA FOR THE PURPOSE OF LITIGATION
TO ENFORCE THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, AND (D) AGREES
THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN THE MANNER PRESCRIBED IN SECTION
10.01 FOR THE GIVING OF NOTICE TO THE BORROWERS. NOTHING HEREIN CONTAINED,
HOWEVER, SHALL PREVENT THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION OR
EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST THE PARENT OR THE
BORROWERS PERSONALLY, AND AGAINST ANY ASSETS OF THE PARENTS OR THE BORROWERS,
WITHIN ANY OTHER STATE OR JURISDICTION.

SECTION 10.17.                 Counterparts

. This Agreement and the other Loan Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 10.18.                 Source of Funds -- ERISA

. Each of the Lenders hereby severally (and not jointly) represents to the
Borrowers that no part of the funds to be used by such Lender to fund the Loans
hereunder from time to time constitutes (a) assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest nor (b) any other assets of any employee benefit
plan. As used in this Section, the terms "employee benefit plan" and "separate
account" shall have the respective meanings assigned to such terms in Section 3
of ERISA.

SECTION 10.19.                 Credit Inquiries

. Each Borrower and the Parent hereby authorizes and permits the Administrative
Agent and each Lender, at its discretion and without any obligation to do so, to
respond to credit inquiries from third parties concerning the Parent or any of
the Subsidiaries.

SECTION 10.20.                 Consequential Damages

. NONE OF THE LENDERS NOR THE ADMINISTRATIVE AGENT SHALL BE RESPONSIBLE OR
LIABLE TO THE PARENT, THE BORROWERS OR ANY OTHER PERSON OR ENTITY FOR ANY
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

SECTION 10.21.                 Entire Agreement

. This Agreement, together with the other Loan Documents, constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersede and replace any agreement, written or oral, existing between or
among the parties hereto in respect of such subject matter.

SECTION 10.22.                 Continuing Agreement

. This Agreement, together with all other Loan Documents, shall continue in full
force and effect, notwithstanding the termination of any one, or more or all of
the Commitments or the payment in full of one, or more of all of the
Obligations, unless and until all Commitments have been terminated and all
Obligations (including, without limitation, any Letter of Credit Obligations in
the nature of contingent obligations) have been fully paid and satisfied, each
in accordance with the terms and conditions hereof and of the other Loan
Documents.

[Signatures are contained on the following pages.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

BORROWERS:

AIRBORNE EXPRESS, INC. (SEAL)

 

 

By: /s/ Lanny H. Michael_______________________

Lanny H. Michael, SVP & CFO

 

P.O. Box 662

Seattle, Washington 98111

Attention: Chief Financial Officer and General _ Counsel

CFO Telecopier number: 206-281-1444

Confirmation number: 206-281-1003

GC Telecopier number: 206-281-1444

Confirmation number: 206-281-1005

 


ABX AIR, INC. (SEAL)

 

 

By: /s/ Joe Hete______________________________

Joe Hete, President

 

P.O. Box 662

Seattle, Washington 98111

Attention: Chief Financial Officer and General _ Counsel

CFO Telecopier number: 206-281-1444

Confirmation number: 206-281-1003

GC Telecopier number: 206-281-1444

Confirmation number: 206-281-1005


PARENT:

 

AIRBORNE, INC. (SEAL)

 

 

By: /s/ Lanny H. Micheal_______________________

Lanny H. Michael, SVP & CFO

 

P.O. Box 662

Seattle, Washington 98111

Attention: Chief Financial Officer and General _ Counsel

CFO Telecopier number: 206-281-1444

Confirmation number: 206-281-1003

GC Telecopier number: 206-281-1444

Confirmation number: 206-281-1005


LENDERS:

 

COMMITMENTS WACHOVIA BANK, N.A.,

as Administrative Agent, Collateral Agent,

and as a Lender (SEAL)

 

 

$47,500,000 By:/s/ Howard Kim___________________________

Title: Senior Vice President

 

Lending Office

Wachovia Bank, N.A.

191 Peachtree Street, N.E.

Atlanta, Georgia 30303‑1757

Attention: Syndications Group

Telecopier number: 404-332-1394

Confirmation number: 404-332-6971


NATIONAL CITY BANK (SEAL)

 

 

$32,500,000 By: /s/ Jeffrey L. Hawthorne____________________

Title: Senior Vice President

 

Lending Office

155 East Broad Street

Columbus, OH 43251

Attention: Jeffrey L. Hawthorne, Sr. Vice President

Telecopier number: 614-463-7172

Confirmation number: 614-463-7298

 


THE BANK OF TOKYO-MITSUBISHI, LTD.

PORTLAND BRANCH (SEAL)

 

 

$32,500,000 By: /s/ Kosuke Takahashi______________________

Title: Vice President

 

Lending Office

2300 Pacwest Center

1211 South West 5th Avenue

Attention: Penny Crisman

Telecopier number: 503-222-5646

Confirmation number: 503-222-3750

 

with a copy to:

 

Suite 1100

1201 Third Avenue

Seattle, Washington 98101

Attention: Kosuke Takahashi, Vice President

Telecopier number: 206-382-6067

Confirmation number: 206-362-6000

 

 


BANK OF AMERICA, N.A. (SEAL)

 

 

$45,000,000 By: /s/ Sharon Burks Horos_____________________

Title: Vice President

 

Lending Office

231 South LaSalle Street, 9th Floor

Chicago, IL 60697

Attention: Sharon Burks Horos, Vice President

Telecopier number: 312-828-6269

Confirmation number: 312-828-2149

 

 


U.S. BANK NATIONAL ASSOCIATION (SEAL)

 

 

$45,000,000 By: /s/ Stephen A. Tornio______________________

Title: Vice President

 

Lending Office

U.S. Bank Place

MPFP2516

601 Second Avenue South

Minneapolis, Minnesota 55402-4302

Attention: David Y. Kopolow, Vice President

Telecopier number: 612-973-2148

Confirmation number: 612-973-2341

 

 


THE BANK OF NEW YORK (SEAL)

 

 

$32,500,000 By: /s/ Elizabeth T. Ying_______________________

Title: Vice President

 

Lending Office

10000 Wilshire Boulevard

Suite 1125

Los Angeles, CA 90024

Attention: Lisa Yee Brown

Telecopier number: 310-996-8667

Confirmation number: 310-996-8650

 


ABN-AMRO BANK N.V. (SEAL)

 

 

$20,000,000 By: /s/ Alex Miller____________________________

Title: Vice President

 

By: /s/ Sean Cutting___________________________

Title: Vice President

 

 

Lending Office

300 South Grand Avenue, Suite 2650

Los Angeles, CA 90071

Attention: Paul K. Stimpfl, Group Vice President

Telecopier number: 213-687-2390

Confirmation number: 213-687-2303

 

 


THE INDUSTRIAL BANK OF JAPAN, LIMITED

(SEAL)

 

 

$20,000,000 By: /s/ Vicente L. Timiraos_____________________

Title: Joint General Manager

 

Lending Office

350 South Grand Avenue, Suite 1500

Los Angeles, CA 90071

Attention: J. Blake Seaton,

Vice President and Manager

Telecopier number: 213-488-9840

Confirmation number: 213-893-6448

 

 

 

 

______________________

 

TOTAL COMMITMENTS

 

$275,000,000


EXHIBIT A-1

AMENDED AND RESTATED SYNDICATED LOAN NOTE

Atlanta, Georgia

June 29, 2001

 

For value received, AIRBORNE EXPRESS, INC., a Delaware corporation ("Express"),
and ABX AIR, INC., a Delaware corporation (together, with Express, jointly and
severally, the "Borrowers"), promise to pay to the order of [LENDER] (the
"Lender"), for the account of its Lending Office, the principal sum of [] AND
NO/100 DOLLARS ($_), or such lesser amount as shall equal the unpaid principal
amount of each Syndicated Loan made by the Lender to the Borrowers pursuant to
the Credit Agreement referred to below, on the dates and in the amounts provided
in the Credit Agreement. The Borrowers promise to pay interest on the unpaid
principal amount of this Amended and Restated Syndicated Loan Note on the dates
and at the rate or rates provided for in the Credit Agreement. Interest on any
overdue principal of and, to the extent permitted by law, overdue interest on
the principal amount hereof shall bear interest at the Default Rate, as provided
for in the Credit Agreement. All such payments of principal and interest shall
be made in lawful money of the United States in Federal or other immediately
available funds at the office of [Bank, and Lending Office Address], or such
other address as may be specified from time to time pursuant to the Credit
Agreement.

All Loans made by the Lender, the respective maturities thereof, the interest
rates from time to time applicable thereto, and all repayments of the principal
thereof shall be recorded by the Lender and, prior to any transfer hereof,
endorsed by the Lender on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers hereunder or under the Credit Agreement.

This Amended and Restated Syndicated Loan Note amends, restates, and supersedes
that certain Syndicated Loan Note dated as of December 26, 2000, made by
Airborne, Inc., payable to Lender, and is one of the Syndicated Loan Notes
referred to in that certain Amended and Restated Credit Agreement dated as of
even date herewith among the Borrowers, Airborne, Inc., the Lenders listed on
the signature pages thereof and Wachovia Bank, N.A., as Administrative Agent and
Collateral Agent (as the same may be amended and modified from time to time, the
"Credit Agreement"). Terms defined in the Credit Agreement are used herein with
the same meanings. Reference is made to the Credit Agreement for provisions for
the optional and mandatory prepayment and the repayment hereof and the
acceleration of the maturity hereof, as well as the obligation of the Borrowers
to pay all costs of collection, including reasonable attorneys fees, in the
event this Amended and Restated Syndicated Loan Note is collected by law or
through an attorney at law.


The Borrowers hereby waive presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.

This Amended and Restated Syndicated Loan Note may be executed by each of the
Borrowers on different signature pages and when all of such signature pages are
brought together this Amended and Restated Syndicated Loan Note shall be deemed
fully executed by each of the Borrowers as if each of them had signed on the
same signature page.


IN WITNESS WHEREOF, the Borrowers have caused this Amended and Restated
Syndicated Loan Note to be duly executed, under seal, by their duly authorized
officers as of the day and year first above written.

 

AIRBORNE EXPRESS, INC. (SEAL)

 

 

By:_______________________________________

 

Title:______________________________________


 

ABX AIR, INC. (SEAL)

 

 

By:_______________________________________

 

Title:______________________________________


Amended and Restated Syndicated Loan Note (continued)

SYNDICATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date

Base Rate

or Euro

Dollar Loan

Amount

of Loan

Amount of

Principal

Repaid

Maturity

Date

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


EXHIBIT A-2

AMENDED AND RESTATED SWING LOAN NOTE
Atlanta, Georgia
June 29, 2001

For value received, AIRBORNE EXPRESS, INC., a Delaware corporation ("Express"),
and ABX AIR, INC., a Delaware corporation (together, with Express, jointly and
severally, the "Borrowers"), promise to pay to the order of [_](the "Lender"),
for the account of its Lending Office, the principal sum of [_] No/100 DOLLARS
($_), or such lesser amount as shall equal the unpaid principal amount of each
Swing Loan made by the Lender to the Borrowers pursuant to the Credit Agreement
referred to below, on the dates and in the amounts provided in the Credit
Agreement. The Borrowers promise to pay interest on the unpaid principal amount
of this Amended and Restated Swing Loan Note at the rate provided for Base Rate
Loans on the dates provided for in the Credit Agreement. Interest on any overdue
principal of and, to the extent permitted by law, overdue interest on the
principal amount hereof shall bear interest at the Default Rate, as provided for
in the Credit Agreement. All such payments of principal and interest shall be
made in lawful money of the United States in Federal or other immediately
available funds at the office of [Bank, and address of lending Office], or such
other address as may be specified from time to time pursuant to the Credit
Agreement.

All Swing Loans made by the Lender, the respective maturities thereof, and all
repayments of the principal thereof shall be recorded by the Lender and, prior
to any transfer hereof, endorsed by the Lender on the schedule attached hereto,
or on a continuation of such schedule attached to and made a part hereof;
provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrowers hereunder or under
the Credit Agreement.

This Amended and Restated Swing Loan Note amends, restates, and supersedes that
certain Swing Loan Note dated as of April 20, 2001, made by Airborne, Inc.,
payable to Lender, and is the Swing Loan Note referred to in that certain
Amended and Restated Credit Agreement dated as of June [], 2001, among the
Borrowers, Airborne, Inc., the Lenders listed on the signature pages thereof,
and Wachovia Bank, N.A., as Administrative Agent and Collateral Agent (as the
same may be amended and modified from time to time, the "Credit Agreement").
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the optional and
mandatory prepayment and the repayment hereof and the acceleration of the
maturity hereof as well as the obligation of the Borrowers to pay all costs of
collection, including reasonable attorneys' fees, in the event this Amended and
Restated Swing Loan Note is collected by law or through an attorney at law.

The Borrowers hereby waive presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.

This Amended and Restated Swing Loan Note may be executed by each of the
Borrowers on different signature pages and when all of such signature pages are
brought together this Amended and Restated Swing Loan Note shall be deemed fully
executed by each of the Borrowers as if each of them had signed on the same
signature page.


IN WITNESS WHEREOF, the Borrowers have caused this Amended and Restated Swing
Loan Note to be duly executed, under seal, by their duly authorized officers as
of the day and year first above written.

AIRBORNE EXPRESS, INC. (SEAL)

 

By:

 

Title:

 

 


ABX AIR, INC. (SEAL)

 

By:

 

Title


Amended and Restated Swing Loan Note (continued)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

Amount of

Loan

Amount of

Principal

Repaid

Maturity

Date

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 